Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 1 of 142




            EXHIBIT A
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 2 of 142




                                 UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

 June Newirth, by and through her Guardian       CASE NO. 4:16-CV-03991-JSW
 ad Litem, Frederick J. Newirth; and Elizabeth
 Barber, Andrew Bardin, and Thomas Bardin        STIPULATION OF SETTLEMENT
 as successors-in-interest to the Estate of
 Margaret Pierce; on their own behalves and
 on behalf of others similarly situated,

                          Plaintiffs,

 vs.

 Aegis Senior Communities, LLC, dba Aegis
 Living; and Does 1 Through 100,

                          Defendants.




4847-9738-7732.1 115301148\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 3 of 142




                                      RECITALS

         A.     This Stipulation of Settlement is entered into by California Named Plaintiffs June
Newirth, by and through her successor in interest, Kathi Troy; and Elizabeth Barber, Andrew
Bardin, and Thomas Bardin as successors-in-interest to the Estate of Margaret Pierce, on behalf
of themselves and all others similarly situated (together, “California Named Plaintiffs”),
Washington Named Plaintiff Carol M. Morrison by Stacy A. Van Vleck as Attorney-in-Fact on
behalf of herself and all others similarly situated (“Washington Named Plaintiff”), and
Defendant Aegis Senior Communities, LLC, dba Aegis Living (“Defendant”). This Stipulation
of Settlement resolves in full the California Action and the Washington Action (as defined
below). Subject to Court approval and as provided herein, the Parties hereby stipulate and agree
that, in consideration for the promises and covenants set forth in the Stipulation of Settlement
and upon the entry by the Court of an Order of Final Approval and Judgment Approving Class
Action Settlement and the occurrence of the Effective Date, the California Action and the
Washington Action shall be settled and compromised upon the terms and conditions contained
herein. This Stipulation of Settlement is entered into as of the last date it has been executed by
the Parties shown on the signature lines at the end of this Agreement.

        B.      On April 12, 2016, the California Named Plaintiffs filed a putative class action
complaint against Defendant in the Superior Court of California, County of Alameda. On June
9, 2016, the California Named Plaintiffs filed a First Amended Complaint. Defendant removed
to Federal Court on July 14, 2016. On July 21, 2016, Defendant filed a Motion to Compel
Arbitration and Dismiss Class Claims and a Motion to Dismiss the First Amended Class Action
Complaint. On August 24, 2016, the California Named Plaintiffs filed a Second Amended
Complaint captioned June Newirth, et al. v. Aegis Senior Communities, LLC, dba Aegis Living,
case no. 4:16-cv-03991-JSW (“California Action”), for claims arising under the Consumers
Legal Remedies Act (“CLRA”, Civ. Code § 1750 et seq.), California’s Unfair Competition Law
(“UCL”, B&P Code § 17200 et seq.), and section 15610.30 of the Welfare and Institutions Code
(collectively, the “California Claims”). On September 21, 2016, Defendant filed a Motion to
Dismiss the Second Amended Class Action Complaint. On May 18, 2017, the District Court
denied Defendant’s Motion to Dismiss the Second Amended Class Action Complaint. On July
28, 2017, Defendant renewed its Motion to Compel Arbitration and Dismiss Class Claims. On
September 29, 2017, the District Court denied Defendant’s renewed Motion to Compel
Arbitration and Dismiss Class Claims. On October 27, 2017, Defendant filed a Notice of Appeal
and Motion to Stay Pending Appeal. On November 21, 2017, the District Court denied
Defendant’s Motion to Stay Pending Appeal. On July 24, 2019, the United States Court of
Appeals for the Ninth Circuit affirmed the District Court’s order denying Defendant’s Motion to
Compel Arbitration. On September 10, 2019, Defendant answered the Second Amended
Complaint, wherein Defendant expressly denied the allegations and claims alleged in the Second
Amended Complaint. On October 4, 2019, Defendant filed a Motion to Strike Class Definition
or to Deny Class Certification in the alternative. On October 18, 2019, Defendant filed a Motion
for Summary Judgment. On October 21, 2019, the California Named Plaintiffs filed a Motion
for Class Certification. The District Court subsequently granted the stipulated requests by the
California Named Plaintiffs and Defendant (together, “California Parties”) to continue the
hearings on the Motion for Class Certification and Motion for Summary Judgment. When the
California Parties notified the District Court about this settlement on July 23, 2020, the District



4847-9738-7732.1 115301148\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 4 of 142




Court denied, without prejudice, the Motion for Class Certification, Motion for Summary
Judgment, Motion to Strike the Class Definition or Deny Class Certification, subject to renewal
if this settlement is not consummated.

         C.      The California Parties engaged in substantial discovery and law-and-motion
efforts prior to negotiating a settlement of the California Action. Those efforts included
litigation of Defendant’s Motion to Dismiss the Second Amended Class Action Complaint,
Motion to Compel Arbitration and Dismiss Class Claims, Motion for Summary Judgment, and
Motion to Strike the Class Definition or Deny Class Certification; litigation of Defendant’s
appeal of the District Court’s order denying Defendant’s Motion to Compel Arbitration;
extensive meet and confer efforts and motion practice to obtain Defendant’s production of
documents and responses to interrogatory discovery; participation in discovery hearings before
magistrate judges to compel Defendant’s production of certain documents; and extensive written
and deposition discovery, including written discovery responses exchanged between the parties,
Defendant’s production of approximately 132,483 pages of documents, including approximately
621 Excel files, and the depositions of eleven witnesses, including Defendant’s executive-level
and facility-level personnel, and designated Persons Most Knowledgeable, the Plaintiffs’ experts,
and two witnesses with knowledge about the claims of the California Named Plaintiffs; as well
as data intensive discovery resulting in the production of 78 Excel spreadsheets of employee
payroll data as well as meet and confer efforts among Defendant and its resident assessment
software vendor to obtain Defendant’s resident assessment data which resulted in the production
of an additional six data intensive Excel spreadsheets.

        D.      On March 8, 2018, the Washington Named Plaintiff filed a putative class action
complaint against Defendant in the Superior Court of Washington, County of King. On October
15, 2018, the Washington Named Plaintiff filed a First Amended Complaint captioned Carol M.
Morrison, et al. v. Aegis Senior Communities, LLC, dba Aegis Living, case no. 18-2-06326-4-
SEA (“Washington Action”), for claims arising under Washington’s Consumer Protection Act
(“CPA”, RCW 19.86.020) and Financial Exploitation of Vulnerable Adults Statute (RCW
74.34.020, 74.34.200) (collectively, the “Washington Claims”). On October 17, 2019,
Defendant filed a Motion to Deny Class Certification. By order dated May 1, 2020, the
Washington state court (Hon. Marshall Ferguson) denied Defendant’s motion. On October 25,
2019, Defendant answered the First Amended Complaint, wherein Defendant expressly denied
the allegations and claims alleged in the First Amended Complaint.

        E.      The Washington Named Plaintiff and Defendant (together, “Washington Parties”)
engaged in substantial discovery and law-and-motion efforts prior to negotiating a settlement of
the Washington Action. Those efforts included litigation of Defendant’s Motion to Deny Class
Certification; extensive meet and confer efforts and motion practice to obtain Defendant’s
production of documents and responses to interrogatory discovery; and extensive written and
deposition discovery, including written discovery responses exchanged between the parties,
Defendant’s production of approximately 82,063 pages of documents, including 3,667 Excel and
native files, and the depositions of three witnesses, including the Class Representative in this
action; as well as data intensive discovery resulting on the production of eleven Excel
spreadsheets of employee payroll data as well as six Excel spreadsheets of resident assessment
data.



4847-9738-7732.1 115301148\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 5 of 142




        F.      This Agreement was reached as a result of extensive arm’s length negotiations
between the California Parties, the Washington Parties, and their counsel. Through their
counsel, the Parties have engaged in extensive settlement discussions. This included a full-day
mediation of the California Action on May 29, 2018 before the Honorable Ronald Sabraw (ret.)
of JAMS in San Jose, California; a second full-day mediation of the California Action on
October 2, 2018 before the Honorable Ronald Sabraw (ret.) of JAMS in San Jose, California; a
full-day joint mediation of the California Action and Washington Action on October 22, 2019
before the Honorable Bruce Hilyer (ret.) of Hilyer Dispute Resolution in Seattle, Washington;
and a full-day joint mediation of the California Action and Washington Action on March 24,
2020 before the Honorable Rebecca Westerfield (ret.) of JAMS in San Francisco, California.

        G.     Class Counsel have determined that a settlement of the California Action and the
Washington Action on the terms reflected in this Agreement provides substantial benefits to the
Settlement Class, is fair, reasonable, adequate, and in the best interests of Named Plaintiffs and
the Settlement Class. In agreeing to the settlement set forth in this Agreement, Class Counsel
have considered numerous risks of continued litigation and other factors. One such factor is the
potential recovery at trial on the California Named Plaintiffs’ and Washington Named Plaintiff’s
claims for damages, including the damages claim with respect to Community Fees.

        H.     Defendant has agreed to this Settlement Agreement to avoid the costs, disruption
and distraction of further litigation. Without admitting the truth of any allegations made in the
California Action or Washington Action, or any liability with respect thereto, Defendant and its
counsel have concluded that it is desirable that the claims against Defendant be settled on the
terms reflected in this Agreement.

       I.      Accordingly, IT IS HEREBY STIPULATED AND AGREED by and among the
undersigned, on behalf of the California Named Plaintiffs, the Washington Named Plaintiff, the
Settlement Class, and Defendant, that the California Action, the Washington Action, and the
Claims shall be finally and fully compromised, settled, and released, subject to the approval of
the Court on the following terms and conditions.

                                 SETTLEMENT TERMS

1.      DEFINITIONS

        1.1      “Actions” means the California Action and the Washington Action.

       1.2     “California Action” means the action of June Newirth, by and through her
Guardian ad Litem, Frederick J. Newirth; Barbara Feinberg; and Elizabeth Barber, Andrew
Bardin, and Thomas Bardin as successors-in-interest to the Estate of Margaret Pierce; on their
own behalves and on behalf of others similarly situated vs. Aegis Senior Communities, LLC, dba
Aegis Living; and Does 1 – 100, Case No. 4:16-cv-03991-JSW, which is currently pending in the
United States District Court, Northern District of California, including, without limitation, the
Second Amended Complaint and any appeals or requests for leave to appeal any ruling or
judgment entered in that case.



4847-9738-7732.1 115301148\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 6 of 142




        1.3     “Agreement” or “Settlement Agreement” means this Stipulation of Settlement
(including all Exhibits attached hereto).

         1.4     “Attorneys’ Fees and Expenses” means such attorneys’ fees as may be awarded
by the Court upon application by Class Counsel not to exceed $6,350,000, and reimbursement of
litigation costs actually incurred not to exceed $1,300,000, as described more particularly in
Section 9 of this Agreement.

       1.5    “Award” or “Settlement Award” means the settlement payment to be made to
Settlement Class Members pursuant to Sections 7.2 to 7.9 of this Agreement.

       1.6    “Class Notice” or “Notice” means the notice to be disseminated to Settlement
Class Members informing them about the Settlement Agreement, in the form approved by the
Court. A copy of the Notice that will be proposed for Court approval is attached substantially in
the form of Exhibit 2.

       1.7     “California Named Plaintiffs” means plaintiffs June Newirth, by and through her
successor in interest, Kathi Troy; and Elizabeth Barber, Andrew Bardin, and Thomas Bardin as
successors-in-interest to the Estate of Margaret Pierce.

        1.8      “Class Counsel” means:

 STEBNER & ASSOCIATES                            DENTONS US LLP
 870 Market Street, Suite 1212                   4655 Executive Drive, Suite 700
 San Francisco, CA 94102                         San Diego, CA 92121
 Telephone: (415) 362-9800                       Telephone: (619) 236-1414
 Facsimile: (415) 362-9801                       Facsimile: (619) 232-8311

 Kathryn A. Stebner                              Christopher J. Healey
 kathryn@stebnerassociates.com                   christopher.healey@dentons.com
 Brian Umpierre
 brian@stebnerassociates.com
 George Kawamoto
 george@stebnerassociates.com




4847-9738-7732.1 115301148\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 7 of 142




 JANSSEN MALLOY LLP                              LAW OFFICE OF MICHAEL D. THAMER
 730 Fifth Street                                Old Callahan School House
 Eureka, CA 95501                                12444 South Highway 3
 Telephone: (707) 445-2071                       Callahan, CA 96014
 Facsimile: (707) 445-8305                       Telephone: (530) 467-5307
                                                 Facsimile: (530) 467-5437
 W. Timothy Needham
 tneedham@janssenlaw.com                         Michael D. Thamer
 Megan Yarnall                                   michael@trinityinstitute.com
 myarnall@janssenlaw.com

 ARNS LAW FIRM                                   SCHNEIDER WALLACE COTTRELL
 515 Folsom Street                               KONECKY, LLP
 3rd Floor                                       2000 Powell Street, Suite 1400
 San Francisco, CA 94105                         Emeryville, CA 94608
 Telephone:    (415) 495-7800                    Telephone: (415) 421-7100
 Facsimile:    (415) 495-7888                    Facsimile: (415) 421-7105

 Robert S. Arns                                  Guy B. Wallace
 rsa@arnslaw.com                                 gwallace@schneiderwallace.com
 Shounak Dharap                                  Mark T. Johnson
 ssd@arnslaw.com                                 mjohnson@schneiderwallace.com

 MARKS, BALETTE, GIESSEL & YOUNG,                ZWERLING, SCHACHTER & ZWERLING,
 P.L.L.C.                                        LLP
 7521 Westview Drive                             1904 Third Avenue, Suite 1030
 Houston, Texas 77055                            Seattle, WA 98101
 Telephone:   (713) 681-3070                     Telephone: (206) 223-2053
 Facsimile:   (713) 681-2811                     Facsimile: (206) 343-9636

 David T. Marks                                  Dan Drachler
 DavidM@marksfirm.com                            ddrachler@zsz.com

 EMBER LAW P.L.L.C.                              NEEDHAM KEPNER & FISH LLP
 1001 Fourth Avenue, Suite 3200                  1960 The Alameda, Suite 210
 Seattle, WA 98154                               San Jose, CA 95126
 Telephone: (206) 899-6816                       Telephone: (408) 956-6949
 Facsimile: (206) 858-8182                       Facsimile: (408) 244-7815

 Leah S. Snyder                                  Kirsten Fish
 leah@emberlaw.com                               kfish@nkf-law.com

        1.9      “Community Fee” means the fee, if any, identified as such and paid by or for a
Settlement Class Member typically at the time of move-in to an Aegis Living branded assisted
living facility in California or Washington. By way of example, the Community Fee paid by




4847-9738-7732.1 115301148\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 8 of 142




named plaintiff June Newirth is described in the paragraph entitled “Community Fee” that
appears on page 4 of Ms. Newirth’s Residence and Care Agreement.

       1.10 “Court” means the United States District Court, Northern District of California,
the Honorable Jeffrey S. White presiding.

        1.11     “Defendant” means Aegis Senior Communities, LLC, dba Aegis Living.

      1.12 “Defendant’s California Counsel” means the following counsel of record for
Defendant for the California Action:

                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                 633 West 5th Street, Suite 4000
                 Los Angeles, CA 90071
                 Telephone: (213) 250-1800
                 Facsimile: (213) 250-7900

                 Jeffrey S. Ranen
                 Jeffrey.Ranen@lewisbrisbois.com
                 Soojin Kang
                 Soojin.Kang@lewisbrisbois.com

      1.13 “Defendant’s Washington Counsel” means the following counsel of record for
Defendant for the Washington Action:

                 McNAUL EBEL NAWROT & HELGREN, P.L.L.C
                 600 University Street, Suite 2700
                 Seattle, WA 98101
                 Telephone: (206) 467-1816
                 Facsimile: (206) 624-5128

                 Robert M. Sulkin
                 rsulkin@mcnaul.com
                 Gregory J. Hollon
                 ghollon@mcnaul.com
                 Claire Martirosian
                 cmartirosian@mcnaul.com

        1.14 “Distribution Request” means a request for payment of a Settlement Award made
by a Settlement Class Member, or made by the legal representative or successor in interest of a
deceased Settlement Class Member, who has not had a Settlement Award check previously sent
to the Settlement Class Member by the Settlement Administrator. Any Distribution Request
must be submitted to the Settlement Administrator and post-marked not later than thirty (30)
calendar days after the Effective Date (herein the “Distribution Deadline”).




4847-9738-7732.1 115301148\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 9 of 142




        1.15 “Effective Date” means the later in time of: (a) sixty (60) calendar days after the
date of entry of the Order of Final Approval and Judgment Approving Class Action Settlement,
if no timely motions for reconsideration and/or no appeals or other efforts to obtain review have
been filed; or (b) in the event that an appeal or other effort to obtain review has been initiated,
fifteen (15) calendar days after the date after such appeal or other review has been finally
concluded and is no longer subject to review, whether by appeal, petitions for rehearing,
petitions for rehearing en banc, petitions for writ of certiorari, or otherwise.

        1.16 “Escrow Agent” means The Huntington National Bank. “Escrow Agreement” and
“Escrow Procedure Agreement” mean the agreements attached hereto as Exhibit 4, pursuant to
which and Court approval, the Escrow Agent will safeguard, control, and maintain the Settlement
Fund until the Effective Date. For privacy and security reasons, the names of Aegis’ insurers and
all of the Authorized Agents and certain security procedures are redacted from the Escrow
Agreement and Escrow Procedure Agreement attached hereto as Exhibit 4.

       1.17 “Final Approval Hearing” means the hearing to be conducted by the Court on
such date as the Court may order to determine the fairness, adequacy, and reasonableness of the
Agreement.

       1.18 “Order of Final Approval and Judgment Approving Class Action Settlement”
means the final order and judgment approving the settlement as fair, adequate, and reasonable
and confirming the certification of the Settlement Class, in the form approved and signed by the
Court.

        1.19 “Motion for Final Approval” means the motion, to be filed by Class Counsel on
behalf of the California Named Plaintiffs, Washington Named Plaintiff, and the Settlement
Class, after consultation with Defendant’s Counsel and not to be opposed by Defendant, for Final
Approval of this Agreement.

        1.20 “Motion for Preliminary Approval of Settlement” means the motion, to be filed
by Class Counsel on behalf of the California Named Plaintiffs and Washington Named Plaintiff,
after consultation with Defendant’s Counsel and not to be opposed by Defendant, for Preliminary
Approval of this Agreement.

        1.21 “Notice and Administration Expenses” means all costs and expenses incurred by
the Settlement Administrator, including all notice expenses, the cost of administering the Notice
Program and the costs of processing all payments to Settlement Class Members.

        1.22 “Notice Date” means the date by which the Settlement Administrator substantially
completes dissemination of the Class Notice as provided in the Agreement and shall be no later
than ten (10) business days after the entry by the Court of the Preliminary Approval Order.

       1.23 “Objection Date” means the date by which Settlement Class Members must file
and serve objections to the settlement, which shall be sixty (60) calendar days after the Notice
Date.




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 10 of 142




       1.24 “Opt Out Date” means the postmark date by which a Request for Exclusion must
be submitted to the Settlement Administrator in order for a Settlement Class Member to be
excluded from the Settlement Class, and shall be sixty (60) calendar days after the Notice Date.

        1.25     “Parties” means Named Plaintiffs, the Settlement Class, and Defendant.

     1.26 “Named Plaintiffs” means the California Named Plaintiffs and the Washington
Named Plaintiff.

        1.27 “Preliminary Approval Order” means the order preliminarily approving this
Settlement, conditionally certifying the Settlement Class for settlement purposes only, approving
the Notice Program and Class Notice, setting the Opt Out Date, Objection Date and Notice Date,
and setting the date of the Final Approval Hearing, in the form of order approved and signed by
the Court. The Preliminary Approval Order that will be submitted to the Court for approval is
attached substantially in the form of Exhibit 3.

         1.28 “Released Claims” means and includes any and all actions, claims, demands,
rights, suits, and causes of action of whatever kind or nature whatsoever that the Releasing
Parties ever had, now have or hereafter can, shall, or may have against the Released Parties,
including without limitation any and all damages, loss, costs, expenses, penalties, attorneys’ fees
and expert fees, and interest, whether known or unknown, suspected or unsuspected, asserted or
unasserted, fixed or contingent, direct or indirect, whether sounding in tort or contract or any
other legal theory, whether statutory, administrative, common law or otherwise, however pled,
wherever brought and whether brought in law, equity or otherwise, arising out of or relating in
any way or manner to the claims and allegations asserted or that could have been asserted in
either or both Actions based on the facts alleged in the complaints in the California and/or
Washington Actions; provided that the following claims only are specifically excluded from this
Release: (i) any individual claims for personal injuries, wrongful death, bodily harm, or
emotional distress resulting from said claims for personal injuries, wrongful death or bodily
harm; and (ii) claims based on a breach of this Agreement or the Injunction (collectively,
“Excluded Claims”). Nothing in this Agreement shall preclude any person or entity from
asserting any and all relevant allegations in support of a claim for personal injuries, wrongful
death, bodily harm, or emotional distress resulting from said personal injuries, wrongful death or
bodily harm, including without limitation, allegations that the facility was understaffed.

        1.29 “Releasing Party” or “Releasing Parties” means (i) the California Named
Plaintiffs, Washington Named Plaintiff, and each Settlement Class Member; (ii) any person or
entity that paid fees to have any of the foregoing move in to, reside or receive care at an Aegis
branded assisted living facility in California during the California Class Period or in Washington
during the Washington Class Period; (iii) any persons and entities claiming by or through any of
the foregoing (i)-(ii); (iv) any predecessors, successors, agents, representatives, estates,
executors, administrators, dependents, heirs, beneficiaries, trustees, attorneys, employees,
assignors or assignees of any of the foregoing (i)-(iii).

      1.30 “Released Party” or “Released Parties” means “(i) Aegis Senior Communities,
LLC, dba Aegis Living and its insurers (Columbia Casualty Company, RSUI Indemnity



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 11 of 142




Company, and Wesco Insurance Company) (ii) any direct or indirect parents, subsidiaries,
divisions, affiliates, and related entities of any of the forgoing, including all Aegis communities
in California and Washington; (iii) any predecessors, successors, or assigns of any of the
foregoing (i)-(ii); and (iv) any past, present or future employees, officers, directors, affiliates,
partners, joint ventures, co-venturers, licensors, licensees, principals, members, managers,
managing agents, agents, attorneys, insurers, reinsurers, shareholders, trusts, trustees,
representatives, administrators, fiduciaries, heirs, subrogees, and executors of any of the
foregoing (i)-(iii) in his, her, or its capacity as such.

        1.31 “Request for Exclusion” means the written communication that must be submitted
to the Settlement Administrator and postmarked on or before the Opt Out Date by a Settlement
Class Member who wishes to be excluded from the Settlement Class.

        1.32 “Reserve Fund” means the Twenty-Five-Thousand Dollars ($25,000) that the
Settlement Administrator shall hold in the Settlement Fund to pay late-submitted Distribution
Requests. The amount of any Settlement Award checks not cashed within the check cashing
deadline (after reasonable reminders issued by the Settlement Administrator) shall be added to
the Reserve Fund. Any moneys left in the Reserve Fund not paid to Settlement Class Members
shall be paid to Groceries for Seniors, or other appropriate cy pres recipient(s) qualified under
501(c)(3) and nominated by Class Counsel and approved by the Court.

        1.33 “Settlement Administrator” or “Administrator” means CPT Group, Inc., which
subject to Court approval, shall design and implement the program for disseminating notice to
the Settlement Class, and except as provided by the Escrow Agreement and in coordination
therewith, administer the payment portion of this settlement and perform overall administrative
functions.

        1.34 “Settlement Class”, as defined for the purpose of this Settlement Agreement only,
shall consist of the following subclasses:

                (a) All persons who resided at one of the Aegis Living branded California assisted
        living facilities at any time between April 12, 2012, through and including October 30,
        2020 (the “California Class Period”) that were owned or managed by Defendant or in
        which Defendant was identified as a licensee by California’s Department of Social
        Services, including without limitation the following communities: Aegis Gardens
        (Fremont), Aegis of Aptos, Aegis of Carmichael, Aegis of Corte Madera, Aegis of Dana
        Point, Aegis of Fremont, Aegis of Granada Hills, Aegis of Laguna Niguel, Aegis of
        Moraga, Aegis of Napa, Aegis of Pleasant Hill, Aegis of San Francisco, Aegis of San
        Rafael1, Aegis of Shadowridge (Oceanside), and Aegis of Ventura (“California
        Subclass”); and

                (b) All persons who resided at one of the Aegis Living branded Washington
        assisted living facilities at any time between March 8, 2014, through and including

1
 The parties acknowledge and agree that, with respect to Aegis of San Rafael, the Settlement Class includes only
persons who resided at the Aegis of San Rafael facility between April 12, 2012 through and including March 31, 2016.



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 12 of 142




        October 30, 2020 (the “Washington Class Period”) that were owned or managed by
        Defendant or in which Defendant was identified as a licensee by Washington’s
        Department of Social and Health Services, including without limitation the following
        communities: Aegis Gardens (Newcastle), Aegis Lodge (Kirkland), Aegis of Ballard,
        Aegis of Bellevue, Callahan House (Shoreline), Aegis of Issaquah, Aegis of Kent, Aegis
        of Kirkland, Aegis of Lynnwood, Aegis of Madison (Seattle), Aegis of Marymoor
        (Redmond), Aegis of Mercer Island, Queen Anne on Galer, Queen Anne Rodgers Park,
        Aegis of Ravenna (Seattle), Aegis of Redmond, Aegis of Shoreline, and Aegis of West
        Seattle (“Washington Subclass”).

               (c) Excluded from the Settlement Class are (i) Defendant and their officers,
directors, and employees; (ii) any Settlement Class Member (or their legal successors) who
submits a valid and timely Request for Exclusion; and (iii) the Judges to whom these Actions are
assigned and any members of their immediate families.

        1.35 “Settlement Class Member” means any person falling within the description of
the Settlement Class who does not timely opt out of the Settlement Class.

        1.36 “Settlement Class Member Information List” means and includes all the following
information to the extent it is within Defendant’s possession, custody or control and reasonably
accessible: (a) a list of any Person meeting the definition of the Settlement Class; (b) names of
any resident contact person on file with Aegis; (d) last-known addresses, e-mail addresses, or
other contact information for any Settlement Class Member and their resident contact person on
file with Aegis; and (e) amount of the Community Fee (if any) paid by or on behalf of each
Settlement Class Member for whom Defendant has Community Fee information. The
Settlement Class Member Information List and all information contained therein shall be
considered confidential and subject to the Protective Orders entered in the California and
Washington Actions.

       1.37 “Settlement Fund” means the Sixteen Million Two-Hundred-Fifty-Thousand
Dollars ($16,250,000) that Defendant has agreed to pay in full settlement and resolution of the
Actions (excluding Defendant’s costs to comply with the Injunction).

       1.38 “Settlement Website” means the Internet website to be established for this
settlement by the Settlement Administrator to provide information to the public and the
Settlement Class about this Agreement.

        1.39 “Washington Action” means the action of Carol M. Morrison by Stacy A. Van
Vleck as Attorney-in-Fact, on her own behalf and on behalf of others similarly situated vs. Aegis
Senior Communities, LLC, dba Aegis Living; and Does 1 – 100, Case No. 18-2-06326-4 SEA,
which is currently pending in the Superior Court of Washington, County of King, including,
without limitation, the First Amended Complaint and any appeals or requests for leave to appeal
any ruling or judgment entered in that case.

      1.40 “Washington Named Plaintiff” means plaintiff Carol M. Morrison by Stacy A.
Van Vleck as Attorney-in-Fact.



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 13 of 142




2.      PRELIMINARY APPROVAL OF SETTLEMENT

        2.1    As soon as practicable after the signing of this Agreement, Named Plaintiffs shall
move the Court for an order: (a) preliminarily approving this Agreement as fair, reasonable and
adequate; (b) conditionally certifying the Settlement Class for settlement purposes; (c) approving
the form, manner, and content of the Class Notice; (d) setting the date and time of the Final
Approval Hearing; (e) appointing Named Plaintiffs as representatives of the Settlement Class for
settlement purposes only; and (f) appointing Class Counsel for settlement purposes only.
Defendant shall cooperate with Named Plaintiffs to obtain the Preliminary Approval Order
consistent with the terms herein.

        2.2     Defendant hereby consents, solely for purposes of the Agreement, to the
certification of the Settlement Class, to the appointment of Class Counsel, and to the approval of
Named Plaintiffs as suitable representatives of the Settlement Class; provided, however, that if
the Court fails to approve this Agreement or the Agreement otherwise fails to be consummated,
then this settlement shall be void ab initio and shall be of no force or effect whatsoever, shall not
be referred to or utilized for any purpose whatsoever, and Defendant shall retain all rights it had
immediately preceding the execution of this Agreement to object to and challenge the
maintenance of the Actions as class actions or at all.

3.      SETTLEMENT ADMINISTRATOR

        3.1     In addition to any tasks and responsibilities ordered by the Court, the Settlement
Administrator shall be authorized to undertake various administrative tasks, including, without
limitation: (1) mailing or arranging for the mailing, e-mailing or other distribution of the Court-
approved notice to Settlement Class Members, (2) handling returned mail and e-mail not
delivered to Settlement Class Members, (3) attempting to obtain updated address information for
Settlement Class Members by all reasonable means, including running change of address, skip
traces or other procedures on the Settlement Class Member Information List provided by
Defendant, and any notices returned without a forwarding address or an expired forwarding
address, (4) making any additional mailings required under the terms of this Agreement, (5)
answering written inquiries from Settlement Class Members and/or forwarding such inquiries to
Class Counsel or their designee, (6) receiving and maintaining on behalf of the Court and the
Parties any Settlement Class Member correspondence regarding requests for exclusion to the
settlement, (7) establishing the Settlement Website that posts notices, distribution request forms
and other related documents, (8) establishing a toll-telephone number that will provide
settlement-related information to Settlement Class Members, (9) receiving and processing
payment requests and distributing payments to Settlement Class Members, (10)
receiving/forwarding opt outs and objections, and (11) otherwise assisting with administration of
the Agreement.

        3.2      The Court-approved costs, fees and expenses of the Administrator, including
without limitation the Notice and Administration Expenses and all other costs of disseminating
Notice to Settlement Class Members, administration of the claims process, and all of the other
functions of the Administrator as described herein, shall be paid from the Settlement Fund only
after entry of the Order of Final Approval and Judgment Approving Class Action Settlement or



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 14 of 142




pursuant to Section 12.2. Funds allocated but not paid to the Settlement Administrator shall be
paid to the Reserve Fund and distributed in accordance with section 7.9 below.

4.      NOTICE TO THE SETTLEMENT CLASS

       4.1    No later than ten (10) business days after the execution of this Agreement,
Defendant shall furnish the Settlement Administrator with the Settlement Class Member
Information List.

       4.2     No later than ten (10) business days after the entry by the Court of the Preliminary
Approval Order, the Settlement Administrator shall substantially complete the dissemination of
Class Notice to potential Settlement Class Members, as follows:

                4.2.1 Mailed notice by first class U.S. Mail to the last known addresses of the
        Settlement Class Member, and their family members or legal representatives, as provided
        by Defendant in the Settlement Class Member Information List. Returned mail shall be
        re-sent after a skip trace is performed.

                4.2.2 E-mailed notice to the last known e-mail addresses of the Settlement Class
        Member, and their family members or legal representatives, as provided by Defendant in
        the Settlement Class Member Information List.

                4.2.3 Publication of the summary version of the Notice as approved by the
        Court, through a single publication in the USA Today (California and Washington
        weekday edition).

                4.2.4. Posting of the Notice: No later than ten (10) business days from entry of
        the Preliminary Approval Order, the Settlement Administrator will post the Notice on the
        Settlement Website. The Notice shall remain available by these means until the Effective
        Date. The Notice may also be posted on the websites of Class Counsel at their option.

        4.3     Five (5) days prior to the Final Approval Hearing, the Settlement Administrator
shall provide the Court with an affidavit attesting that Notice was disseminated pursuant to the
Notice Program set forth below.

5.      OBJECTIONS/REQUESTS FOR EXCLUSION

        5.1      Objections

                5.1.1 Any Settlement Class Member who intends to object to the fairness of the
        Settlement Agreement must do so in writing no later than the Objection Date. The written
        objection and notice of objection must be filed with the Clerk of the Court and served on
        Class Counsel and Defendant’s Counsel by no later than the Objection Date. The written
        objection must include: (a) a heading which refers to the Action; (b) the objector’s name,
        address, telephone number and, if represented by counsel, of his/her counsel; (c) a
        statement that the objector resided at or signed a contract with Defendant, predecessors,



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 15 of 142




        successors, assigns or related entities during the California Class Period or Washington
        Class Period and (d) the Aegis Living Community at which they resided, or that the
        objector is the legal successor to such a person; (e) a statement whether the objector
        intends to appear at the Final Approval Hearing, either in person or through counsel; (f) a
        clear and concise statement of the objection to the Settlement and this Settlement
        Agreement, including all factual and/or legal grounds supporting the objection; (g) copies
        of any papers, briefs, or other documents upon which the objection is based; and (h) the
        objector’s signature under penalty of perjury.

                 5.1.2 Absent good cause found by the Court, any Settlement Class Member who
        fails to make a timely written objection in the time and manner specified above shall be
        deemed to have waived any objections and shall be foreclosed from making any
        objection (whether by objection, appeal or otherwise) to the Settlement and this
        Agreement.

                5.1.3 Any Settlement Class Member who has objected per Section 5.1.1 above
        may appear at the Final Approval Hearing, either in person or through counsel hired at
        the Settlement Class Member’s sole expense, to object to any aspect of the fairness,
        reasonableness, or adequacy of this Agreement, including attorneys’ fees.

                5.1.4 The Settlement Administrator shall provide Class Counsel and
        Defendant’s Counsel with a copy of all written objections on a rolling basis upon receipt
        and a final list of all written objections within five (5) business days after the Opt Out
        Date. Class Counsel shall file a single packet of all objections with the Court with the
        Motion for Final Approval.

                5.1.5 The Parties and their counsel shall have the right and opportunity to
        respond in writing to any objections to the Settlement prior to the Fairness Hearing, as
        well as to respond to the objections at the Fairness Hearing.

        5.2      Requests for Exclusion

                5.2.1 Any member of the Settlement Class may request to be excluded from the
        Settlement Class. A Settlement Class Member who wishes to opt out of the Settlement
        Class and relinquish their rights to benefits under the Settlement Agreement must do so
        no later than the Opt Out Date. In order to opt out, a Settlement Class Member must send
        to the Settlement Administrator via first class United States mail a written Request for
        Exclusion that is post-marked no later than the Opt Out Date. The Request for Exclusion
        must be personally signed by the Settlement Class Member or their legal representative
        requesting exclusion and must contain the following information: (a) the Settlement Class
        Member’s name, current address and telephone number; and (b) a statement that indicates
        a desire to be excluded from the Settlement Class. Any Request for Exclusion
        postmarked after the Opt Out Date shall not be valid.

              5.2.2 Any Settlement Class Member who does not make a timely written
        Request for Exclusion shall be bound by all subsequent proceedings, orders and the Order



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 16 of 142




        of Final Approval and Judgment Approving Class Action Settlement, even if he or she
        has pending, or subsequently initiates, litigation, arbitration or any other proceeding
        against any Released Party relating to the Released Claims.

                5.2.3 Any Settlement Class Member who properly requests to be excluded from
        the Settlement Class shall not: (a) be bound by any orders or judgments entered in the
        Actions relating to the Agreement; (b) be entitled to an Award from the Settlement Fund,
        or be affected by, the Agreement; (c) gain any rights by virtue of the Agreement; or (d)
        be entitled to object to any aspect of the Agreement.

                5.2.4 The Settlement Administrator shall provide Class Counsel and
        Defendant’s Counsel with copies of all requests for exclusion upon receipt on a rolling
        basis and a final list of names for all timely Requests for Exclusion within five (5)
        business days after the Opt Out Date. The names for all timely Requests for Exclusion
        will be deemed confidential under the Protective Orders and shall not be made publicly
        available. In addition to its affidavit to the Court attesting that Notice was disseminated
        pursuant to the Notice Program, the Settlement Administrator shall also include in its
        affidavit the final number of all timely Requests for Exclusion five (5) business days
        prior to the Final Approval Hearing.

                5.2.5 Notwithstanding any other provisions of this Stipulation of Settlement,
        Defendant may unilaterally withdraw from and terminate this Stipulation of Settlement if
        the total number of Settlement Class Members who submit timely requests for exclusion
        from this settlement exceeds ten percent (10%) of the Settlement Class. In the event the
        Defendant exercises that option, the settlement and Stipulation of Settlement shall be of no
        force or effect whatsoever, all obligations hereunder shall be null and void, the Settlement
        Fund shall revert to Defendant and its insurers pursuant to Section 12.2, and the Parties
        shall otherwise be restored to their respective positions as if this settlement had never
        existed.

6.      COURT APPROVAL OF SETTLEMENT

        6.1     This Agreement is subject to and conditioned upon the issuance by the Court of
the Order of Final Approval and Judgment Approving Class Action Settlement that finally
certifies the Settlement Class for the purposes of this settlement, grants final approval of the
Agreement, and provides the relief specified herein, which relief shall be subject to the terms and
conditions of the Agreement and the Parties’ performance of their continuing rights and
obligations hereunder.

        6.2    The Parties agree that the Court shall retain exclusive and continuing jurisdiction
over the Actions, all Parties, the claims administration process, including without limitation the
Injunction, and the Settlement Class Members, to interpret and enforce the Agreement’s terms,
conditions, and obligations.




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 17 of 142




7.      SETTLEMENT RELIEF

        7.1      Injunction

                As an integral part of the consideration provided under this Agreement, Defendant
stipulates to entry of the Court-approved injunction substantially in the form attached as Exhibit
1 to this Agreement (“Injunction”).

        7.2      Settlement Fund

                 Defendant shall make a payment of $16,250,000 into the Settlement Fund to be
administered and distributed by the Settlement Administrator and/or Escrow Agent consistent
with the terms of this Settlement Agreement, the Escrow Agreement, and the Escrow Procedure
Agreement. The $16,250,000 payment shall cover all of Defendant’s monetary obligations
under the Settlement, including without limitation amounts payable to the Settlement
Administrator, taxes and tax expenses, all Named Plaintiffs’ and Settlement Class Members’
attorneys’ fees and expenses, Settlement Awards, and Service Awards, exclusive of Defendant’s
costs to comply with the Injunction. The Settlement Fund shall be maintained in an interest-
bearing, secure account established by the Settlement Administrator and/or the Escrow Agent
that, to the extent feasible, meets the requirements for a “Qualified Settlement Fund” within the
meaning of Treasury Regulation section 1.468B. The payments by Defendant and its insurers to
the Settlement Fund shall be made as follows: (a) $15,625,000 shall be paid within thirty (30)
calendar days after the Court grants the Preliminary Approval Order; and (b) the remaining
balance of $625,000 shall be paid within 180 calendar days after the Court grants the Preliminary
Approval Order.

       7.3   The Settlement Fund, less the money used from the Settlement Fund to pay the
Notice and Administration Expenses, taxes and tax expenses, Attorneys’ Fees and Expenses,
Service Awards and the Reserve Fund, shall be the “Net Settlement Fund.”

        7.4     The Net Settlement Fund shall be distributed through Settlement Award checks
made payable to each Settlement Class Member for whom a valid address has been provided to,
or located by, the Settlement Administrator.

         7.5    Any Settlement Class Member (or any legal successor to any deceased Settlement
Class Member) that submits a timely Distribution Request to the Settlement Administrator, and
who has not had a Settlement Award check already distributed to the Settlement Class Member
shall likewise be mailed a Settlement Award check upon verification by the Settlement
Administrator that the Person on whose behalf that Distribution Request has been submitted is a
member of the Settlement Class.

        7.6      The amounts of the Settlement Awards shall be calculated as follows:

              7.6.1 Settlement Class Members who paid no Community Fee (and had no
        Community Fee paid on their behalf) shall each be entitled to a Settlement Award in
        amount to be proposed by Plaintiffs’ Counsel after receipt of the Community Fee



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 18 of 142




        Information and approved by the Court. The Settlement Administrator shall calculate the
        total amount owed to the “No Community Fee Paid” group.

               7.6.2 Settlement Class Members for whom Community Fee Information is
unavailable shall each be entitled to a Settlement Award calculated as follows. The Settlement
Administrator shall calculate the average Community Fee paid by Settlement Class Members in
2011. The Settlement Administrator shall divide the number of Settlement Class Members who
paid no Community Fee by the number of Settlement Class Members for whom Community Fee
Information is available, resulting in a percentage. The Settlement Administrator shall reduce
the average Community Fee paid in 2011 by that percentage. The reduced average Community
Fee amount shall be treated as the Community Fee amount paid by each Settlement Class
Member for whom Community Fee Information is unavailable for purposes of the calculation in
7.6.3 below.

                7.6.3 Settlement Class Members who paid a Community Fee (or had someone
pay a Community Fee on their behalf) and Settlement Class Members for whom Community Fee
Information is unavailable shall each be entitled to a Settlement Award calculated as follows.
The Settlement Administrator shall first calculate a Settlement Payment Percentage (“SPP”) by
dividing the Net Settlement Fund (less the amounts allocated for the No Community Fee Paid
group above in section 7.6.1) by the total amount of Community Fees paid by or on behalf of all
Settlement Class Members including Settlement Class Members for whom Community Fee
Information is unavailable. Next, the SPP shall be applied against the Community Fee paid by
or on behalf of each Settlement Class Member and the reduced average Community Fee assigned
to each Settlement Class Member for whom Community Fee Information is unavailable, to
derive the Settlement Award amount for each such Settlement Class Member.

        7.7    The Settlement Administrator shall mail the Settlement Award checks to the
above-described Settlement Class Members no later than thirty (30) calendar days after the
Effective Date. The Settlement Payments checks shall allow for a check cashing period of one-
hundred-twenty (120) calendar days.

       7.8     The Settlement Administrator shall have the discretion to pay settlement checks in
response to Distribution Requests submitted after the Distribution Deadline, provided that the
amount of such payments shall be calculated in accordance with the formula set forth in Section
7.6 above, or such lesser amount as the Settlement Administrator in its discretion determines can
be paid from the Reserve Fund.

         7.9     Except as stated in Sections 5.2.5 and 12.2, there shall be no reversion to
Defendant of any portion of the Settlement Fund, any unclaimed funds, any uncashed Settlement
Awards, or any interest earned on any such funds. If the monies left in the Reserve Fund (after
all Settlement Awards have been paid) is sufficient to make another distribution economically
practical, the remaining monies shall be paid to the Settlement Class Members who cashed their
initial settlement checks, with the share amounts of any supplemental distribution to be
calculated using the same procedure set forth in Section 7.6 above. If the Settlement
Administrator determines that a supplemental distribution is not economically feasible, the
remaining balance shall be distributed through cy pres payment to Groceries for Seniors, or other



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 19 of 142




appropriate cy pres recipient(s) qualified under 501(c)(3) and nominated by Class Counsel and
approved by the Court.

8.      RELEASES

       8.1    Upon the Effective Date, and subject to fulfillment of all of the terms of this
Agreement, each and every Releasing Party shall be deemed to have released and forever
discharged each Released Party of and from any and all liability for any and all Released Claims.

        8.2     On the Effective Date, the Released Parties shall be deemed to have released and
forever discharged each Settlement Class Member and Class Counsel, from any and all claims
arising out of or relating to the institution, prosecution and resolution of the Actions, provided
that the provisions of the Protective Orders shall remain in place unless otherwise modified by
court order.

       8.3     Upon the Effective Date without further action, for good and valuable
consideration, with respect to all claims released herein, all Class Representatives and all
Released Parties expressly waive and relinquish any and all provisions, rights, and benefits of
Section 1542 of the California Civil Code and any and all similar provisions, rights, and benefits
conferred under Washington law that is similar, comparable, or equivalent to Section 1542 of the
California Civil Code, which provides:

     “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

9.      ATTORNEYS’ FEES AND EXPENSES AND PLAINTIFF SERVICE AWARDS

        9.1    On or before fifteen (15) calendar days prior to the Objection Date, Class Counsel
shall make an application for an award of attorneys’ fees incurred not to exceed $6,350,000, plus
reimbursement of litigation costs actually incurred not to exceed $1,300,000 in the prosecution
of the Actions. Class Counsel shall be responsible for allocating and distributing the Attorneys’
Fees and Expenses award among themselves.

        9.2    The Attorneys’ Fees and Expenses awarded by the Court shall be paid from the
Settlement Fund to Class Counsel within three (3) business days after the Court’s order
approving Attorneys’ Fees and Expenses, provided that the Parties have reached agreement on a
mutually acceptable form of security for Class Counsel’s repayment in accordance with this
paragraph 9.2. The Parties shall confer in good faith in an effort to reach agreement on an
acceptable form of security, but if no agreement is reached, the matter shall be submitted to the
Court for binding resolution. In no event shall the awarded Attorneys’ Fees and Expenses be
paid to Class Counsel any later than two (2) business days after the Effective Date. If the Order
of Final Approval and Judgment Approving Class Action Settlement or a separate order setting
forth the amount awarded in Attorneys’ Fees and Expenses is reversed, vacated, modified, and/or



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 20 of 142




remanded for further proceedings or otherwise disposed of in any manner other than one
resulting in an affirmance of the Order of Final Approval and Judgment Approving Class Action
Settlement or a separate order setting forth the amount awarded in Attorneys’ Fees and
Expenses, then each Class Counsel shall repay the Attorneys’ Fees and Expenses disbursed to
that Class Counsel to the Settlement Fund, within thirty (30) calendar days of such event, the full
amount of the Attorneys’ Fees and Expenses or repay the amount by which the award has been
reduced. The Parties stipulate the Order of Final Approval and Judgment Approving Class
Action Settlement shall state that all monies held in the Settlement Fund shall remain subject to
the jurisdiction of the Court until such time as the funds shall be distributed or returned to
Defendants pursuant to the Settlement Stipulation, Escrow Agreement, the Escrow Procedure
Agreement, or further order of the Court. The Court’s award of fees, costs and expenses to Class
Counsel shall be separate from its determination of whether to approve the Settlement. In the
event the Court approves the Settlement but declines to award fees and costs to Class Counsel or
awards a lesser amount of fees and costs than requested by Class Counsel, the Settlement will
nevertheless be valid and binding on the Parties. If the Court declines to approve the Settlement
and this Agreement, no award of fees, costs and expenses shall be paid to Class Counsel.

        9.3     On or before fifteen (15) calendar days prior to the Objection Date, Class Counsel
shall make an application for Named Plaintiffs’ service awards in an amount not to exceed
Fifteen-Thousand Dollars ($15,000) to each Class Representative (the “Service Awards”). The
Service Awards awarded by the Court shall be paid from the Settlement Fund to Named
Plaintiffs within five (5) calendar days after the Effective Date. The Court’s award of the
Service Payment to Named Plaintiffs shall be separate from its determination of whether to
approve the Settlement as set forth in this Agreement. In the event the Court approves the
Settlement but declines to award the Service Payment to Named Plaintiffs or awards a lesser
amount than what is requested, the Settlement will nevertheless be binding on the Parties. If the
Court declines to approve the Settlement, no Service Payment shall be made to Named Plaintiffs.

10.     REPRESENTATIONS AND WARRANTIES

       10.1 Defendant represents and warrants: (1) that it has the requisite corporate power
and authority to execute, deliver and perform the Agreement and to consummate the transactions
contemplated hereby; (2) that the execution, delivery and performance of the Agreement and the
consummation by it of the actions contemplated herein have been duly authorized by necessary
corporate action on the part of Defendant; and (3) that the Agreement has been duly and validly
executed and delivered by Defendant and constitutes its legal, valid and binding obligation.

        10.2 Named Plaintiffs represent and warrant that they are entering into the Agreement
on behalf of themselves individually, as the legal representative of or successor to a Settlement
Class Member, and as proposed representatives of the Settlement Class, of their own free will
and without the receipt of any consideration other than what is provided in the Agreement or
disclosed to, and authorized by, the Court. Named Plaintiffs represent and warrant they have
legal authority to release Released Claims on behalf of themselves and the Settlement Class
Members. Named Plaintiffs represent and warrant that they have reviewed the terms of the
Agreement in consultation with Class Counsel. Class Counsel represent and warrant that they are
fully authorized to execute the Agreement on behalf of Named Plaintiffs.



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 21 of 142




        10.3 The Parties represent and warrant that no promise, inducement or consideration
for the Agreement has been made, except those set forth herein.

11.     NO ADMISSIONS OF FAULT, NO USE EXCEPT FOR ENFORCEMENT

        11.1 The Agreement and every stipulation and term contained in it is conditioned upon
final approval of the Court and is made for settlement purposes only. Whether or not
consummated, neither this Agreement nor any documents filed in connection with the approval
of this Settlement shall be: (A) construed as, offered in evidence as, received in evidence as,
and/or deemed to be, evidence of a presumption, concession or an admission by any Party of the
truth of any fact alleged or the validity of any claim or defense that has been, could have been, or
in the future might be asserted in any litigation or the deficiency of any claim or defense that has
been, could have been, or in the future might be asserted in any litigation, or of any liability,
fault, wrongdoing or otherwise of such Party; or (B) construed as, offered in evidence as,
received in evidence as, and/or deemed to be, evidence of a presumption, concession or an
admission of any liability, fault or wrongdoing, or in any way referred to for any other reason, by
Named Plaintiffs, Defendant, any Releasing Party or Released Party, in the Actions or in any
other civil, criminal or administrative claim, action, or proceeding, other than such proceedings
as may be necessary to effectuate the provisions of the Agreement.

       11.2 This Agreement shall be admissible in any proceeding related to the approval of
this Agreement, to enforce its terms and conditions, or to support or defend this Agreement in an
appeal from an order granting or denying final approval.

12.     TERMINATION

        12.1 In addition to Defendant’s termination rights pursuant to Section 5.2.5, Named
Plaintiffs or Defendant may terminate this Agreement by providing written notice to the other
Parties hereto within ten (10) calendar days of any of the following events:

               12.1.1 The Court does not enter a Preliminary Approval Order that conforms in
        material respects to Exhibit 3 hereof; or

               12.1.2 The Court does not enter an Order of Final Approval and Judgment
        Approving Class Action Settlement, or if entered, such Order of Final Approval and
        Judgment Approving Class Action Settlement is reversed, vacated, or modified in any
        material respect by another court, except as provided for herein.

        12.2 In the event that this Agreement terminates for any reason, all Parties shall be
restored to their respective positions as of immediately prior to the date of execution of this
Agreement, and shall proceed in all respects as if this Agreement and any related Court orders
had not been made or entered. Upon termination, this Section and Sections 11 and 13.5 herein
shall survive and be binding on the Parties, but this Agreement shall otherwise be null and void.
In the event of termination pursuant to Sections 12.1 or 5.2.5, within five (5) business days after
written notification of such event is sent by Defendant’s Counsel or Class Counsel to the



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 22 of 142




Settlement Administrator and Escrow Agent, the Settlement Fund (including accrued interest),
less Court-approved Notice and Administration Expenses up to $40,000, shall be refunded to
Defendant and its insurers, pursuant to an allocation to be provided by Defendant’s Counsel. In
such event, Defendant shall be entitled to any tax refund owing to the Settlement Fund. At the
request of Defendant, the Settlement Administrator or its designee shall apply for any such
refund and pay the proceeds, after deduction of any fees or expenses incurred in connection with
such application(s) for a refund, to Defendant and its insurers, pursuant to an allocation to be
provided by Defendant’s Counsel.

13.     MISCELLANEOUS PROVISIONS

        13.1 Integration: The Agreement, including all Exhibits hereto, shall constitute the
entire Agreement among the Parties with regard to the Agreement and shall supersede any
previous agreements, representations, communications, and understandings among the Parties
with respect to the subject matter of the Agreement. The Agreement may not be changed,
modified, or amended except in a writing signed by one of Class Counsel and one of Defendant’s
Counsel and, if required, approved by the Court. The Parties contemplate that the Exhibits to the
Agreement may be modified by subsequent agreement of Defendant or Defendant’s Counsel and
Class Counsel, or by the Court.

        13.2 Governing Law: This Agreement is made and entered into in the State of
California and shall in all respects be interpreted, enforced and governed by and under the laws
of the State of California, without reference to its choice of law rules. Any action to enforce the
provisions of this Agreement shall be commenced in the United States District Court, Northern
District of California.

        13.3 Execution in Counterparts: The Agreement may be executed by the Parties in one
or more counterparts, each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Facsimile signatures, signatures scanned to PDF and
sent by e-mail, or DocuSign signatures shall be treated as original signatures and shall be
binding.

        13.4 Notices: Whenever this Agreement requires or contemplates that one Party shall
or may give notice to the other, notice shall be provided in writing by first class US Mail and e-
mail to:




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 23 of 142




                 If to Plaintiffs or Class Counsel:

                          Kathryn A. Stebner
                          STEBNER & ASSOCIATES
                          870 Market Street, Suite 1212
                          San Francisco, CA 94102
                          Telephone: (415) 362-9800
                          Facsimile: (415) 362-9801
                          kathryn@stebnerassociates.com

                          Guy B. Wallace
                          SCHNEIDER WALLACE COTTRELL KONECKY, LLP
                          2000 Powell Street, Suite 1400
                          Emeryville, CA 94608
                          Telephone: (415) 421-7100
                          Facsimile: (415) 421-7105
                          gwallace@schneiderwallace.com

                 If to Defendant or Defendant’s Counsel:

                          Jeffrey S. Ranen
                          Soojin Kang
                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                          633 West 5th Street, Suite 4000
                          Los Angeles, CA 90071
                          Telephone: (213) 250-1800
                          Facsimile: (213) 250-7900
                          Jeffrey.Ranen@lewisbrisbois.com
                          Soojin.Kang@lewisbrisbois.com

                          Gregory J. Hollon
                          Claire Martirosian
                          McNAUL EBEL NAWROT & HELGREN, P.L.L.C
                          600 University Street, Suite 2700
                          Seattle, WA 98101
                          Telephone: (206) 467-1816
                          Facsimile: (206) 624-5128
                          ghollon@mcnaul.com
                          cmartirosian@mcnaul.com

        13.5 Stay of Proceedings: Upon the execution of this Agreement, all discovery and
other proceedings in the Actions shall be stayed until further order of the Court, except for
proceedings that may be necessary to implement the Agreement or comply with or effectuate the
terms of this Settlement Agreement.

        13.6 Good Faith: The Parties agree that they will act in good faith and will not engage
in any conduct that will or may frustrate the purpose of this Agreement. As part of this, the


4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 24 of 142




Parties and their counsel agree that they will make no statements to the media (including blogs)
regarding this settlement or the case. The Parties further agree, subject to Court approval as
needed, to reasonable extensions of time to carry out any of the provisions of the Agreement.

         13.7 Protective Orders: All orders, agreements and designations regarding the
confidentiality of documents and information (“Protective Orders”) remain in effect, and all
Parties and counsel remain bound to comply with the Protective Orders, including the provisions
to certify the destruction of documents deemed Confidential under the Protective Orders.
Notwithstanding such provision in the Protective Order, Defendant’s Counsel and Class Counsel
may retain copies of all deposition transcripts and exhibits and all documents submitted to the
Court, but those documents must be kept confidential to the extent they were designated as
“Confidential,” and will continue to be subject to the Protective Order.

       13.8 Binding on Successors: This Agreement shall inure to the benefit of and be
binding upon the respective agents, assigns, administrators, employees, trustees, executors, heirs,
and successors in interest of each of the Parties.

       13.9 Arms-Length Negotiations: The determination of the terms and conditions
contained herein and the drafting of the provisions of this Agreement has been by mutual
understanding after negotiation, with consideration by, and participation of, the Parties hereto
and their counsel. This Agreement shall not be construed against any Party on the basis that the
Party was the drafter or participated in the drafting. Any statute or rule of construction that
ambiguities are to be resolved against the drafting party shall not be employed in the
implementation of this Agreement and the Parties agree that the drafting of this Agreement has
been a mutual undertaking.

        13.10 Recitals: The Recitals are a material part of this Agreement and are incorporated
herein in their entirety.

        13.11 Waiver: The waiver by any Party of any provision or breach of the Agreement
shall not be deemed a waiver of any other provision or breach of the Agreement.

       13.12 Exhibits: All Exhibits to this Agreement are material and integral parts hereof,
and are incorporated by reference as if fully rewritten herein.

        13.13 Taxes: No opinion concerning the tax consequences of the Agreement to any
Settlement Class Member is given or will be given by Defendant, Defendant’s Counsel, or Class
Counsel; nor is any Party or their counsel providing any representation or guarantee respecting
the tax consequences of the Agreement as to any Settlement Class Member. Each Settlement
Class Member is responsible for his/her tax reporting and other obligations respecting the
Agreement, if any. Defendant and Released Parties are in no way liable or responsible for any
taxes Class Counsel, Named Plaintiffs, Settlement Class Members or others may be required or
obligated to pay as a result of the receipt of settlement benefits or payments relating to the
Settlement or under this Agreement.




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 25 of 142




      13.14 The Parties listed below hereby acknowledge that, prior to the execution of this
Agreement, each consulted with their respective counsel of record.

       IN WITNESS WHEREOF, each of the Parties hereto has caused the Agreement to be
executed, all as of the day set forth below.




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 26 of 142




 DATED: _______________



                                              AEGIS SENIOR COMMUNITIES, LLC




                                 By:


                                 Its:




 DATED: _______________

                                 By:
                                                           KATHI TROY
                                         Successor-In-Interest for the Estate of June Newirth




 DATED: _______________

                                 By:
                                                      ELIZABETH BARBER
                                        Successor-In-Interest for the Estate of Margaret Pierce




 DATED: _______________

                                 By:
                                                        ANDREW BARDIN
                                        Successor-In-Interest for the Estate of Margaret Pierce




4847-9738-7732.1 115301148\V-1
   Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 27 of 142




DATED: - - - - - -


                                          AEGIS SENIOR COMMUNITIES, LLC




                                By:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___


                                Its: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                               e Newirth




 DATED: ___________

                                By: _ _ _ _ _-==-==-=-====-==--:-c==-----
                                                  ELIZABETH BARBER
                                    Successor-In-Interest for the Estate ofMargaret Pierce




 DATED: ___________

                                By: _ _ _ _ _
                                                    ANDREWBARDIN
                                    Successor-In-Interest for the Estate of Margaret Pierce




4847-9738-7732.1115301148\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 28 of 142




 DATED: - - - - ------



                                             AEGIS SENIOR COMMUNITIES, LLC




                                 By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                 Its:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 DATED: ________
                                 By:._______
                                                          KATHITROY
                                        Successor-In-Interest for the Estate of June Newirth




 DATED:Df)14L20ZJ                By:

                                                      ELIZABETH BARBER
                                       Successor-In-Interest for the Estate of Margaret Pierce




 DATED: _______
                                 By: _ _ _ _ _
                                                       ANDREW BARDIN
                                       Successor-In-Interest for the Estate of Margaret Pierte




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 29 of 142




 DATED: ____________



                                              AEGIS SENIOR COMMUNITIES, LLC




                                 By: _____________________________________


                                 Its:
                                        --------------------------------------


 DATED: ____________

                                 By: ____________
                                                           KATHITROY
                                         Successor-In-Interest for the Estate of June Newirth




 DATED: ___________

                                 By: __________-==-=::-:-:=-==c-=-.,-:::-==-----------
                                                    ELIZABETH BARBER
                                      Successor-In-Interest for the Estate of Margaret Pierce




                                 By: ____
                                                        ANDREW BARDIN
                                        Successor-In-Interest for the Estate of Margaret Pierce




4847-9738-7732.1 115301148\V-1
    Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 30 of 142




DATED:       0(-/1.4. - tOt!
                                By:    of-¢-··        THOMAS BARDIN
                                      Successor-In-Interest for the Estate of Margaret Pierce




DATED: ___________

                                By:________
                                                   STACY A. VAN VLECK
                                             Attorney in fact for Carol M. Morrison




DATED: ___________              Approved as to form and agreed in substance to Section 9.2 by

                                STEBNER & ASSOCIATES



                                By:__________
                                                     KATHRYN STEBNER
                                                      Attorney for Plaintiffs

DATED: ___________              Approved as to form and agreed in substance to Section 9.2 by

                                SCHNEIDER WALLACE COTTRELL KONECKY, LLP



                                By: ____________
                                                       GUYWALLACE
                                                      Attorney for Plaintiffs




4847-9738-7732.1115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 31 of 142




  DATED: ___________
                                 By:

                                       Successor-In-Interest for the Estate of Margaret Pierce




         January 13, 2021
 DATED: __________      _

                                                    STACY A. VAN VLECK
                                              Attorney in fact for Carol M. Morrison




 DATED: ___________              Approved as to form and agreed in substance to Section 9.2 by

                                 STEBNER & ASSOCIATES



                                 By: _______________________________________
                                                KATHRYN STEBNER
                                                 Attorney for Plaintiffs

 DATED: - - - - - - -            Approved as to form and agreed in substance to Section 9.2 by

                                 SCHNEIDER WALLACE COTTRELL KONECKY, LLP



                                 By: ____________
                                                       GUYWALLACE
                                                      Attorney for Plaintiffs




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 32 of 142




 DATED: _______________

                                 By:
                                                       THOMAS BARDIN
                                       Successor-In-Interest for the Estate of Margaret Pierce




 DATED: _______________

                                 By:
                                                    STACY A. VAN VLECK
                                              Attorney in fact for Carol M. Morrison




        December 23, 2020 Approved as to form and agreed in substance to Section 9.2 by
 DATED: _______________

                                 STEBNER & ASSOCIATES



                                 By:
                                                      KATHRYN STEBNER
                                                      Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 SCHNEIDER WALLACE COTTRELL KONECKY, LLP



                                 By:
                                                        GUY WALLACE
                                                       Attorney for Plaintiffs




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 33 of 142




DATED: __________

                                By: _ __ _ _ _=------..,..--- - . . . , - - , - - - - - - - -
                                                    THOMAS BARDIN
                                    Successor-In-Interest for the Estate of Margaret Pierce




DATED: ___________
                                By: _ ____________________________ _
                                              STACY A. VAN VLECK
                                         Attomey in fact for Carol M. MorTison




DATED: ___________              Approved as to form and agreed in substance to Section 9.2 by

                                STEBNER & ASSOCIATES



                                By: _____________
                                             KATHRYN STEBNER
                                              Attomey for Plaintiffs

        January 4, 2021 _
 DATED: __________              Approved as to fmm and agreed in substance to Section 9.2 by

                                SCHNEIDER WALLACE COTTRELL KONECKY, LLP




                    6 C                                GUY WALLACE
                                                     Attomey for Plaintiffs




4847-9738-7732.1115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 34 of 142




 DATED: _______________
          12/31/20               Approved as to form and agreed in substance to Section 9.2 by

                                 DENTONS US LLP



                                 By:
                                                  CHRISTOPHER HEALEY
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 LAW OFFICE OF MICHAEL D. THAMER



                                 By:
                                                   MICHAEL D. THAMER
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 ARNS LAW FIRM



                                 By:
                                                     ROBERT S. ARNS
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 JANSSEN MALLOY LLP



                                 By:
                                                  W. TIMOTHY NEEDHAM
                                                    Attorney for Plaintiffs




4847-9738-7732.1 115301148\V-1
   Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 35 of 142




   DATED:-----                   Approved as to form and agreed in substance to Section 9.2 by

                                 DENTONS US LLP



                                By:_____
                                                  CHRJSTOPHER HEALEY
                                                    Attorney for Plaintiffs

  DATED: /2 •          3/ Zf2                   fonn and agreed in substance to Section 9.2 by




  DATED: ________               Approved as to form and agreed in substance to Section 9.2 by

                                ARNS LAW FIRM



                                By:__________
                                                     ROBERT S. ARNS
                                                    Attorney for Plaintiffs

 DATED: _________               Approved as to fonn and agreed in substance to Section 9.2 by

                                JANSSEN MALLOY LLP



                                By:_____
                                                W. TIMOTHY NEEDHAM
                                                   Attorney for Plaintiffs




4847-9738-7732.1115301148\V-1
    Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 36 of 142




 DATED: - - - - - - -           Approved as to form and agreed in substance to Section 9.2 by

                                DENTONS US LLP



                                By:_ _ _ _----=----=----=---------,------
                                           CHRISTOPHER HEALEY
                                             Attorney for Plaintiffs

 DATED: - - - - - - -           Approved as to form and agreed in substance to Section 9.2 by

                                LAW OFFICE OF MICHAEL D. THAMER



                                By:__________
                                                  MICHAEL D. THAMER
                                                   Attorney for Plaintiffs

 DATED: January 4, 2021         Approved as to form and agreed in substance to Section 9.2 by

                                ARNS LAW FIRM



                                By:_ _ _"""""------::<'""""-- -.....____,=--- - - - - - -
                                                          ROBERTS.ARNS
                                                        Attorney for Plaintiffs

 DATED: - - - - - - -           Approved as to form and agreed in substance to Section 9.2 by

                                JANSSEN MALLOY LLP



                                By:_ _ _ _
                                                 W. TIMOTHY NEEDHAM
                                                   Attorney for Plaintiffs




4847-9738-7732.1115301148\V-1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 37 of 142




 DATED: ____________            Approved as to form and agreed in substance to Section 9.2 by

                                DENTONS US LLP



                                By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ ___
                                              CHRISTOPHER HEALEY
                                                Attorney for Plaintiffs

 DATED: - - - - - - -           Approved as to form and agreed in substance to Section 9.2 by

                                LAW OFFICE OF MICHAEL D. THAMER



                                By: _ _ _ _ _ __ __ _ _ _- = = - - - - - - -
                                              MICHAEL D. THAMER
                                               Attorney for Plaintiffs

 DATED: - - - - - - -           Approved as to form and agreed in substance to Section 9.2 by

                                ARNS LAW FIRM



                                By: _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ ___
                                                ROBERTS. ARNS
                                               Attorney for Plaintiffs

 DATED:     11fy )(:__          Approved as to form and agreed in substance to Section 9.2 by

                                JANSSEN MALLOY LLP




4847-9738-7732.1115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 38 of 142




        January 4, 2021_
DATED: __________                Approved as to form and agreed in substance to Section 9.2 by

                                 MARKS, BALETTE, GIESSEL & YOUNG, P.L.L.C.



                                 By: _ __ _
                                                     Attorney for Plaintiffs

DATED: ___________               Approved as to form and agreed in substance to Section 9.2 by

                                 ZWERLING, SCHACHTER & ZWERLING, LLP




                                 By:·- -   - -------,::---:-:-:::--=-...,..-:::=-=:::------ -
                                                     DAN DRACHLER
                                                   Attorney for Plaintiffs

DATED: ___________               Approved as to form and agreed in substance to Section 9.2 by

                                 EMBER LAW P.L.L.C.




                                                       LEAH S. SNYDER
                                                      Attorney for Plaintiffs

 DATED: ___________              Approved as to form and agreed in substance to Section 9.2 by

                                 NEEDHAM KEPNER & FISH LLP



                                 By:_ __ _ _ _
                                                        KIRSTEN FISH
                                                      Attorney for Plaintiffs




4847-9738-7732.1 115301148\V-1
    Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 39 of 142




DATED: ___________               Approved as to form and agreed in substance to Section 9.2 by

                                 MARKS, BALETTE, GIESSEL & YOUNG, P.L.L.C.



                                 By:_ __ _ ______,=--c-===-:::--::--::--:-==-=------ -
                                                DAVID T. MARKS
                                               Attorney for Plaintiffs


DATED:                           Approved as to form and agreed in substance to Section 9.2 by

                                 ZWERLING, SCHACHTER & ZWERLING, LLP




DATED: ___________               Approved as to form and agreed in substance to Section 9.2 by

                                 EMBER LAW P.L.L.C.



                                 By: _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____
                                                LEAH S. SNYDER
                                               Attorney for Plaintiffs

 DATED: ____________             Approved as to form and agreed in substance to Section 9.2 by

                                 NEEDHAM KEPNER & FISH LLP



                                 By: _ __ ____ --===-=-= :=:-:c===,--- - -- - -
                                                  KIRSTEN FISH
                                              Attorney for Plaintiffs




4847-9738-7732.1115301148\V- 1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 40 of 142




 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 MARKS, BALETTE, GIESSEL & YOUNG, P.L.L.C.



                                 By:
                                                     DAVID T. MARKS
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 ZWERLING, SCHACHTER & ZWERLING, LLP




                                 By:
                                                     DAN DRACHLER
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 EMBER LAW P.L.L.C.



                                 By:
                                                     LEAH S. SNYDER
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 NEEDHAM KEPNER & FISH LLP



                                 By:
                                                      KIRSTEN FISH
                                                    Attorney for Plaintiffs




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 41 of 142




 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 MARKS, BALETTE, GIESSEL & YOUNG, P.L.L.C.



                                 By:
                                                     DAVID T. MARKS
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 ZWERLING, SCHACHTER & ZWERLING, LLP




                                 By:
                                                     DAN DRACHLER
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 EMBER LAW P.L.L.C.



                                 By:
                                                     LEAH S. SNYDER
                                                    Attorney for Plaintiffs

 DATED: _______________
         12/23/2020              Approved as to form and agreed in substance to Section 9.2 by

                                 NEEDHAM KEPNER & FISH LLP



                                 By:
                                                      KIRSTEN FISH
                                                    Attorney for Plaintiffs




4847-9738-7732.1 115301148\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 42 of 142




                                                        EXHIBITS

Document                                                                                           Exhibit Number

Injunction (Exhibit A addendum thereto to be provided to Class Counsel and made available to

Settlement Class Members upon their request) ...................................................................1

Class Notice (Long Form and Summary Form) ..................................................................2

Proposed Preliminary Approval Order ................................................................................3

Escrow Agreement and Escrow Procedure Agreement (redacted of personally identifiable and

security related confidential information) ............................................................................4




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 43 of 142




                                 EXHIBIT 1
4827-4873-1860.1 115301148\V-1
                       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 44 of 142




                   1     Christopher J. Healey, State Bar No. 105798
                         DENTONS US LLP
                   2     4655 Executive Drive, Suite 700
                         San Diego, CA 92121
                   3     Tel: (619) 236-1414
                         Fax: (619) 232-8311
                   4
                         Kathryn A. Stebner, State Bar No. 121088
                   5     George Kawamoto, State Bar No. 280358
                         Brian S. Umpierre, State Bar No. 236399
                   6     STEBNER AND ASSOCIATES
                         870 Market Street, Suite 1212
                   7     San Francisco, CA 94102
                         Tel: (415) 362-9800
                   8     Fax: (415) 362-9801
                   9     Guy B. Wallace, State Bar No. 176151
                         SCHNEIDER WALLACE
              10
                         COTTRELL KONECKY LLP
              11         2000 Powell Street, Suite 1400
                         Emeryville, California 94608
              12         Tel: (415) 421-7100
                         Fax: (415) 421-7105
              13
                         [Additional counsel listed on signature page]
              14

              15       Attorneys for Plaintiff and the Proposed Class

              16                                  UNITED STATES DISTRICT COURT
              17                               NORTHERN DISTRICT OF CALIFORNIA
              18

              19       June Newirth, by and through her Guardian         CASE NO. 4:16-cv-03991-JSW
                       ad Litem, Frederick J. Newirth; Barbara
              20       Feinberg; and Elizabeth Barber, Andrew
                       Bardin, and Thomas Bardin as successors-in-       STIPULATED INJUNCTION AND ORDER
              21       interest to the Estate of Margaret Pierce; on
                       their own behalves and on behalf of others
              22       similarly situated,

              23                             Plaintiffs,

              24        vs.

              25       Aegis Senior Communities, LLC, dba Aegis
                       Living; and Does 1 Through 100,
              26
                                             Defendants.
              27

              28


4838-7884-9232.1
                       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 45 of 142




                   1          This injunction (“Injunction”) is entered into and shall be enforceable against Aegis Senior

                   2 Living Communities LLC (“Aegis”) (“Defendant”), and its agents, subsidiaries and assigns.

                   3          As referenced herein, the term “Community” and “Communities” means any residential

                   4 care facility for the elderly (RCFE) or assisted living facility (ALF) that is owned or operated by

                   5 Aegis in California and Washington.

                   6          This Court has jurisdiction over the Parties and the claims asserted by the Named Plaintiffs

                   7 in this action. The following injunction (“Injunction”) shall be entered:

                   8 DISCLOSURE REQUIREMENTS

                   9          1.     Aegis personnel shall refrain from making any oral or written statements to current

               10 or prospective residents (and if applicable, family members or representatives of current or

               11 prospective residents) that state or imply that resident assessments are the only factor used to

               12 determine, set or monitor staffing levels at Aegis communities.

               13             2.     Aegis shall ensure that all new Residence and Care Agreements at its communities

               14 provided to, made available or entered into after the Effective Date (as defined in the Settlement

               15 Stipulation) contain disclosures substantially in the form as follows: (a) the resident assessments

               16 described in the Residence and Care Agreement, including those conducted at the time of

               17 admission and thereafter during a resident’s stay, are considered by Aegis in determining, setting

               18 and monitoring staffing levels at its communities. Aegis considers the assessments and other

               19 factors to determine, set or monitor staffing levels at Aegis communities; and (b) Aegis does not
               20 guarantee that any resident will receive a specific number of minutes or amount of care on any

               21 given day or time period.

               22             3.     Aegis shall ensure that its web pages, marketing brochures or other materials, and

               23 any other written statements provided to or made available to the consuming public in California

               24 and Washington after the Effective Date and that discuss resident assessments contain the

               25 following disclosure substantially in this form: “In determining and monitoring staffing levels,

               26 Aegis considers resident assessments and other factors.”

               27             4.     Not later than the Effective Date, Aegis shall ensure that all Residence and Care

               28 Agreements, web pages, marketing brochures or other materials, and any other written statements


4838-7884-9232.1                                                       1                                  4:16-cv-03991-JSW
                       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 46 of 142




                   1 to be provided to or made available to the consuming public in California and Washington and

                   2 that discuss resident assessments are in compliance with the terms of this Injunction. The

                   3 requirements of this paragraph of the Injunction shall apply only to Residence and Care

                   4 Agreements, marketing brochures, web pages and any other statements provided to, made

                   5 available or entered into with new or prospective residents after the Effective Date, and shall not

                   6 require or obligate Aegis to amend or modify Residence and Care Agreements or other documents

                   7 or statements provided to, made available or entered into prior to the Effective Date.

                   8 STAFFING REQUIREMENTS

                   9          5.     Not later than the Effective Date, Aegis shall ensure continued compliance with all

               10 applicable regulations, including those related to providing staffing levels sufficient to provide

               11 current residents with the care services set forth in their service plans, including but not limited to:

               12 22 CCR § 87411(a), § 87705(c)(4), WAC 388-78A-2450, WAC 388-78A-2160.

               13             6.     Without limitation to (and consistent with) the above-stated requirements, Aegis

               14 shall set staffing at its facilities based on Aegis’s determination of the staffing hours reasonably

               15 required to perform the assessed care tasks needed by the residents as determined by Aegis’s

               16 assessment procedures, the amount of time it takes to accomplish the given tasks, the experience

               17 and/or education of the staff, and the ability of staff to perform various tasks in parallel.

               18 COMPLIANCE REPORTS AND MONITORING

               19             7.     Aegis shall implement appropriate internal monitoring procedures to ensure
               20 compliance with all terms of this Injunction. Without limitation, not later than June 1, 2022, Aegis

               21 shall implement a software program to monitor care service delivery to all residents. By that date,

               22 Aegis shall also implement an auditing process for Aegis to investigate and correct deviations

               23 from Aegis care standards.

               24             8.     On or before thirty (30) calendar days before the Effective Date, Aegis shall

               25 provide to Class Counsel: (a) an exemplar of the staffing compliance report referenced in

               26 paragraph 9 below; and (b) the revised Residence and Care Agreement referenced in paragraph 2

               27 above.

               28


4838-7884-9232.1                                                       2                                  4:16-cv-03991-JSW
                       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 47 of 142




                   1           9.       Six months after the Effective Date occurs, and semi-annually thereafter, Aegis

                   2 shall provide Plaintiffs’ Counsel with an Injunction Compliance Report verifying compliance with

                   3 the requirements herein. The Injunction Compliance Report Addendum, which sets for the

                   4 specifics of the Injunction Compliance Report, has been provided to Class Counsel and is

                   5 available to Settlement Class Members upon their request. Aegis shall respond to reasonable

                   6 inquiries from Plaintiffs’ Counsel regarding such reports and meet and confer regarding same.

                   7           10.      On or before fifteen (15) calendar days after the Effective Date, Aegis shall file

                   8 with the Court a sworn declaration that confirms compliance with all terms of this Injunction.

                   9 OTHER PROVISIONS

               10              11.      Nothing stated in this Injunction shall relieve Aegis from complying with any other

               11 applicable federal or state law or regulation.

               12              12.      The District Court shall retain continuing jurisdiction over all parties and over this

               13 action for purposes of the interpretation and enforcement of the terms of this Injunction. If Aegis

               14 violates the terms of this Injunction, Plaintiffs may seek a Court order extending the Injunction

               15 duration, in addition to any other available remedy; Aegis reserves all rights to challenge and

               16 oppose any such requests. If questions arise concerning Aegis’ compliance with any term of this

               17 Injunction, the parties shall engage in reasonable meet and confer efforts before seeking Court

               18 relief.

               19              13.      The Injunction shall remain in force and effect for a period of three (3) years
               20 commencing on the Effective Date. Upon the expiration of the three (3) year period, the Injunction

               21 shall terminate and no longer be enforceable.

               22              IT IS SO ORDERED, ADJUDGED AND DECREED.

               23

               24 DATED: ____________
                                                               The Honorable Jeffrey S. White
               25

               26      US_Active\115315151\V-1


               27

               28


4838-7884-9232.1                                                           3                                   4:16-cv-03991-JSW
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 48 of 142




                                 EXHIBIT 2
4827-4873-1860.1 115301148\V-1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 49 of 142




                    NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

    The United States District Court, Northern District of California has authorized this
                      Notice. It is not a solicitation from a lawyer.

Did you (in this notice, the terms “you”, “your”, “yourself” mean you and the person, if
any, to whom you are the legal successor) reside at one of the Aegis Living branded
assisted living facilities owned and/or operated by Aegis Senior Communities, LLC, dba
Aegis Living (“Aegis”)

         (1) in California at any time between April 12, 2012 through and including
         October 30, 2020, or

         (2) in Washington at any time between March 8, 2014 through and including
         October 30, 2020?

If so, please read this notice very carefully and in its entirety. Your rights are probably
affected by a class settlement of a lawsuit because you may be a member of the
settlement class. If you are a member of the settlement class, you must decide whether
to:

    1) include yourself in the settlement class and seek money from the class
       settlement but give up your right to sue in a different case about the same
       subject matter. If you choose this option, you do not need to do anything, as
       you will automatically be included in the settlement class;

    2) include yourself in the settlement class and seek money from the class
       settlement, give up your right to sue in a different case about the same subject
       matter, but object to the terms of the settlement. If you choose this option, you
       do not need to do anything in order to be included in the settlement class, as
       you will automatically be included in the settlement class. However, if you want
       to object to the terms of the settlement, you or your own counsel will need to
       prepare and submit a written objection; or

    3) exclude yourself from the settlement class and give up your right to seek money
       from the class settlement but keep your right to sue in a different case about the
       same subject matter. If you choose this option, you will need to prepare and
       submit a written request to be excluded from the settlement class.

NOTICE OF PENDENCY OF A PROPOSED CLASS ACTION LAWSUIT: Please be advised
that your rights may be affected by a lawsuit entitled June Newirth, by and through her
Guardian ad Litem, Frederick J. Newirth; Barbara Feinberg; and Elizabeth Barber,
Andrew Bardin, and Thomas Bardin as successors-in-interest to the Estate of Margaret
Pierce; on their own behalves and on behalf of others similarly situated vs. Aegis Senior


4842-9668-4755.1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 50 of 142




Communities, LLC, dba Aegis Living; and Does 1 – 100 (case number 4:16-cv-03991-JSW),
pending in the United States District Court, Northern District of California – Oakland and
a lawsuit entitled Carol M. Morrison, et al. v. Aegis Senior Communities, LLC, dba Aegis
Living (case no. 18-2-06326-4-SEA), pending in Washington state court (collectively
“lawsuit”), if you resided at one of the Aegis Living branded assisted living facilities (1) in
California at any time between April 12, 2012 through and including October 30, 2020,
or (2) in Washington at any time between March 8, 2014 through and including October
30, 2020.

NOTICE OF SETTLEMENT: Please be advised that named plaintiffs June Newirth, by and
through her Guardian ad Litem, Frederick J. Newirth; Elizabeth Barber, Andrew Bardin,
and Thomas Bardin as successors-in-interest to the Estate of Margaret Pierce; and Carol
M. Morrison by Stacy A. Van Vleck as Attorney-in-Fact (“Plaintiffs” or “Class
Representatives”), on behalf of themselves and all of the other Settlement Class
Members (as defined below), have reached a proposed settlement with Aegis on the
terms and conditions set forth in the Stipulation of Settlement entered into by and
between Plaintiffs and Aegis. The Court in charge of this lawsuit still has to decide
whether to approve the settlement. A settlement fund will be available for distribution
to the Settlement Class, and an Injunction will become effective, only if the settlement is
approved by the Court and the approval is upheld following any appeals.

The following provides a detailed description about the proposed class settlement and
the rights you have if you are a Settlement Class Member, the benefits available under
the settlement and how you can get the benefits, including the relevant deadlines and
requirements.

                                   BASIC INFORMATION
 WHAT IS THIS LAWSUIT ABOUT?
 Plaintiffs bring this proposed class action on behalf of residents of Aegis Living branded assisted
 living communities owned or operated by Aegis in California and Washington, alleging that
 Aegis made misleading statements and/or omissions about how resident evaluations would be
 used to determine, set and monitor staffing levels at Aegis's assisted living facilities in California
 and Washington, which Plaintiffs allege resulted in monetary damages to residents.

 Aegis denies all allegations and claims in the lawsuit and denies that it committed any
 wrongdoing. This settlement is not an admission of any wrongdoing by Aegis.

 The Parties have agreed to settle the lawsuit on the terms and conditions explained in this
 notice.
 WHY IS THIS A CLASS ACTION?
 In a class action, one or more people called class representatives (in this case, the Named
 Plaintiffs listed above) sue on behalf of people who they believe have similar claims. If the


4842-9668-4755.1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 51 of 142




 court decides that the case should proceed as a class action, all of these people are called a
 Class or Class Members and one court resolves the issues for all Class Members, except for
 those who choose to exclude themselves from the Class.

 The Plaintiffs and Aegis disputed whether this case should proceed as a class action. The court
 has not decided whether this case should proceed as a class action.

 Judge Jeffrey S. White of the United States District Court, Northern District of California –
 Oakland, is in charge of this proposed class action.
 WHY IS THERE A SETTLEMENT?
 The Court also has not decided the merits of this case in favor of Plaintiffs or Aegis. Instead,
 both sides agreed to a settlement. That way, they avoid the cost, uncertainty, and distraction
 of further litigation and a potential trial. The Class Representatives and their attorneys think
 the settlement is in the best interest of the Settlement Class Members taking into account the
 benefits of the proposed settlement, the risks of continued litigation, and the delay in obtaining
 relief for the Class if the lawsuit continues.

 WHO IS IN THE SETTLEMENT CLASS?
 You are a Settlement Class Member if you resided at one of the Aegis Living branded assisted
 living facilities (1) in California at any time between April 12, 2012 through and including
 October 30, 2020, or (2) in Washington at any time between March 8, 2014 through and
 including October 30, 2020 (collectively, the “Settlement Class Period”), including without
 limitation the following communities: Aegis Gardens (Fremont), Aegis of Aptos, Aegis of
 Carmichael, Aegis of Corte Madera, Aegis of Dana Point, Aegis of Fremont, Aegis of Granada
 Hills, Aegis of Laguna Niguel, Aegis of Moraga, Aegis of Napa, Aegis of Pleasant Hill, Aegis of San
 Francisco, Aegis of San Rafael*, Aegis of Shadowridge (Oceanside), Aegis of Ventura, Aegis
 Gardens (Newcastle), Aegis Lodge (Kirkland), Aegis of Ballard, Aegis of Bellevue, Callahan House
 (Shoreline), Aegis of Issaquah, Aegis of Kent, Aegis of Kirkland, Aegis of Lynnwood, Aegis of
 Madison (Seattle), Aegis of Marymoor (Redmond), Aegis of Mercer Island, Queen Anne on
 Galer, Queen Anne Rodgers Park, Aegis of Ravenna (Seattle), Aegis of Redmond, Aegis of
 Shoreline, and Aegis of West Seattle.

 *With respect to Aegis of San Rafael, the Settlement Class includes only persons who resided at
 the Aegis of San Rafael facility between April 12, 2012 through and including March 31, 2016.

 To be eligible for benefits under the settlement, you must be a Settlement Class Member or a
 legal successor to a deceased Settlement Class Member.

THE SETTLEMENT BENEFITS

 CASH PAYMENTS AND INJUNCTIVE RELIEF




4842-9668-4755.1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 52 of 142




 Under the terms of the settlement, Aegis has agreed to provide a total settlement fund of
 $16.25 million (the “Fund”) in full settlement of the claims of the Settlement Class. The Fund
 will be used to pay for class notice and payment distribution administration expenses (not to
 exceed $________), as well as Class Counsel’s attorneys’ fees not to exceed $6.35 million, Class
 Counsel’s litigation expenses not to exceed $1,300,000, and service awards not to exceed
 $15,000 to each Class Representative. The remaining amount (the “Net Settlement Fund”) will
 be used to make cash payments to Settlement Class Members (or if a Settlement Class Member
 is deceased, to their legal successor). Depending on the amounts the Court awards for the
 Class Counsel’s attorneys’ fees and costs, the estimated cash payment for each Settlement
 Class Member will be approximately __% of the amount of the Community Fee paid during the
 Settlement Class Period. By way of illustration only, if a Settlement Class Member paid a
 Community Fee of $1,000, their estimated settlement payment is $_____. Settlement Class
 Members who paid no Community Fee shall each be entitled to a Settlement Award in an
 amount to be proposed by Plaintiffs’ Counsel after receipt of the Community Fee information,
 subject to approval by the Court. Settlement Class Members for whom Aegis Living does not
 have Community Fee information available shall each be entitled to a Settlement Award that
 will be approximately __% of the average amount of the Community Fee paid by Settlement
 Class Members in the earliest year when Community Fee information is available, adjusted for
 the percentage of Settlement Class Members who paid Community Fees. The settlement
 distribution process will be administered by an independent settlement administrator (the
 “Settlement Administrator”) approved by the Court. The settlement amount and Net
 Settlement Fund are contingent on final approval by the Court.

 In addition, as part of the settlement Aegis has agreed to an Injunction, which is subject to
 Court approval, in which, among other things, Aegis is to ensure that its caregiver staffing levels
 are sufficient to provide residents with the care services set forth in their service plans. While
 Aegis believes it has always done and will continue to do this, irrespective of an Injunction, the
 Injunction provides a verification mechanism. The Injunction will remain in place for three
 years. The full terms of the Injunction are available on the Settlement Website at [web
 address], or at the public court records on file in this lawsuit.
 AMOUNT OF CASH PAYMENT

 The actual cash payment amounts to Settlement Class Members will be determined by the
 Settlement Administrator based on the formula described in the Stipulation of Settlement and
 may be increased if funds are available. Subject to Court approval, the Administrator will
 reserve $25,000 from the Fund to pay claims that are submitted late. Any amounts left in the
 Fund and not paid from the reserve or from uncashed checks, if any, will be paid to Groceries
 for Seniors or other non-profit organization(s) approved by the Court.
 HOW CAN I GET A CASH PAYMENT?
 If you are a Settlement Class Member and the address above is correct, you do not need to
 take any action. Your cash payment will be mailed to you if the settlement is approved by the
 Court and becomes effective. If your address has changed, you must provide your new address
 to the Settlement Administrator. If a Settlement Class Member is deceased, his or her legal


4842-9668-4755.1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 53 of 142




 successor must submit a payment request and supporting documentation to the Settlement
 Administrator. To contact the Settlement Administrator, visit [insert website] or call [insert].
 WHEN WILL I RECEIVED MY SETTLEMENT AWARD?
 The Court will hold a final approval hearing on [date] at [time] before the Honorable Jeffrey S.
 White, Courtroom 5, United States District Court, Northern District of California – Oakland,
 1301 Clay Street, Oakland, California 94612, to decide whether to approve the settlement. The
 date, time, or place of the final approval hearing may be changed by the Court without notice
 to the Settlement Class, and you should check the Settlement Website at [insert web
 address] or the public court records on file in this lawsuit for any updates. If the Court
 approves the settlement, there may be appeals, which could extend the process by several
 months or more.
 IN RETURN FOR THESE SETTLEMENT BENEFITS, WHAT AM I GIVING UP?
 If the Court approves the proposed settlement and you do not request to be excluded from the
 Settlement Class, you must release (meaning, give up) all legal claims concerning Aegis's alleged
 misrepresentations and/or nondisclosures with respect to whether or how resident
 assessments are used to set, determine, or monitor staffing levels in Aegis's assisted living
 facilities in California or Washington. The release includes any claim for losses, damages,
 Community Fees, care services fees, rent, entrance fees, transfer fees or other fees charged to
 or paid at any time during the Class Period by or on behalf of a Settlement Class Member based
 on the allegations stated in the lawsuit. This includes any other lawsuit or proceeding already
 in progress. The Release does not include claims solely for personal injury, wrongful death,
 bodily harm, or emotional distress resulting from personal injury, wrongful death, or bodily
 harm.

 The judgment and orders entered in this case, whether favorable or unfavorable, will bind all
 Settlement Class Members who do not request to be excluded. The full terms of the Release
 are contained in the Stipulation of Settlement that is available on the Settlement Website at
 [web address], or at the public court records on file in this lawsuit.

                            THE LAWYERS REPRESENTING YOU

 DO I HAVE A LAWYER IN THIS CASE?
 All Settlement Class Members are represented by Plaintiffs’ Counsel, who have been
 preliminarily approved by the Court to serve as Class Counsel representing the Settlement Class
 for purposes of the settlement. If you want to be represented by your own lawyer, you may
 hire one at your own expense and enter an appearance through your own counsel.
 HOW WILL THE LAWYERS BE PAID?
 Class Counsel will ask the Court to award their attorneys’ fees not to exceed $6.35 million and
 their litigation expenses not to exceed $1,300,000. The actual award of attorneys’ fees and
 litigation expenses to Class Counsel will be decided by the Court upon consideration of all


4842-9668-4755.1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 54 of 142




 relevant factors, including what is fair, reasonable and consistent with prevailing marketplace
 standards. The amount of attorneys’ fees and costs awarded by the Court to Class Counsel will
 be paid from the Fund.

                     EXCLUDING YOURSELF FROM THE SETTLEMENT

If you don’t want a payment from this settlement, but you want to keep the right to sue
or continue to sue Aegis on your own about the legal issues in this case, then you must
take steps to be excluded from the settlement. This is called excluding your self – or is
sometimes referred to as opting out of the Settlement Class.

 HOW DO I GET OUT OF THE SETTLEMENT?
 If you do not wish to be included in the Settlement Class and receive a cash payment, you must
 send a letter stating that you want to be excluded from the Settlement Class in June Newirth, et
 al. v. Aegis Senior Communities, LLC, dba Aegis Living, case no. 4:16-cv-03991-JSW (United
 States District Court, Northern District of California – Oakland).

 Be sure to include your name, your current address and telephone number, your signature (or
 that of the legal representative, along with the representative’s name, current address, and
 telephone number), and a statement that you wish to be excluded from the Settlement Class.

 You must mail your letter requesting exclusion by first class United States mail postmarked no
 later than [date] to: [insert Administrator address]

 You cannot exclude yourself via telephone, fax, or email.
 WHAT HAPPENS IF I EXCLUDE MYSELF FROM THE SETTLEMENT?
 If you ask to be excluded, you will not get any settlement payment, and you cannot object to
 the settlement. However, you will not be legally bound by anything that happens in this lawsuit
 and you will keep your right to separately pursue claims against Aegis relating to the subject
 matter of this lawsuit.
 IF I DON’T EXCLUDE MYSELF, CAN I SUE DEFENDANTS FOR THE SAME THING LATER?
 No. Unless you exclude yourself, you give up the right to sue Aegis for the claims that this
 settlement resolves. You must exclude yourself from this case and the Settlement Class to
 pursue your own lawsuit. Remember, your letter requesting exclusion must be postmarked on
 or before [date].
 IF I EXCLUDE MYSELF, CAN I GET MONEY FROM THIS SETTLEMENT?
 No. If you exclude yourself, you will not receive any money from the settlement. But, you will
 not lose any right you may have to sue (or continue to sue) in a different lawsuit against Aegis
 about the legal issues or claims in this case. If you choose to initiate a new lawsuit, your claim
 will be subject to time limitations.


4842-9668-4755.1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 55 of 142




                               OBJECTING TO THE SETTLEMENT

You can tell the Court that you do not like the settlement or some part of it.

 HOW DO I TELL THE COURT THAT I DO NOT LIKE THE SETTLEMENT?
 If you are a Settlement Class Member (or a legal representative of such person), you can object
 to the settlement if you do not like any part of it, and the Court will consider your views. To
 object, you must file a letter with the Court and serve a copy to Class Counsel and Aegis’s
 Counsel saying that you object to the settlement in June Newirth, et al. v. Aegis Senior
 Communities, LLC, dba Aegis Living, case no. 4:16-cv-03991-JSW (United States District Court,
 Northern District of California – Oakland).

 Be sure to include a heading which refers to the name of this case, your name, your address,
 your telephone number, your signature, a statement that you resided at Aegis during the
 Settlement Class Period or that you are a legal successor to such a person, the name of the
 Aegis community at which you or the person to whom you are a legal successor resided, a
 statement whether you intend to appear at the Final Approval Hearing, and the reasons and
 facts for why you object to the settlement. You must also affirm under penalty of perjury that
 you are a Settlement Class Member (or a legal representative of or successor to a Settlement
 Class Member) or provide other proof of Settlement Class membership. If you are represented
 by counsel, be sure to include the name, address, and telephone number of that lawyer.

 Your objection must be received by these four different places no later than [date]:

                   Clerk of the Court, Courtroom 5
                   United States District Court, Northern District of California – Oakland
                   1301 Clay Street, Oakland, California 94612

                   Kathryn A. Stebner
                   STEBNER AND ASSOCIATES
                   870 Market Street, Suite 1212
                   San Francisco, CA 94102
                   Telephone: (415) 362-9800




4842-9668-4755.1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 56 of 142




                   Jeffrey S. Ranen
                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                   633 West 5th Street, Suite 4000
                   Los Angeles, CA 90071
                   Telephone: (213) 250-1800

                   Gregory J. Hollon
                   McNAUL EBEL NAWROT & HELGREN, P.L.L.C
                   600 University Street, Suite 2700
                   Seattle, WA 98101
                   Telephone: (206) 467-1816
 WHAT IS THE DIFFERENCE BETWEEN OBJECTING AND EXCLUDING?
 Objecting is telling the Court that you do not like something about the settlement. You can
 object only if you stay in the Settlement Class. Excluding yourself is telling the Court that you
 do not want to be part of the Settlement Class or the lawsuit. You cannot request exclusion
 and object to the settlement. If you exclude yourself, you have no basis to object because the
 lawsuit and settlement no longer affect you.

                             THE FINAL APPROVAL HEARING

The Court will hold a Final Approval Hearing to decide whether to approve the
settlement. You may attend, and you may ask to speak at the hearing, but you are not
required to do either.

 WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE SETTLEMENT?
 The Court will hold a Final Approval Hearing at [time] and [date] before the Honorable Jeffrey
 S. White, Courtroom 5, United States District Court, Northern District of California – Oakland,
 1301 Clay Street, Oakland, California 94612. The hearing date or time may be changed by the
 Court without notice to the Settlement Class, and you should check the Settlement Website
 at [web address] or the public court records on file in this lawsuit at
 https://ecf.cand.uscourts.gov for any updates. At the Final Approval Hearing, the Court will
 consider whether the settlement is fair, reasonable and adequate. The Court will also consider
 how much to award Class Counsel as reasonable attorneys’ fees and litigation expenses. We do
 not know how long this decision will take.
 DO I HAVE TO COME TO THE HEARING?
 No. Class Counsel will answer any questions the Court may have. But you are welcome to
 come to the hearing at your own expense. If you submit an objection, you do not have to
 attend the hearing. As long as you filed and delivered your written objection on time, signed it
 and provided all of the required information, the Court will consider it. You may also pay your
 own lawyer to attend the hearing, but it is not necessary.



4842-9668-4755.1
  Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 57 of 142




 MAY I SPEAK AT THE HEARING?
 In its discretion, the Court may or may not allow Settlement Class Members to speak at the
 hearing. You cannot speak at the hearing if you exclude yourself from the Settlement Class.

                                   IF YOU DO NOTHING

 WHAT HAPPENS IF I DO NOTHING AT ALL?
 If you do nothing, you will be part of the Settlement Class. You will receive a cash payment
 from the settlement and you will not be able to start a lawsuit, continue with a lawsuit, or be
 part of any other lawsuit against Aegis about the claims and issues in this case.

                               GETTING MORE INFORMATION

 ARE THERE MORE DETAILS ABOUT THE SETTLEMENT?
 The Stipulation of Settlement contains the complete terms of the parties’ agreement. You can
 get a copy at [Settlement Website], or by reviewing the records on file in the Court’s civil case
 records at https://ecf.cand.uscourts.gov.

 The pleadings and other documents in this lawsuit may also be examined during regular
 business hours at the Office of the Clerk, United States District Court, Northern District of
 California – Oakland, 1301 Clay Street, Oakland, California 94612 or online at
 https://ecf.cand.uscourts.gov.

 If you have additional questions, you may call the Settlement Administrator at [insert].

                   DO NOT CONTACT THE COURT OR COURT CLERK’S OFFICE
                                REGARDING THIS NOTICE.

 By order of the Honorable Jeffrey S. White, United States District Court, Northern District of
 California – Oakland.
 DATED: _________________________                     [/s/ The Honorable Jeffrey S. White]
                                                      Judge of the United States District Court
                                                      Northern District of California – Oakland




4842-9668-4755.1
                   Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 58 of 142


                                                   LEGAL NOTICE

                      If you resided at one of the Aegis Living branded assisted living facilities
         (1) in California at any time between April 12, 2012 through and including October 30, 2020, or
          (2) in Washington at any time between March 8, 2014 through and including October 30, 2020,
   you are a potential Settlement Class Member and could be entitled to benefits under a class action settlement.


         WHAT IS THIS LAWSUIT ABOUT?                             different case about the same subject matter. If you
A proposed settlement of a class action entitled June            choose this option, you do not need to do anything, as
Newirth, et al. v. Aegis Senior Communities, LLC, dba            you will automatically be included in the settlement
Aegis Living, and Carol M. Morrison et al. v. Aegis              class. Alternatively, you can include yourself in the
Senior Communities, LLC, dba Aegis Living, has been              settlement class and seek money from the class
reached in the United States District Court, Northern            settlement, give up your right to sue in a different case
District of California – Oakland (case number 16-cv-             about the same subject matter, but object to the terms of
03991-JSW).                                                      the settlement by submitting a written objection. Your
                                                                 third option is to exclude yourself from the settlement
Plaintiffs allege that Aegis made misleading statements
                                                                 class and give up your right to seek money from the
and/or omissions about how resident evaluations would
                                                                 class settlement but keep your right to sue in a different
be used to determine, set and monitor staffing levels at
                                                                 case about the same subject matter. You will need to
Aegis's assisted living facilities in California and
                                                                 prepare and submit a timely written request to be
Washington, which Plaintiffs allege resulted in monetary
                                                                 excluded from the settlement class. Please visit
damages to residents. Aegis denies all allegations and
                                                                 [settlement website] for instructions on how to submit a
claims in the lawsuit and denies that it committed any
                                                                 written objection to the settlement or a request for
wrongdoing. This settlement is not an admission of any
                                                                 exclusion. Written objections and exclusion requests
wrongdoing by Aegis.
                                                                 must be submitted no later than [date].
   WHAT DOES THE SETTLEMENT PROVIDE?
                                                                                  FAIRNESS HEARING
If the Court approves the proposed settlement and you
                                                                 The Court will hold a Final Approval Hearing on [date]
do not request to be excluded from the settlement class,
                                                                 at [time], to decide whether to approve the settlement
the cash payment for each Settlement Class Member
                                                                 before the Honorable Jeffrey S. White, Courtroom 5,
who paid a Community Fee during the Settlement Class
                                                                 United States District Court, Northern District of
Period will be approximately ___% of the amount of the
                                                                 California – Oakland, 1301 Clay Street, Oakland,
Community Fee paid, depending on the amounts the
                                                                 California 94612. The Court will also decide Plaintiffs’
Court awards for attorneys’ fees and costs. Settlement
                                                                 request for attorneys’ fees (not to exceed $6.35 million)
Class Members who paid no Community Fee or for
                                                                 and litigation costs (not to exceed $1,300,000). The
whom payment information is unavailable shall each be
                                                                 date, time, or place may be changed by the Court
entitled to a Settlement Award in an amount to be
                                                                 without notice to the settlement class, so please check
calculated as set forth in the Settlement Stipulation and
                                                                 for updates on the Settlement Website at [settlement
approved by the Court. To be eligible for benefits under
                                                                 website]. You do not need to attend the hearing but
the settlement, you must be a Settlement Class Member
                                                                 may do so at your own expense.
or a legal successor of a deceased Settlement Class
Member.                                                                     OBTAIN MORE INFORMATION
                                                                 More information about the lawsuit and settlement can
WHAT ARE MY RIGHTS AND OPTIONS?                                  be found at [settlement website], by calling the number
If you are a Settlement Class Member, you may include
                                                                 below, or by reviewing online court records at
yourself in the settlement class and seek money from the
                                                                 https://ecf.cand.uscourts.gov.
class settlement but give up your right to sue in a
                                                    [settlement website]
                                                     1-888-XXX-XXXX
4847-4980-0659.1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 59 of 142




                                 EXHIBIT 3
4827-4873-1860.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 60 of 142




 1 Kathryn A. Stebner, State Bar No. 121088
   STEBNER AND ASSOCIATES
 2 870 Market Street, Suite 1212
   San Francisco, CA 94102
 3 Tel: (415) 362-9800
   Fax: (415) 362-9801
 4
   Guy B. Wallace, State Bar No. 176151
 5 SCHNEIDER WALLACE COTTRELL KONECKY LLP
   2000 Powell Street, Suite 1400
 6 Emeryville, CA 94608
   Tel: (415) 421-7100
 7 Fax: (415) 421-7105

 8 [Additional counsel listed on service list]

 9 Attorneys for Plaintiff and the Proposed Class

10
                                UNITED STATES DISTRICT COURT
11
                      NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
12
     June Newirth, by and through her Guardian       CASE NO. 4:16-cv-03991-JSW
13   ad Litem, Frederick J. Newirth; Barbara
     Feinberg; and Elizabeth Barber, Andrew          [PROPOSED] ORDER PRELIMINARILY
14   Bardin, and Thomas Bardin as successors-in-     APPROVING CLASS ACTION
     interest to the Estate of Margaret Pierce; on   SETTLEMENT
15   their own behalves and on behalf of others
     similarly situated,
16
                           Plaintiffs,               Judge: Hon. Jeffrey S. White
17                                                   Courtroom 5, 2nd Floor
      vs.
18                                                   Action Filed: April 12, 2016
     Aegis Senior Communities, LLC, dba Aegis        Trial Date: None Set
19   Living; and Does 1 Through 100,
20                         Defendants.
21

22

23

24

25

26

27

28                                        1
                             CASE NO. 4:16-CV-03991-JSW
        [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 61 of 142




 1                                              RECITALS

 2          A.      Plaintiffs June Newirth, by and through her successor-in-interest Kathi Troy;

 3 Elizabeth Barber, Andrew Bardin, and Thomas Bardin as successors-in-interest to the Estate of

 4 Margaret Pierce; and Carol M. Morrison by Stacy A. Van Vleck as Attorney-in-Fact (collectively,

 5 “Plaintiffs”), on their own behalf and on behalf of others similarly situated, and Defendant Aegis

 6 Senior Communities, LLC, dba Aegis Living (“Defendant”) have entered into a Stipulation of

 7 Settlement (“Settlement Stipulation”), dated _____________, 2020, to resolve the action June

 8 Newirth, et al. v. Aegis Senior Communities, LLC, dba Aegis Living, case no. 16-cv-03991-JSW

 9 (“California Action”) and the action Carol M. Morrison, et al. v. Aegis Senior Communities, LLC,

10 dba Aegis Living, case no. 18-2-06326-4-SEA (“Washington Action”) after substantial discovery

11 and lengthy arms-length settlement discussion.

12          B.      The parties have agreed to settle the California Action and the Washington Action

13 (together, “Actions”) upon the terms and conditions set forth in the Settlement Stipulation. The

14 definitions in the Settlement Stipulation are hereby incorporated as though fully set forth in this

15 Order. This Court has jurisdiction over the subject matter and Parties to the Actions pursuant to

16 28 U.S.C. § 1332(d)(2), 28 U.S.C. § 1453, and 28 U.S.C. § 1367.

17          C.      The Settlement Class shall consist of the following subclasses:

18                  (a) All persons who resided at one of the Aegis Living branded California assisted

19 living facilities at any time between April 12, 2012, through and including October 30, 2020 (the
20 “California Class Period”) that were owned or managed by Defendant or in which Defendant was

21 identified as a licensee by California’s Department of Social Services, including without limitation

22 the following communities: Aegis Gardens (Fremont), Aegis of Aptos, Aegis of Carmichael,

23 Aegis of Corte Madera, Aegis of Dana Point, Aegis of Fremont, Aegis of Granada Hills, Aegis of

24 Laguna Niguel, Aegis of Moraga, Aegis of Napa, Aegis of Pleasant Hill, Aegis of San Francisco,

25 Aegis of San Rafael1, Aegis of Shadowridge (Oceanside), and Aegis of Ventura (“California

26
   1
     With respect to Aegis of San Rafael, the Settlement Class includes only persons who resided at
27 the Aegis of San Rafael facility between April 12, 2012 through and including March 31, 2016.

28                                        2
                             CASE NO. 4:16-CV-03991-JSW
        [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 62 of 142




 1 Subclass”); and

 2                 (b) All Persons who resided at one of the Aegis Living branded Washington

 3 assisted living facilities at any time between March 8, 2014, through and including October 30,

 4 2020 (the “Washington Class Period”) that were owned or managed by Defendant or in which

 5 Defendant was identified as a licensee by Washington’s Department of Social and Health

 6 Services, including without limitation the following communities: Aegis Gardens (Newcastle),

 7 Aegis Lodge (Kirkland), Aegis of Ballard, Aegis of Bellevue, Callahan House (Shoreline), Aegis

 8 of Issaquah, Aegis of Kent, Aegis of Kirkland, Aegis of Lynnwood, Aegis of Madison (Seattle),

 9 Aegis of Marymoor (Redmond), Aegis of Mercer Island, Queen Anne on Galer, Queen Anne

10 Rodgers Park, Aegis of Ravenna (Seattle), Aegis of Redmond, Aegis of Shoreline, and Aegis of

11 West Seattle (“Washington Subclass”).

12         D.      Excluded from the Settlement Class are: (i) Defendants and their officers, directors

13 and employees; (ii) any Settlement Class Member (or their legal successors) who submits a valid

14 and timely Request for Exclusion; and (iii) the Judges to whom this Action and the Other Actions

15 are assigned and any members of their immediate families.

16         E.      The proposed Class Representatives are Plaintiffs Kathi Troy as successor-in-

17 interest to the Estate of June Newirth; Elizabeth Barber, Andrew Bardin, and Thomas Bardin as

18 successors-in-interest to the Estate of Margaret Pierce; and Carol M. Morrison by Stacy A. Van

19 Vleck as Attorney-in-Fact.
20         F.      The proposed Class Counsel are: Kathryn Stebner of Stebner & Associates;

21 Christopher Healey of Dentons US LLP; Guy Wallace of Schneider Wallace Cottrell Konecky

22 Wotkyns LLP; Robert Arns of The Arns Law Firm; Michael D. Thamer of the Law Offices of

23 Michael D. Thamer; Megan Yarnall of Janssen Malloy LLP; David Marks of Marks, Balette,

24 Giessel & Young, P.L.L.C.; Dan Drachler of Zwerling, Schachter & Zwerling, LLP; and Leah

25 Snyder of Ember Law, P.L.L.C.

26                                             FINDINGS

27         1.      Having read and considered the Parties’ Settlement Stipulation and Plaintiffs’

28                                       3
                            CASE NO. 4:16-CV-03991-JSW
       [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 63 of 142




 1 Motion for Preliminary Settlement Approval, and the exhibits thereto, the Court makes the

 2 following findings for purposes of preliminary settlement approval only:

 3          2.      The Settlement Stipulation, including all exhibits thereto, is preliminarily approved

 4 as fair, reasonable, and adequate. The Plaintiffs, by and through their counsel, have investigated

 5 the facts and law related to the matters alleged in the Actions, have engaged in extensive motion

 6 practice, and have evaluated the risks associated with continued litigation, trial, and/or appeal.

 7 The Court finds that the Settlement Stipulation was reached in the absence of collusion, is the

 8 product of informed, good-faith, arms-length negotiations between the parties and their capable

 9 and experienced counsel, including two full-day formal mediations for the California Action, and

10 two additional full-day joint mediations for both Actions.

11          3.      The Court further finds that the proposed Settlement Class meets the requirements

12 of Federal Rules of Civil Procedure 23(a) and 23(b)(3), and should be certified for settlement

13 purposes only; that the Named Plaintiffs should be appointed Class Representatives and the

14 attorneys identified above should be preliminarily appointed as Class Counsel; and that it is

15 appropriate to effectuate notice to the Settlement Class as set forth in the Settlement Stipulation,

16 and to schedule a hearing for the Court to determine whether to grant final approval for the class

17 action settlement (“Final Approval Hearing”).

18          4.      The Court finds that the Settlement Stipulation confers substantial benefits upon the

19 Settlement Class, particularly in light of the injunctive relief and the damages that the Class
20 Representatives and Class Counsel believe would be recoverable at trial and the defenses that

21 would be asserted and pursued, without the costs, uncertainty, delays, and other risks associated

22 with continued litigation, trial, and/or appeal.

23          5.      The Court has conducted a preliminary assessment of the Settlement Stipulation

24 and finds that the proposed settlement is within the “range of reasonableness” meriting possible

25 final approval such that dissemination of notice to the Settlement Class Members, and the

26 scheduling of a final approval hearing, are worthwhile and appropriate. 4 Newberg § 11.25; see

27 also In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079-80 (N.D. Cal. 2007); Young v.

28                                        4
                             CASE NO. 4:16-CV-03991-JSW
        [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 64 of 142




 1 Polo Retail, LLC, 2006 WL 3050861, at *5 (N.D. Cal. Oct. 25, 2006).

 2          6.     For settlement purposes only, the Court preliminarily finds that the prerequisites for

 3 a settlement class under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been

 4 satisfied, including: (a) numerosity; (b) commonality; (c) typicality; (d) adequacy of the Class

 5 Representatives and Class Counsel; (e) predominance of common questions; and (f) superiority.

 6                 a.      For settlement purposes only, the Court designates the Named Plaintiffs as

 7 representatives of the Settlement Class.

 8                 b.      For settlement purposes only, the Court preliminarily appoints as Class

 9 Counsel to effectuate the Settlement Stipulation: Kathryn A. Stebner, Christopher J. Healey,

10 Michael D. Thamer, Guy B. Wallace, David T. Marks, Robert S. Arns, W. Megan Yarnall, Dan

11 Drachler, and Leah S. Snyder. For purposes of these settlement approval proceedings, the Court

12 finds that these attorneys and their law firms are well-qualified to serve as Class Counsel.

13                 c.      In addition to injunctive relief, the Settlement Stipulation provides for

14 monetary relief to Settlement Class Members.

15          7.     The Court finds that the Class Notice (both in long form and summary form)

16 attached as Exhibit 2 to the Settlement Stipulation is reasonable and constitutes due, adequate and

17 sufficient notice to all persons entitled to receive notice, and meets the requirements of due

18 process and Rule 23. The Court further finds that the Class Notice complies with Rule 23(c)(2)(B)

19 because it is appropriate under the circumstances, provides individual notice to all Settlement
20 Class Members who can be identified through a reasonable effort, and is reasonably calculated

21 under all the circumstances to apprise the Settlement Class Members of the pendency of the

22 Actions, the terms of the Settlement Stipulation, and the right to object to and be excluded from

23 the Settlement Stipulation. The Court finds that dissemination of the Class Notice in the manner

24 set forth in this Order and the Settlement Stipulation meets the requirements of due process and is

25 the best notice practicable under the circumstances and shall constitute due and sufficient notice to

26 all persons entitled thereto.

27 //

28                                        5
                             CASE NO. 4:16-CV-03991-JSW
        [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 65 of 142




 1                                                ORDER

 2          Accordingly, and good cause appearing, IT IS HEREBY ORDERED and ADJUDGED as

 3 follows:

 4 Preliminary Settlement Approval

 5          8.     The Court preliminarily approves the parties’ settlement as set forth in the

 6 Settlement Stipulation and preliminarily grants class certification for the Settlement Class as

 7 defined above, and the Court approves the Class Representatives and Class Counsel to act on

 8 behalf of the Settlement Class.

 9          Establishing and Maintaining the Settlement Fund

10          9.     The Court approves the designation of The Huntington National Bank, (“Escrow

11 Agent”) to serve as the Escrow Agent for the Settlement Fund, pursuant to the terms of the

12 Settlement Stipulation and Exhibit 4 of the Settlement Stipulation, the Escrow Agreement and

13 Escrow Procedure Agreement. The Court further approves establishing and maintaining the

14 Settlement Fund pursuant to the terms of the Settlement Stipulation, the Escrow Agreement, and

15 the Escrow Procedure Agreement, and orders the Escrow Agent and Settlement Administrator to

16 carry out their duties under the Settlement Stipulation, the Escrow Agreement, and the Escrow

17 Procedure Agreement with respect to the Settlement Fund. All funds held in the Settlement Fund

18 shall be deemed to be in the custody of the Court and shall remain subject to the jurisdiction of the

19 Court until such time as the funds shall be distributed or returned to Defendants pursuant to the
20 Settlement Stipulation, Escrow Agreement, the Escrow Procedure Agreement, or further order of

21 the Court.

22 Approval as to the Form and Method of Class Notice

23          10.    The Court approves, as to form and content, the proposed long form and summary

24 form of Class Notice, copies of which are hereto attached collectively as Exhibit 1.

25          11.    The Court approves the designation of CPT Group, Inc., (herein “Settlement

26 Administrator”) to serve as the settlement administrator for the settlement. The Settlement

27 Administrator shall disseminate Class Notice, supervise and carry out the notice procedure and

28                                        6
                             CASE NO. 4:16-CV-03991-JSW
        [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 66 of 142




 1 other administrative functions, shall respond to Settlement Class Member inquiries, and perform

 2 such other duties as set forth in the Settlement Stipulation and this Order under the direction and

 3 supervision of the Court.

 4          12.    The Court directs the Settlement Administrator to establish a Settlement Website,

 5 making available copies of this Order, the Class Notice, the Settlement Stipulation and all filed

 6 exhibits thereto, and such other information as may be of assistance to Settlement Class Members

 7 or required under the Settlement Stipulation.

 8          13.    The Settlement Administrator is ordered to substantially complete dissemination of

 9 the Class Notice no later than ten (10) business days after the entry of this Preliminary Approval

10 Order.

11          14.    The costs of the Class Notice, creating and maintaining the Settlement Website,

12 and all other Notice and Payment Distribution Administration Expenses shall be paid out of the

13 Settlement Fund in accordance with the applicable provisions of the Settlement Stipulation,

14 Escrow Agreement, and Escrow Procedure Agreement.

15          15.    The Settlement Administrator shall mail and e-mail the Notice to all Settlement

16 Class Members at the addresses provided by Defendant, as updated by the Settlement

17 Administrator, and shall also publish the summary form of Notice in a single publication of the

18 USA Today (California and Washington weekday edition), as set forth in the Settlement

19 Stipulation.
20 Procedure for Settlement Class Members to Participate in the Settlement

21          16.    Settlement Class Members who wish to receive a settlement award do not need to

22 take any action. If a Settlement Class Member is deceased, the legal successor for the Settlement

23 Class Member may obtain payment by providing the Settlement Administrator with appropriate

24 proof of successor status and a current address.

25 Procedure for Requesting Exclusion from the Class

26          17.    Any person falling within the definition of the Settlement Class may, upon his or

27 her request, be excluded from the Settlement Class. Any such persons (or their legal representative

28                                        7
                             CASE NO. 4:16-CV-03991-JSW
        [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 67 of 142




 1 or successor-in-interest) must submit a request for exclusion to the Settlement Administrator via

 2 first class United States mail postmarked no later than the Opt Out Date, which shall be sixty (60)

 3 calendar days from the Notice Date, as set forth in the Class Notice. Requests for exclusion

 4 purportedly filed on behalf of groups of persons are prohibited and will be deemed to be void.

 5          18.     Any Settlement Class Member who does not send a signed request for exclusion

 6 postmarked or delivered on or before the Opt-Out Date will be deemed to be a Settlement Class

 7 Member for all purposes and will be bound by all further orders of the Court in this Action and by

 8 the terms of the settlement, if finally approved by the Court. The written request for exclusion

 9 must be signed by the potential Settlement Class Member (or his/her legal representative or

10 successor-in-interest) and contain the following information: (a) the Settlement Class Member’s

11 name, current address and telephone number and (b) a statement that indicates a desire to be

12 excluded from the Settlement Class. All Persons who submit valid and timely requests for

13 exclusion in the manner set forth in the Settlement Stipulation shall have no rights under the

14 Settlement Stipulation and shall not be bound by the Settlement Stipulation or the Final Judgment

15 and Order.

16          19.     The Settlement Administrator shall provide Class Counsel and Defendant’s

17 Counsel with all timely Requests for Exclusion on a rolling basis upon receipt and a final list of all

18 timely Requests for Exclusion within five (5) business days after the Opt Out Date. The names for

19 all timely Requests for Exclusion will be deemed confidential under the Protective Order and shall
20 not be made publicly available. In addition to its affidavit to the Court attesting that Notice was

21 disseminated pursuant to the Notice Program, the Settlement Administrator shall also include in its

22 affidavit the final number of all timely Requests for Exclusion five (5) business days prior to the

23 Final Approval Hearing.

24 Procedure for Objecting to the Settlement

25          20.     Any Settlement Class Member (or their legal representative or successor-in-

26 interest) who desires to object to the proposed settlement, including the requested attorneys’ fees

27 and expenses or service awards to the Plaintiffs, must timely file with the Clerk of this Court a

28                                        8
                             CASE NO. 4:16-CV-03991-JSW
        [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 68 of 142




 1 notice of the objection(s), together with all papers that the Settlement Class Member desires to

 2 submit to the Court no later than the Objection Date, which shall be sixty (60) calendar days after

 3 the Notice Date as set forth in the Class Notice. The objection must also be served on Class

 4 Counsel and Defendant’s counsel no later than the Objection Date.

 5          21.     The written objection must include: (a) a heading which refers to the Action; (b)

 6 the objector’s name, address, telephone number and, if represented by counsel, of his/her counsel;

 7 (c) a statement that the objector resided at or signed a contract with Defendant, predecessors,

 8 successors, assigns or related entities during the Settlement Class Period and (d) the Defendant

 9 assisted living facility at which they resided, or that the objector is the legal representative of such

10 a person; (e) a statement whether the objector intends to appear at the Final Approval Hearing,

11 either in person or through counsel; (f) a clear and concise statement of the objection to the

12 Settlement and the Settlement Stipulation, including all factual and/or legal grounds supporting the

13 objection; (g) copies of any papers, briefs, or other documents upon which the objection is based;

14 and (h) the objector’s signature under penalty of perjury.

15          22.     Absent good cause found by the Court, any Settlement Class Member who fails to

16 make a timely written objection in the time and manner specified above shall be deemed to have

17 waived any objections and shall be foreclosed from making any objection (whether by objection,

18 appeal or otherwise) to the Settlement and the Settlement Stipulation.

19 Final Approval Hearing
20          23.     The Court will hold a final approval hearing on ___________________, at

21 _________a.m./p.m., before this Court in Courtroom 5, United States District Court, Northern

22 District of California – Oakland, 1301 Clay Street, Oakland, California 94612, for the following

23 purposes:

24                  A.      determining whether the proposed settlement of the Actions on the terms

25 and conditions provided for in the Settlement Stipulation is fair, reasonable, and adequate and

26 should be approved by the Court;

27                  B.      considering whether the Court should enter the [Proposed] Order of Final

28                                        9
                             CASE NO. 4:16-CV-03991-JSW
        [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 69 of 142




 1 Approval and Judgment Approving Class Action Settlement;

 2                 C.      considering whether the Court should enter an Order for the Injunction;

 3                 D.      considering the application for service awards to the Named Plaintiffs as

 4 provided for under the Settlement Stipulation;

 5                 E.      considering the application of Class Counsel for an award of attorneys’ fees

 6 and litigation expenses as provided for under the Settlement Stipulation; and

 7                 F.      ruling upon such other matters as the Court may deem just and appropriate.

 8          24.    The Court may adjourn the Final Approval Hearing and later reconvene such

 9 hearing without further notice to the Settlement Class Members.

10          25.    Any Settlement Class Member (or their legal representative) who has timely filed

11 an objection pursuant to Paragraphs 20 and 21 above may appear at the Final Approval Hearing,

12 either in person or through counsel hired at the Settlement Class Member’s expense, to object to

13 any aspect of the fairness, reasonableness, or adequacy of the settlement and the Settlement

14 Stipulation, including Class Counsel’s request for award of attorneys’ fees and litigation costs.

15 All Settlement Class Members who do not enter an appearance will be represented by Class

16 Counsel.

17          26.    Opening papers in support of final approval of the Settlement Stipulation, and

18 opening papers in support of Plaintiffs’ and Class Counsel’s application for attorneys’ fees,

19 litigation expenses and service awards, shall be filed and served fifteen (15) calendar days prior to
20 the deadline for any objections to the Settlement Stipulation. Opposition papers, if any, must be

21 filed with the Court and served on the Parties’ counsel at least fourteen (14) calendar days prior to

22 the Final Approval Hearing. Reply papers, including response to oppositions or objections, if any,

23 must be filed and served at least seven (7) calendar days prior to the Final Approval Hearing.

24          27.    The Parties may further modify the Settlement Stipulation prior to the Final

25 Approval Hearing so long as such modifications do not materially change the terms of the

26 settlement provided therein. The Court may approve the Settlement Stipulation with such

27 modifications as may be agreed to by the Parties, if appropriate, without further notice to

28                                       10
                             CASE NO. 4:16-CV-03991-JSW
        [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 70 of 142




 1 Settlement Class Members.

 2         28.     The schedule for the settlement process satisfies the requirements set forth in In re

 3 Mercury Interactive Corporation Securities Litigation, 618 F.3d 988, 994-95 (9th Cir. 2010), in

 4 that Settlement Class Members are provided notice and access to Class Counsel’s pleading in

 5 connection with their Motion for Final Approval of the Settlement and Application for Attorneys’

 6 Fees and Costs, as well as an adequate amount of time to review such information before the

 7 deadline for submission of requests for exclusion or objections.

 8         29.     Counsel for the Parties are hereby authorized to utilize all reasonable procedures in

 9 connection with the administration of the settlement which are not materially inconsistent with

10 either this Order or the terms of the Settlement Stipulation, Escrow Agreement, and/or Escrow

11 Procedure Agreement.

12         IT IS SO ORDERED.

13 DATED: __________________

14                                                       The Honorable Jeffrey S. White

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                      11
                            CASE NO. 4:16-CV-03991-JSW
       [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 71 of 142




                                 EXHIBIT 4
4827-4873-1860.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 72 of 142




                                   ESCROW AGREEMENT

         This Escrow Agreement (“Escrow Agreement”) dated ________________________, is
made among Stebner & Associates, Dentons US LLP, and Schneider Wallace Cottrell Konecky,
LLP (“Representative Class Counsel”), Aegis Senior Communities LLC, a Washington limited
liability company, d/b/a Aegis Living (the “Defendant”), CPT Group, Inc. (“Settlement
Administrator”) and                                               , as escrow agent (“Escrow
Agent”) (individually “Escrow Party” and collectively “Escrow Parties”).

                                             Recitals

       A.     This Escrow Agreement governs the deposit, investment and disbursement of the
settlement funds that, pursuant to the Stipulation of Settlement (the “Settlement Agreement”)
dated ___________________ attached hereto as Exhibit A, entered into by, among others,
Representative Class Counsel on behalf of the Named Plaintiffs and the Defendant, will be paid
in connection with the class actions captioned June Newirth et al v. Aegis Senior Communities
LLC, dba Aegis Living; and Does 1 Through 100, Case No. 4:16-CV-03991-JSW pending in the
United States District Court, Northern District of California (the “Court”) and Carol M.
Morrison et al vs. Aegis Senior Communities, LLC, dba Aegis Living; and Does 1 – 100, Case
No. 18-2-06326-4 SEA, pending in the Superior Court of Washington, County of King, and
which will be consolidated and/or joined with the Newirth action before the Court (collectively
“Class Action”).

       B.       Pursuant to the terms of the Settlement Agreement, the Defendant has agreed to
pay or cause to be paid the total amount of $16,250,000 in cash (the “Settlement Amount”) in
settlement of the claims brought against the Defendant in the Class Action.

        C.       The Settlement Amount will be paid severally and not jointly by the Defendant,

(together, the “Contributors” and each a “Contributor”).

       D.      The Settlement Amount is to be deposited into escrow and, if the settlement is
approved by the Court in accordance with the terms of the Settlement Agreement, used, together
with any interest accrued thereon, to satisfy payments to Settlement Class Members, payments
for Attorneys’ Fees and Expenses, payments for tax liabilities, payments for Settlement
Administrator fees and costs, payment for Class Representative Service Awards, and all of the
Defendant’s monetary obligations under and pursuant to the terms of the Settlement Agreement.

       E.      Unless otherwise defined herein, all capitalized terms shall have the meaning
ascribed to them in the Settlement Agreement.



 4840-7275-5924.1
US_Active\115531308\V-2
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 73 of 142




                                          Agreement

1. Recitals. The recitals above and the exhibits and schedules now or later attached to this
   Agreement are incorporated herein by reference and made a part hereof.

2. Contributors and Defense Counsel Authorized Agents as Third-Party Beneficiaries. The
   Escrow Parties agree that the Contributors and the Defense Counsel Authorized Agents are
   third-party beneficiaries to this Escrow Agreement to the extent of their respective
   contributions to the Settlement Fund until there has been Final Disbursement as defined in
   Section 12 below.

3. Appointment of Escrow Agent. The Escrow Agent is hereby appointed to receive, deposit
   and disburse the Settlement Amount upon the terms and conditions provided in this Escrow
   Agreement, the Settlement Agreement and any other exhibits or schedules later annexed
   hereto and made a part hereof.

4. The Escrow Account. Within five (5) calendar days after the Court grants the Preliminary
   Approval Order, Escrow Agent shall establish and maintain an escrow account titled as Aegis
   Settlement Fund (the “Escrow Account”) and shall provide to the Authorized Agents (as
   defined below) the account number and wire instructions for the Escrow Account. Pursuant
   to the Settlement Agreement, the Contributors shall deposit the Settlement Amount into the
   Escrow Account as follows: (a) $15,625,000 shall be deposited within thirty (30) calendar
   days after the Court grants the Preliminary Approval Order; and (b) the remaining balance of
   $625,000 shall be deposited within 180 calendar days after the Court grants the Preliminary
   Approval Order. Escrow Agent shall receive the Settlement Amount into the Escrow
   Account; the Settlement Amount and all interest accrued thereon shall be referred to herein
   as the “Settlement Fund.” The Settlement Fund shall be held and invested on the terms and
   subject to the limitations set forth herein, and shall be released by Escrow Agent in
   accordance with the terms and conditions hereinafter set forth and set forth in the Settlement
   Agreement and in orders of the Court approving the disbursement of the Settlement Fund.
   The Authorized Agents (as defined below) shall have the right to inspect and obtain copies of
   the records of the Escrow Agent pertaining to the Escrow Account and this Escrow
   Agreement and to receive monthly reports of the status of the Escrow Account. On or before
   the fifth (5th) business day following each calendar month during the term of this Escrow
   Agreement, the Escrow Agent shall deliver account statements to the Authorized Agents with
   respect to the Escrow Account for the prior calendar month, which statements shall include
   the account balance, disbursements made and income earned during the preceding month.

5. Investment of Settlement Fund. Prior to the Final Disbursement as defined in Section 12,
   below, at the written direction of the Defendant, Escrow Agent shall invest the Settlement
   Fund exclusively in securities or accounts backed by the full faith and credit of the United
   States Government or fully insured by the United States Government or an agency thereof,
   including a bank account that is either (a) fully insured by the Federal Deposit Insurance
   Corporation (“FDIC”) or (b) secured by instruments backed by the full faith and credit of the
   United States Government, but excluding a government money market fund as defined by
   Rule 2a-7 of the Investment Company Act of 1940. After any payment of the Settlement
4840-7275-5924.1
US_Active\115531308\V-2

                                               2
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 74 of 142




    Amount is deposited into the Escrow Account, the Contributors and the Authorized Agents
    shall not bear any responsibility for or liability related to the investment of such payment and
    the Settlement Fund by the Escrow Agent.

6. Escrow Funds Subject to Jurisdiction of the Court. The Settlement Fund shall remain subject
   to the jurisdiction of the Court until such time as the Settlement Fund shall be distributed,
   pursuant to the Settlement Agreement and on further order(s) of the Court.

7. Tax Treatment & Report. The Settlement Fund shall be treated at all times as a “Qualified
   Settlement Fund” within the meaning of Treasury Regulation §1.468B-1. Representative
   Class Counsel and, as required by law, the Defendant, shall jointly and timely make such
   elections as necessary or advisable to fulfill the requirements of such Treasury Regulation,
   including the “relation-back election” under Treas. Reg. § 1.468B-1(j)(2) if necessary to the
   earliest permitted date. For purposes of §468B of the Internal Revenue Code of 1986, as
   amended, and the regulations promulgated thereunder, the “administrator” of the Settlement
   Fund shall be the Settlement Administrator. The Settlement Administrator shall timely and
   properly prepare, deliver to all necessary parties for signature, and file all necessary
   documentation for any elections required under Treas. Reg. §1.468B-1. The Settlement
   Administrator shall timely and properly prepare and file any informational and other tax
   returns necessary or advisable with respect to the Settlement Fund and the distributions and
   payments therefrom including without limitation the returns described in Treas. Reg.
   §1.468B-2(k), and to the extent applicable Treas. Reg. §1.468B-2(1).

8. Tax Payments of Settlement Fund. All Taxes with respect to the Settlement Fund, as more
   fully described in the Settlement Agreement, shall be treated as and considered to be a cost of
   administration of the Settlement Fund and the Escrow Agent shall timely pay such Taxes out
   of the Settlement Fund without prior order of the Court, as directed by Representative Class
   Counsel. The Settlement Administrator shall be responsible for the timely and proper
   preparation and delivery of any necessary documentation for signature by all necessary
   parties and the timely filing of all tax returns and other tax reports required by law. The
   Settlement Administrator may engage an accounting firm or tax preparer to assist in the
   preparation of any tax reports or the calculation of any tax payments due as set forth in
   Section 7 and this Section 8, and the expense of such assistance shall be paid from the
   Settlement Fund by the Escrow Agent upon approval by the Court. The Settlement Fund
   shall indemnify and hold each and all Contributors and Defense Counsel Authorized Agents
   harmless for any taxes that may be deemed to be payable by the Defendant by reason of the
   income earned on the Settlement Fund, and Escrow Agent, as directed by Representative
   Class Counsel, shall establish such reserves as are necessary to cover the tax liabilities of the
   Settlement Fund and the indemnification obligations imposed by this Section. If the
   Settlement Fund is returned to the Contributors pursuant to the terms of this Escrow
   Agreement and the Settlement Agreement, each of the Contributors shall provide Escrow
   Agent with a properly completed Form W-9.



9. Authorized Agents.
4840-7275-5924.1
US_Active\115531308\V-2

                                                 3
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 75 of 142




                 a.       The Defendant hereby appoints the following as the “Defense Counsel
                          Authorized Agents” to act as agents for and on behalf of the Defendant as
                          provided in this Escrow Agreement:




                 b.       The “Class Counsel Authorized Agents” are:




                 c.       The Defense Counsel Authorized Agents and the Class Counsel
                          Authorized Agents may be referred to individually as an “Authorized
                          Agent” and collectively as the “Authorized Agents.”

                 d.       The Authorized Agents shall act in good faith to carry out the transactions
                          contemplated by the Settlement Agreement and this Escrow Agreement.
                          No Authorized Agent shall be liable or responsible in any way for any
                          cost, damage or expense arising out of or based upon such Authorized
                          Agent’s performance of his or her duties under this Escrow Agreement.
                          Each Authorized Agent shall be indemnified and held harmless by the
                          Settlement Fund against any and all claims, suits, actions, proceedings,
                          investigations, judgments, deficiencies, damages, settlements, liabilities
                          and expenses (including reasonable legal fees and expenses of attorneys
                          chosen by such Authorized Agent) as and when incurred, arising out of or
                          based upon any act, omission, alleged act or alleged omission by the
                          Authorized Agent, except as a result of such Authorized Agent’s bad faith,
                          willful misconduct or gross negligence.

    Information and Signature Documents. Prior to or at the time that the settlement funds are
    deposited into the Escrow Account pursuant to Section 4 of this Agreement, each Authorized
    Agent will provide to the Escrow Agent an Information and Signature Document




11. Revisions to Information and Signature Documents. An Authorized Agent may change the
    information on his or her Information and Signature Document solely by means of
4840-7275-5924.1
US_Active\115531308\V-2

                                                   4
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 76 of 142




12. Disbursements Up To and Including the Final Disbursement.

                 a.       “Final Disbursement” means the transfer of the entirety of the Settlement
                          Fund, including accrued interest, to the Settlement Administrator
                          following the Effective Date.

                 b.       All disbursements from the Settlement Fund, other than payments for
                          Taxes in accordance with Section 8, up to and including the Final
                          Disbursement, must comply with the provisions of this Section 12.

                 c.       Standing Funds Transfer Instructions. Prior to or at the time that the
                          Settlement Amount is deposited into the Escrow Account pursuant to
                          Section 4 of this Agreement, the Defendant shall deliver Standing Funds
                          Transfer Instructions to Escrow Agent, to be used solely upon Escrow
                          Agent’s receipt of Defense Authorized Disbursement Instructions,
                          containing the wet signatures of all Defense Counsel Authorized Agents
                          setting forth wiring instructions to be used to transfer money: (a) to the
                          Contributors severally in the event of a return of funds to the Contributors
                          pursuant to Section 15 below, (b) to the Settlement Administrator for
                          Court-approved notice and administration costs up to $40,000 in the event
                          of a return of funds to the Contributors, (c) to Class Counsel for Court-
                          approved Attorneys’ Fees and Expenses, (d) to each Class Representative
                          for Court-approved Service Awards not to exceed $15,000 each, and (e) to
                          the Settlement Administrator for purposes of the Final Disbursement.

                            i.   The Escrow Parties each acknowledge that the Escrow Agent is
                                 authorized to use the Standing Funds Transfer Instructions to
                                 disburse any funds due to the Settlement Administrator or to the
4840-7275-5924.1
US_Active\115531308\V-2

                                                    5
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 77 of 142




                          Contributors, severally as described herein, or to Representative
                          Class Counsel, provided that the Escrow Agent has received a
                          Defense Authorized Disbursement Instruction as defined in
                          Section 12.d.i below prior to executing the transfer.

                          The Standing Funds Transfer Instructions may be amended (the
                          “Amended Funds Transfer Instructions”) only by means of




4840-7275-5924.1
US_Active\115531308\V-2

                                           6
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 78 of 142




                 d.       Defense Authorized Disbursement Instructions:

                          All disbursements, other than Tax Payments in accordance with Section 8
                          and any award to Class Counsel for Attorneys’ Fees and Expenses, up to
                          and including the Final Disbursement may only be authorized via a
                          Defense Authorized Disbursement Instruction, which is made up




                 e. Class Authorized Disbursement Instructions.
4840-7275-5924.1
US_Active\115531308\V-2

                                                  7
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 79 of 142




                      i. Before Final Disbursement, Class Authorized Disbursement Instructions
                         may be used solely for the following two purposes: (1) disbursements for
                         Tax Payments in accordance with Section 8 and (2) disbursements for any
                         award to Class Counsel for Attorneys’ Fees and Expenses, which shall be
                         accompanied by the applicable Court order. A Class Authorized
                         Disbursement must be made up of




                 f. Within three (3) business days after the Court issues the Order of Final
                    Approval and Judgment Approving Class Action Settlement, if any, a Defense
                    Authorized Disbursement Instruction for the Final Disbursement will be
                    provided to the Escrow Agent with instructions that the Final Disbursement be
                    made on the third business day after the anticipated Effective Date. The date
4840-7275-5924.1
US_Active\115531308\V-2

                                                 8
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 80 of 142




                     of the Final Disbursement will be specified in the Final Disbursement
                     Instruction. If prior to the anticipated Effective Date, the Defense Counsel
                     Authorized Agents determine that the anticipated Effective Date will not
                     occur timely, then                                                will rescind the
                     Defense Authorized Disbursement Instruction for the Final Disbursement. If
                     on the earlier of (i) the rescission of the Defense Authorized Disbursement
                     Instruction for the Final Disbursement or (ii) a later date, a new Effective Date
                     can be determined, then                                               will provide
                     a new Defense Authorized Disbursement Instruction for the Final
                     Disbursement within one business day of such determination.

                 g. After Final Disbursement, the Contributors and the Defense Counsel
                     Authorized Agents shall have no responsibility for the Settlement Fund and
                     Representative Class Counsel assumes full responsibility for the Settlement
                     Fund.

13. Account Management After Final Disbursement. After Final Disbursement, the Settlement
    Administrator shall disburse all funds in accordance with the Settlement Agreement in
    consultation with Representative Class Counsel, as necessary. After Final Disbursement, no
    Escrow Party shall have any further obligations under this Escrow Agreement.

14. Notice of Disbursements; Errors. The Escrow Agent shall immediately notify Representative
    Class Counsel and the Defense Counsel Authorized Agents when a disbursement has been
    completed. Representative Class Counsel and Defense Counsel Authorized Agents shall
    notify Escrow Agent of any errors, delays or other problems within thirty (30) days after
    receiving notification that a transaction has been executed. If it is determined that the
    transaction was delayed or erroneously executed as a result of Escrow Agent’s error, Escrow
    Agent’s sole obligation is to pay or refund the amount of such error and any amounts as may
    be required by applicable law. Any claim for interest payable will be at the then-published
    rate for United States Treasury Bills having a maturity of ninety-one (91) days.

15. Termination of Settlement. If the Settlement Agreement terminates for any reason in
    accordance with its terms prior to the date on which Escrow Agent makes the Final
    Disbursement, then Representative Class Counsel and the Defense Counsel Authorized
    Agents shall jointly notify Escrow Agent of the termination of the Settlement Agreement.
    Upon such notification, the balance of the Settlement Fund, together with any interest earned
    thereon, less Court-approved Notice and Administration Expenses up to $40,000, and any
    unpaid Taxes due, as determined by Representative Class Counsel and the Defense Counsel
    Authorized Agents, shall be returned to the Contributors in accordance with a Defense
    Authorized Disbursement Instruction, which is to be submitted to the Escrow Agent within
    ten (10) business days of the date the Escrow Agent is notified of the termination of the
    Settlement Agreement and which shall identify the amount to be paid to each Contributor.
    The Escrow Agent shall not be liable for any losses, costs or expenses arising out of Escrow
    Agent’s performance under any Standing Funds Transfer Instructions, Amended Funds
    Transfer Instructions, Defense Authorized Disbursement Instruction or Class Authorized

4840-7275-5924.1
US_Active\115531308\V-2

                                                   9
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 81 of 142




    Disbursement Instruction if the Escrow Agent complied with the applicable instructions and
    the procedures set forth in Sections 11 and 12 of this Escrow Agreement.

16. Fees. The Escrow Agent shall be entitled to compensation for its services as stated in the fee
    schedule attached as Exhibit B. All fees and expenses of the Escrow Agent shall be paid
    solely from the Settlement Fund. The Escrow Agent may pay itself such fees from the
    Settlement Fund only after such fees have been approved for payment by Representative
    Class Counsel. If Escrow Agent is asked to provide additional services, such as the
    preparation and administration of payments to Authorized Claimants, a separate agreement
    and fee schedule will be entered into.

17. Duties, Liabilities and Rights of Escrow Agent. This Escrow Agreement sets forth all of the
    obligations of Escrow Agent, and no additional obligations shall be implied from the terms of
    this Escrow Agreement or any other agreement, instrument or document.

             a. Escrow Agent may act in reliance upon any instructions, notice, certification,
                demand, consent, authorization, receipt, power of attorney or other writing
                delivered to it by Authorized Agents, as long as Escrow Agent complies with the
                verification procedures set forth in Sections 11 and 12 above.

             b. Escrow Agent may consult with legal counsel of its selection in the event of any
                dispute or question as to the meaning or construction of any of the provisions
                hereof or its duties hereunder, and it shall incur no liability and shall be fully
                protected to the extent Escrow Agent acts in accordance with the reasonable
                opinion and instructions of counsel. Escrow Agent shall have the right to
                reimburse itself for reasonable legal fees and reasonable and necessary
                disbursements and expenses actually incurred from the Escrow Account only
                (i) upon approval by Representative Class Counsel and the Defense Counsel
                Authorized Agents or (ii) pursuant to an order of the Court.

             c. Escrow Agent, or any of its affiliates, is authorized to manage, advise, or service
                any money market mutual funds in which any portion of the Settlement Fund may
                be invested.

             d. Escrow Agent is authorized to hold any treasuries held hereunder in its federal
                reserve account.

             e. Escrow Agent shall not bear any risks related to the investment of the Settlement
                Fund in accordance with the provisions of Section 5 of this Escrow Agreement.
                The Escrow Agent will be indemnified and held harmless by the Settlement Fund
                against any and all claims, suits, actions, proceedings, investigations, judgments,
                deficiencies, damages, settlements, liabilities and expenses (including reasonable
                legal fees and expenses of attorneys chosen by the Escrow Agent) as and when
                incurred, arising out of or based upon any act, omission, alleged act or alleged
                omission by the Escrow Agent or any other cause, in any case in connection with
                the acceptance of, or performance or non-performance by the Escrow Agent of,
4840-7275-5924.1
US_Active\115531308\V-2

                                                 10
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 82 of 142




                 any of the Escrow Agent’s duties under this Agreement, except as a result of the
                 Escrow Agent’s bad faith, willful misconduct or gross negligence.

             f. Upon distribution of all of the funds in the Escrow Account pursuant to the terms
                of this Escrow Agreement and any orders of the Court, Escrow Agent shall be
                relieved of any and all further obligations and released from any and all liability
                under this Escrow Agreement, except as otherwise specifically set forth herein.

             g. In the event any dispute shall arise between the parties with respect to the
                disposition or disbursement of any of the assets held hereunder, the Escrow Agent
                shall be permitted to interplead all of the assets held hereunder into a court of
                competent jurisdiction, and thereafter be fully relieved from any and all liability
                or obligation with respect to disbursement of such interpleaded assets. To the
                extent possible, the parties further agree to pursue any redress or recourse in
                connection with such a dispute without making the Escrow Agent a party to same.

18. Non-Assignability by Escrow Agent. Escrow Agent’s rights, duties and obligations
    hereunder may not be assigned or assumed without the written consent of Representative
    Class Counsel and the Defendant.

19. Resignation of Escrow Agent. Escrow Agent may, in its sole discretion, resign and terminate
    its position hereunder at any time following 120 days prior written notice to the parties to the
    Escrow Agreement herein. On the effective date of such resignation, Escrow Agent shall
    deliver this Escrow Agreement together with any and all related instruments or documents
    and all funds in the Escrow Account to the successor Escrow Agent appointed in writing by
    Representative Class Counsel and the Defendant, subject to this Escrow Agreement. If a
    successor Escrow Agent has not been appointed prior to the expiration of 120 days following
    the date of the notice of such resignation, then Escrow Agent may petition the Court for the
    appointment of a successor Escrow Agent, or other appropriate relief. Any such resulting
    appointment shall be binding upon all of the parties to this Escrow Agreement.

20. Notices. Notice to the parties hereto shall be in writing and delivered by hand-delivery,
    electronic mail or overnight courier service, addressed as follows:




4840-7275-5924.1
US_Active\115531308\V-2

                                                 11
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 83 of 142




        If to Representative
        Class Counsel:




        If to the
        Defendant/Defense
        Counsel Authorized
        Agents:




4840-7275-5924.1
US_Active\115531308\V-2

                                       12
Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 84 of 142
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 85 of 142




             b. Notice. Escrow Agent shall notify the parties promptly, and in any event within
                forty-eight (48) hours or sooner as required by law, after it becomes aware of any
                Cybersecurity Event (as defined below) that impacts the Escrow Account or the
                Settlement Fund. Escrow Agent shall take prompt steps to remedy the
                Cybersecurity Event and mitigate any harmful effects. Escrow Agent shall
                cooperate with the parties in any subsequent investigation, litigation, or provision
                of notices. Escrow Agent shall document the Cybersecurity Event and shall
                provide documentation of the Cybersecurity Event to the extent it is requested by
                any of the Escrow Parties. Unless required by law, Escrow Agent shall not
                inform any other party of any Cybersecurity Event without first obtaining the
                prior written consent of the parties hereto. “Cybersecurity Event” means any act
                or attempt, successful or unsuccessful, to gain unauthorized access to, disrupt or
                misuse the Escrow Account or information delivered by the parties in relation to
                the Escrow Account.

23. Entire Agreement. This Escrow Agreement, including all Schedules and Exhibits hereto
    constitutes the entire agreement and understanding of the parties hereto. Any modification of
    this Escrow Agreement or any additional obligations assumed by any party hereto shall be
    binding only if evidenced by a writing signed by each of the parties hereto. To the extent this
    Escrow Agreement conflicts in any way with the Settlement Agreement, the provisions of the
    Settlement Agreement shall govern.

24. Governing Law. This Escrow Agreement shall be governed by the law of the State of
    California in all respects. The parties hereto submit to the jurisdiction of the Court, in
    connection with any proceedings commenced regarding this Escrow Agreement, including,
    but not limited to, any interpleader proceeding or proceeding Escrow Agent may commence
    pursuant to this Escrow Agreement for the appointment of a successor escrow agent, and all
    parties hereto submit to the jurisdiction of such Court for the determination of all issues in
    such proceedings, without regard to any principles of conflicts of laws, and irrevocably
    waive any objection to venue or inconvenient forum.

25. Termination of Escrow Account. The Escrow Account will terminate after all funds
    deposited in it, together with all interest earned thereon, are disbursed in accordance with the
    provisions of the Settlement Agreement and this Escrow Agreement.

26. Miscellaneous Provisions.

             a. Counterparts. This Escrow Agreement may be executed in one or more
                counterparts, each of which counterparts shall be deemed to be an original and all
                of which counterparts, taken together, shall constitute but one and the same
                Escrow Agreement.

             b. Further Cooperation. The parties hereto agree to do such further acts and things
                and to execute and deliver such other documents as Escrow Agent may
                reasonably request from time to time in connection with the administration,
                maintenance, enforcement or adjudication of this Escrow Agreement in order (a)
4840-7275-5924.1
US_Active\115531308\V-2

                                                  14
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 86 of 142




                 to give Escrow Agent confirmation and assurance of Escrow Agent’s rights,
                 powers, privileges, remedies and interests under this Agreement and applicable
                 law, (b) to better enable Escrow Agent to exercise any such right, power, privilege
                 or remedy, or (c) to otherwise effectuate the purpose and the terms and provisions
                 of this Escrow Agreement, each in such form and substance as may be acceptable
                 to Escrow Agent.

             c. Non-Waiver. The failure of any of the parties hereto to enforce any provision
                hereof on any occasion shall not be deemed to be a waiver of any preceding or
                succeeding breach of such provision or any other provision.



                            [Remainder of page intentionally left blank.]




4840-7275-5924.1
US_Active\115531308\V-2

                                                  15
Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 87 of 142
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 88 of 142




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



THE HUNTINGTON NATIONAL BANK, as Escrow Agent

By: __________________________________
      Rose Kohles, Assistant Vice President



REPRESENTATIVE CLASS COUNSEL

By: __________________________________
      Kathryn A. Stebner, Stebner & Associates


By: __________________________________
      Christopher J. Healey, Dentons US LLP


By: __________________________________
      Guy B. Wallace, Schneider Wallace Cottrell Konecky, LLP



DEFENDANT

AEGIS SENIOR COMMUNITIES LLC


By: __________________________________
Name: ________________________________
Title: _________________________________



SETTLEMENT ADMINISTRATOR

By: __________________________________
       Julie Green, CPT Group, Inc.




 4840-7275-5924.1
US_Active\115531308\V-2
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 89 of 142




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



THE HUNTINGTON NATIONAL BANK, as Escrow Agent

By: __________________________________
      Rose Kohles, Assistant Vice President



REPRESENTATIVE CLASS COUNSEL

By: __________________________________
      Kathryn A. Stebner, Stebner & Associates


By: __________________________________
      Christopher J. Healey, Dentons US LLP


By: __________________________________
      Guy B. Wallace, Schneider Wallace Cottrell Konecky, LLP



DEFENDANT

AEGIS SENIOR COMMUNITIES LLC


By: __________________________________
Name: ________________________________
Title: _________________________________



SETTLEMENT ADMINISTRATOR

By: __________________________________
       Julie Green, CPT Group, Inc.




 4840-7275-5924.1
US_Active\115531308\V-2
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 90 of 142




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



THE HUNTINGTON NATIONAL BANK, as Escrow Agent

By: ----------------------------
      Rose Kohles, Assistant Vice President



REPRESENTATIVE CLASS COUNSEL

By: -----------------------------
      Kathryn A. Stebner, Stebner & Associates



By: ----------------------------
      Christopher J. Healey, Dentons US LLP



        Guy-B. Wallace, Schneider Wallace Cottrell Konecky, LLP



DEFENDANT

AEGIS SENIOR COMMUNITIES LLC


By:
Name: ----------------------------
Title: ----------------------------



SETTLEMENT ADMINISTRATOR

By: ----------------------------
      Julie Green, CPT Group, Inc.




 4840-7275-5924. 1
US_Active\115531308\V-2
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 91 of 142




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



THE HUNTINGTON NATIONAL BANK, as Escrow Agent

By: __________________________________
      Rose Kohles, Assistant Vice President



REPRESENTATIVE CLASS COUNSEL

By: __________________________________
      Kathryn A. Stebner, Stebner & Associates


By: __________________________________
      Christopher J. Healey, Dentons US LLP


By: __________________________________
      Guy B. Wallace, Schneider Wallace Cottrell Konecky, LLP



DEFENDANT

AEGIS SENIOR COMMUNITIES LLC


By: __________________________________
Name: ________________________________
Title: _________________________________



SETTLEMENT ADMINISTRATOR

By: __________________________________
       Julie Green, CPT Group, Inc.




 4840-7275-5924.1
US_Active\115531308\V-2
DocuSign Envelope ID: D9A06F92-838C-44D3-8D4B-FAD05675D7E7
                   Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 92 of 142




                    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
            date first above written.



            THE HUNTINGTON NATIONAL BANK, as Escrow Agent

            By: __________________________________
                  Rose Kohles, Assistant Vice President



            REPRESENTATIVE CLASS COUNSEL

            By: __________________________________
                  Kathryn A. Stebner, Stebner & Associates


            By: __________________________________
                  Christopher J. Healey, Dentons US LLP


            By: __________________________________
                  Guy B. Wallace, Schneider Wallace Cottrell Konecky, LLP



            DEFENDANT

            AEGIS SENIOR COMMUNITIES LLC


            By: __________________________________
            Name: ________________________________
            Title: _________________________________



            SETTLEMENT ADMINISTRATOR

            By: __________________________________
                   Julie Green, CPT Group, Inc.




             4840-7275-5924.1
            US_Active\115531308\V-2
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 93 of 142




                                   Exhibit A

                              Settlement Agreement




4840-7275-5924.1
US_Active\115531308\V-2

                                       2
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 94 of 142




                                 UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

 June Newirth, by and through her Guardian       CASE NO. 4:16-CV-03991-JSW
 ad Litem, Frederick J. Newirth; and Elizabeth
 Barber, Andrew Bardin, and Thomas Bardin        STIPULATION OF SETTLEMENT
 as successors-in-interest to the Estate of
 Margaret Pierce; on their own behalves and
 on behalf of others similarly situated,

                          Plaintiffs,

 vs.

 Aegis Senior Communities, LLC, dba Aegis
 Living; and Does 1 Through 100,

                          Defendants.




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 95 of 142




                                      RECITALS

         A.     This Stipulation of Settlement is entered into by California Named Plaintiffs June
Newirth, by and through her successor in interest, Kathi Troy; and Elizabeth Barber, Andrew
Bardin, and Thomas Bardin as successors-in-interest to the Estate of Margaret Pierce, on behalf
of themselves and all others similarly situated (together, “California Named Plaintiffs”),
Washington Named Plaintiff Carol M. Morrison by Stacy A. Van Vleck as Attorney-in-Fact on
behalf of herself and all others similarly situated (“Washington Named Plaintiff”), and
Defendant Aegis Senior Communities, LLC, dba Aegis Living (“Defendant”). This Stipulation
of Settlement resolves in full the California Action and the Washington Action (as defined
below). Subject to Court approval and as provided herein, the Parties hereby stipulate and agree
that, in consideration for the promises and covenants set forth in the Stipulation of Settlement
and upon the entry by the Court of an Order of Final Approval and Judgment Approving Class
Action Settlement and the occurrence of the Effective Date, the California Action and the
Washington Action shall be settled and compromised upon the terms and conditions contained
herein. This Stipulation of Settlement is entered into as of the last date it has been executed by
the Parties shown on the signature lines at the end of this Agreement.

        B.      On April 12, 2016, the California Named Plaintiffs filed a putative class action
complaint against Defendant in the Superior Court of California, County of Alameda. On June
9, 2016, the California Named Plaintiffs filed a First Amended Complaint. Defendant removed
to Federal Court on July 14, 2016. On July 21, 2016, Defendant filed a Motion to Compel
Arbitration and Dismiss Class Claims and a Motion to Dismiss the First Amended Class Action
Complaint. On August 24, 2016, the California Named Plaintiffs filed a Second Amended
Complaint captioned June Newirth, et al. v. Aegis Senior Communities, LLC, dba Aegis Living,
case no. 4:16-cv-03991-JSW (“California Action”), for claims arising under the Consumers
Legal Remedies Act (“CLRA”, Civ. Code § 1750 et seq.), California’s Unfair Competition Law
(“UCL”, B&P Code § 17200 et seq.), and section 15610.30 of the Welfare and Institutions Code
(collectively, the “California Claims”). On September 21, 2016, Defendant filed a Motion to
Dismiss the Second Amended Class Action Complaint. On May 18, 2017, the District Court
denied Defendant’s Motion to Dismiss the Second Amended Class Action Complaint. On July
28, 2017, Defendant renewed its Motion to Compel Arbitration and Dismiss Class Claims. On
September 29, 2017, the District Court denied Defendant’s renewed Motion to Compel
Arbitration and Dismiss Class Claims. On October 27, 2017, Defendant filed a Notice of Appeal
and Motion to Stay Pending Appeal. On November 21, 2017, the District Court denied
Defendant’s Motion to Stay Pending Appeal. On July 24, 2019, the United States Court of
Appeals for the Ninth Circuit affirmed the District Court’s order denying Defendant’s Motion to
Compel Arbitration. On September 10, 2019, Defendant answered the Second Amended
Complaint, wherein Defendant expressly denied the allegations and claims alleged in the Second
Amended Complaint. On October 4, 2019, Defendant filed a Motion to Strike Class Definition
or to Deny Class Certification in the alternative. On October 18, 2019, Defendant filed a Motion
for Summary Judgment. On October 21, 2019, the California Named Plaintiffs filed a Motion
for Class Certification. The District Court subsequently granted the stipulated requests by the
California Named Plaintiffs and Defendant (together, “California Parties”) to continue the
hearings on the Motion for Class Certification and Motion for Summary Judgment. When the
California Parties notified the District Court about this settlement on July 23, 2020, the District



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 96 of 142




Court denied, without prejudice, the Motion for Class Certification, Motion for Summary
Judgment, Motion to Strike the Class Definition or Deny Class Certification, subject to renewal
if this settlement is not consummated.

         C.      The California Parties engaged in substantial discovery and law-and-motion
efforts prior to negotiating a settlement of the California Action. Those efforts included
litigation of Defendant’s Motion to Dismiss the Second Amended Class Action Complaint,
Motion to Compel Arbitration and Dismiss Class Claims, Motion for Summary Judgment, and
Motion to Strike the Class Definition or Deny Class Certification; litigation of Defendant’s
appeal of the District Court’s order denying Defendant’s Motion to Compel Arbitration;
extensive meet and confer efforts and motion practice to obtain Defendant’s production of
documents and responses to interrogatory discovery; participation in discovery hearings before
magistrate judges to compel Defendant’s production of certain documents; and extensive written
and deposition discovery, including written discovery responses exchanged between the parties,
Defendant’s production of approximately 132,483 pages of documents, including approximately
621 Excel files, and the depositions of eleven witnesses, including Defendant’s executive-level
and facility-level personnel, and designated Persons Most Knowledgeable, the Plaintiffs’ experts,
and two witnesses with knowledge about the claims of the California Named Plaintiffs; as well
as data intensive discovery resulting in the production of 78 Excel spreadsheets of employee
payroll data as well as meet and confer efforts among Defendant and its resident assessment
software vendor to obtain Defendant’s resident assessment data which resulted in the production
of an additional six data intensive Excel spreadsheets.

        D.      On March 8, 2018, the Washington Named Plaintiff filed a putative class action
complaint against Defendant in the Superior Court of Washington, County of King. On October
15, 2018, the Washington Named Plaintiff filed a First Amended Complaint captioned Carol M.
Morrison, et al. v. Aegis Senior Communities, LLC, dba Aegis Living, case no. 18-2-06326-4-
SEA (“Washington Action”), for claims arising under Washington’s Consumer Protection Act
(“CPA”, RCW 19.86.020) and Financial Exploitation of Vulnerable Adults Statute (RCW
74.34.020, 74.34.200) (collectively, the “Washington Claims”). On October 17, 2019,
Defendant filed a Motion to Deny Class Certification. By order dated May 1, 2020, the
Washington state court (Hon. Marshall Ferguson) denied Defendant’s motion. On October 25,
2019, Defendant answered the First Amended Complaint, wherein Defendant expressly denied
the allegations and claims alleged in the First Amended Complaint.

        E.      The Washington Named Plaintiff and Defendant (together, “Washington Parties”)
engaged in substantial discovery and law-and-motion efforts prior to negotiating a settlement of
the Washington Action. Those efforts included litigation of Defendant’s Motion to Deny Class
Certification; extensive meet and confer efforts and motion practice to obtain Defendant’s
production of documents and responses to interrogatory discovery; and extensive written and
deposition discovery, including written discovery responses exchanged between the parties,
Defendant’s production of approximately 82,063 pages of documents, including 3,667 Excel and
native files, and the depositions of three witnesses, including the Class Representative in this
action; as well as data intensive discovery resulting on the production of eleven Excel
spreadsheets of employee payroll data as well as six Excel spreadsheets of resident assessment
data.



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 97 of 142




        F.      This Agreement was reached as a result of extensive arm’s length negotiations
between the California Parties, the Washington Parties, and their counsel. Through their
counsel, the Parties have engaged in extensive settlement discussions. This included a full-day
mediation of the California Action on May 29, 2018 before the Honorable Ronald Sabraw (ret.)
of JAMS in San Jose, California; a second full-day mediation of the California Action on
October 2, 2018 before the Honorable Ronald Sabraw (ret.) of JAMS in San Jose, California; a
full-day joint mediation of the California Action and Washington Action on October 22, 2019
before the Honorable Bruce Hilyer (ret.) of Hilyer Dispute Resolution in Seattle, Washington;
and a full-day joint mediation of the California Action and Washington Action on March 24,
2020 before the Honorable Rebecca Westerfield (ret.) of JAMS in San Francisco, California.

        G.     Class Counsel have determined that a settlement of the California Action and the
Washington Action on the terms reflected in this Agreement provides substantial benefits to the
Settlement Class, is fair, reasonable, adequate, and in the best interests of Named Plaintiffs and
the Settlement Class. In agreeing to the settlement set forth in this Agreement, Class Counsel
have considered numerous risks of continued litigation and other factors. One such factor is the
potential recovery at trial on the California Named Plaintiffs’ and Washington Named Plaintiff’s
claims for damages, including the damages claim with respect to Community Fees.

        H.     Defendant has agreed to this Settlement Agreement to avoid the costs, disruption
and distraction of further litigation. Without admitting the truth of any allegations made in the
California Action or Washington Action, or any liability with respect thereto, Defendant and its
counsel have concluded that it is desirable that the claims against Defendant be settled on the
terms reflected in this Agreement.

       I.      Accordingly, IT IS HEREBY STIPULATED AND AGREED by and among the
undersigned, on behalf of the California Named Plaintiffs, the Washington Named Plaintiff, the
Settlement Class, and Defendant, that the California Action, the Washington Action, and the
Claims shall be finally and fully compromised, settled, and released, subject to the approval of
the Court on the following terms and conditions.

                                 SETTLEMENT TERMS

1.      DEFINITIONS

        1.1      “Actions” means the California Action and the Washington Action.

       1.2     “California Action” means the action of June Newirth, by and through her
Guardian ad Litem, Frederick J. Newirth; Barbara Feinberg; and Elizabeth Barber, Andrew
Bardin, and Thomas Bardin as successors-in-interest to the Estate of Margaret Pierce; on their
own behalves and on behalf of others similarly situated vs. Aegis Senior Communities, LLC, dba
Aegis Living; and Does 1 – 100, Case No. 4:16-cv-03991-JSW, which is currently pending in the
United States District Court, Northern District of California, including, without limitation, the
Second Amended Complaint and any appeals or requests for leave to appeal any ruling or
judgment entered in that case.



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 98 of 142




        1.3     “Agreement” or “Settlement Agreement” means this Stipulation of Settlement
(including all Exhibits attached hereto).

         1.4     “Attorneys’ Fees and Expenses” means such attorneys’ fees as may be awarded
by the Court upon application by Class Counsel not to exceed $6,350,000, and reimbursement of
litigation costs actually incurred not to exceed $1,300,000, as described more particularly in
Section 9 of this Agreement.

       1.5    “Award” or “Settlement Award” means the settlement payment to be made to
Settlement Class Members pursuant to Sections 7.2 to 7.9 of this Agreement.

       1.6    “Class Notice” or “Notice” means the notice to be disseminated to Settlement
Class Members informing them about the Settlement Agreement, in the form approved by the
Court. A copy of the Notice that will be proposed for Court approval is attached substantially in
the form of Exhibit 2.

       1.7     “California Named Plaintiffs” means plaintiffs June Newirth, by and through her
successor in interest, Kathi Troy; and Elizabeth Barber, Andrew Bardin, and Thomas Bardin as
successors-in-interest to the Estate of Margaret Pierce.

        1.8      “Class Counsel” means:

 STEBNER & ASSOCIATES                            DENTONS US LLP
 870 Market Street, Suite 1212                   4655 Executive Drive, Suite 700
 San Francisco, CA 94102                         San Diego, CA 92121
 Telephone: (415) 362-9800                       Telephone: (619) 236-1414
 Facsimile: (415) 362-9801                       Facsimile: (619) 232-8311

 Kathryn A. Stebner                              Christopher J. Healey
 kathryn@stebnerassociates.com                   christopher.healey@dentons.com
 Brian Umpierre
 brian@stebnerassociates.com
 George Kawamoto
 george@stebnerassociates.com




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 99 of 142




 JANSSEN MALLOY LLP                              LAW OFFICE OF MICHAEL D. THAMER
 730 Fifth Street                                Old Callahan School House
 Eureka, CA 95501                                12444 South Highway 3
 Telephone: (707) 445-2071                       Callahan, CA 96014
 Facsimile: (707) 445-8305                       Telephone: (530) 467-5307
                                                 Facsimile: (530) 467-5437
 W. Timothy Needham
 tneedham@janssenlaw.com                         Michael D. Thamer
 Megan Yarnall                                   michael@trinityinstitute.com
 myarnall@janssenlaw.com

 ARNS LAW FIRM                                   SCHNEIDER WALLACE COTTRELL
 515 Folsom Street                               KONECKY, LLP
 3rd Floor                                       2000 Powell Street, Suite 1400
 San Francisco, CA 94105                         Emeryville, CA 94608
 Telephone:    (415) 495-7800                    Telephone: (415) 421-7100
 Facsimile:    (415) 495-7888                    Facsimile: (415) 421-7105

 Robert S. Arns                                  Guy B. Wallace
 rsa@arnslaw.com                                 gwallace@schneiderwallace.com
 Shounak Dharap                                  Mark T. Johnson
 ssd@arnslaw.com                                 mjohnson@schneiderwallace.com

 MARKS, BALETTE, GIESSEL & YOUNG,                ZWERLING, SCHACHTER & ZWERLING,
 P.L.L.C.                                        LLP
 7521 Westview Drive                             1904 Third Avenue, Suite 1030
 Houston, Texas 77055                            Seattle, WA 98101
 Telephone:   (713) 681-3070                     Telephone: (206) 223-2053
 Facsimile:   (713) 681-2811                     Facsimile: (206) 343-9636

 David T. Marks                                  Dan Drachler
 DavidM@marksfirm.com                            ddrachler@zsz.com

 EMBER LAW P.L.L.C.                              NEEDHAM KEPNER & FISH LLP
 1001 Fourth Avenue, Suite 3200                  1960 The Alameda, Suite 210
 Seattle, WA 98154                               San Jose, CA 95126
 Telephone: (206) 899-6816                       Telephone: (408) 956-6949
 Facsimile: (206) 858-8182                       Facsimile: (408) 244-7815

 Leah S. Snyder                                  Kirsten Fish
 leah@emberlaw.com                               kfish@nkf-law.com

        1.9      “Community Fee” means the fee, if any, identified as such and paid by or for a
Settlement Class Member typically at the time of move-in to an Aegis Living branded assisted
living facility in California or Washington. By way of example, the Community Fee paid by




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 100 of 142




named plaintiff June Newirth is described in the paragraph entitled “Community Fee” that
appears on page 4 of Ms. Newirth’s Residence and Care Agreement.

       1.10 “Court” means the United States District Court, Northern District of California,
the Honorable Jeffrey S. White presiding.

        1.11     “Defendant” means Aegis Senior Communities, LLC, dba Aegis Living.

      1.12 “Defendant’s California Counsel” means the following counsel of record for
Defendant for the California Action:

                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                 633 West 5th Street, Suite 4000
                 Los Angeles, CA 90071
                 Telephone: (213) 250-1800
                 Facsimile: (213) 250-7900

                 Jeffrey S. Ranen
                 Jeffrey.Ranen@lewisbrisbois.com
                 Soojin Kang
                 Soojin.Kang@lewisbrisbois.com

      1.13 “Defendant’s Washington Counsel” means the following counsel of record for
Defendant for the Washington Action:

                 McNAUL EBEL NAWROT & HELGREN, P.L.L.C
                 600 University Street, Suite 2700
                 Seattle, WA 98101
                 Telephone: (206) 467-1816
                 Facsimile: (206) 624-5128

                 Robert M. Sulkin
                 rsulkin@mcnaul.com
                 Gregory J. Hollon
                 ghollon@mcnaul.com
                 Claire Martirosian
                 cmartirosian@mcnaul.com

        1.14 “Distribution Request” means a request for payment of a Settlement Award made
by a Settlement Class Member, or made by the legal representative or successor in interest of a
deceased Settlement Class Member, who has not had a Settlement Award check previously sent
to the Settlement Class Member by the Settlement Administrator. Any Distribution Request
must be submitted to the Settlement Administrator and post-marked not later than thirty (30)
calendar days after the Effective Date (herein the “Distribution Deadline”).




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 101 of 142




        1.15 “Effective Date” means the later in time of: (a) sixty (60) calendar days after the
date of entry of the Order of Final Approval and Judgment Approving Class Action Settlement,
if no timely motions for reconsideration and/or no appeals or other efforts to obtain review have
been filed; or (b) in the event that an appeal or other effort to obtain review has been initiated,
fifteen (15) calendar days after the date after such appeal or other review has been finally
concluded and is no longer subject to review, whether by appeal, petitions for rehearing,
petitions for rehearing en banc, petitions for writ of certiorari, or otherwise.

        1.16 “Escrow Agent” means The Huntington National Bank. “Escrow Agreement” and
“Escrow Procedure Agreement” mean the agreements attached hereto as Exhibit 4, pursuant to
which and Court approval, the Escrow Agent will safeguard, control, and maintain the Settlement
Fund until the Effective Date. For privacy and security reasons, the names of Aegis’ insurers and
all of the Authorized Agents and certain security procedures are redacted from the Escrow
Agreement and Escrow Procedure Agreement attached hereto as Exhibit 4.

       1.17 “Final Approval Hearing” means the hearing to be conducted by the Court on
such date as the Court may order to determine the fairness, adequacy, and reasonableness of the
Agreement.

       1.18 “Order of Final Approval and Judgment Approving Class Action Settlement”
means the final order and judgment approving the settlement as fair, adequate, and reasonable
and confirming the certification of the Settlement Class, in the form approved and signed by the
Court.

        1.19 “Motion for Final Approval” means the motion, to be filed by Class Counsel on
behalf of the California Named Plaintiffs, Washington Named Plaintiff, and the Settlement
Class, after consultation with Defendant’s Counsel and not to be opposed by Defendant, for Final
Approval of this Agreement.

        1.20 “Motion for Preliminary Approval of Settlement” means the motion, to be filed
by Class Counsel on behalf of the California Named Plaintiffs and Washington Named Plaintiff,
after consultation with Defendant’s Counsel and not to be opposed by Defendant, for Preliminary
Approval of this Agreement.

        1.21 “Notice and Administration Expenses” means all costs and expenses incurred by
the Settlement Administrator, including all notice expenses, the cost of administering the Notice
Program and the costs of processing all payments to Settlement Class Members.

        1.22 “Notice Date” means the date by which the Settlement Administrator substantially
completes dissemination of the Class Notice as provided in the Agreement and shall be no later
than ten (10) business days after the entry by the Court of the Preliminary Approval Order.

       1.23 “Objection Date” means the date by which Settlement Class Members must file
and serve objections to the settlement, which shall be sixty (60) calendar days after the Notice
Date.




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 102 of 142




       1.24 “Opt Out Date” means the postmark date by which a Request for Exclusion must
be submitted to the Settlement Administrator in order for a Settlement Class Member to be
excluded from the Settlement Class, and shall be sixty (60) calendar days after the Notice Date.

        1.25     “Parties” means Named Plaintiffs, the Settlement Class, and Defendant.

     1.26 “Named Plaintiffs” means the California Named Plaintiffs and the Washington
Named Plaintiff.

        1.27 “Preliminary Approval Order” means the order preliminarily approving this
Settlement, conditionally certifying the Settlement Class for settlement purposes only, approving
the Notice Program and Class Notice, setting the Opt Out Date, Objection Date and Notice Date,
and setting the date of the Final Approval Hearing, in the form of order approved and signed by
the Court. The Preliminary Approval Order that will be submitted to the Court for approval is
attached substantially in the form of Exhibit 3.

         1.28 “Released Claims” means and includes any and all actions, claims, demands,
rights, suits, and causes of action of whatever kind or nature whatsoever that the Releasing
Parties ever had, now have or hereafter can, shall, or may have against the Released Parties,
including without limitation any and all damages, loss, costs, expenses, penalties, attorneys’ fees
and expert fees, and interest, whether known or unknown, suspected or unsuspected, asserted or
unasserted, fixed or contingent, direct or indirect, whether sounding in tort or contract or any
other legal theory, whether statutory, administrative, common law or otherwise, however pled,
wherever brought and whether brought in law, equity or otherwise, arising out of or relating in
any way or manner to the claims and allegations asserted or that could have been asserted in
either or both Actions based on the facts alleged in the complaints in the California and/or
Washington Actions; provided that the following claims only are specifically excluded from this
Release: (i) any individual claims for personal injuries, wrongful death, bodily harm, or
emotional distress resulting from said claims for personal injuries, wrongful death or bodily
harm; and (ii) claims based on a breach of this Agreement or the Injunction (collectively,
“Excluded Claims”). Nothing in this Agreement shall preclude any person or entity from
asserting any and all relevant allegations in support of a claim for personal injuries, wrongful
death, bodily harm, or emotional distress resulting from said personal injuries, wrongful death or
bodily harm, including without limitation, allegations that the facility was understaffed.

        1.29 “Releasing Party” or “Releasing Parties” means (i) the California Named
Plaintiffs, Washington Named Plaintiff, and each Settlement Class Member; (ii) any person or
entity that paid fees to have any of the foregoing move in to, reside or receive care at an Aegis
branded assisted living facility in California during the California Class Period or in Washington
during the Washington Class Period; (iii) any persons and entities claiming by or through any of
the foregoing (i)-(ii); (iv) any predecessors, successors, agents, representatives, estates,
executors, administrators, dependents, heirs, beneficiaries, trustees, attorneys, employees,
assignors or assignees of any of the foregoing (i)-(iii).

      1.30 “Released Party” or “Released Parties” means “(i) Aegis Senior Communities,
LLC, dba Aegis Living and its insurers (Columbia Casualty Company, RSUI Indemnity



4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 103 of 142




Company, and Wesco Insurance Company) (ii) any direct or indirect parents, subsidiaries,
divisions, affiliates, and related entities of any of the forgoing, including all Aegis communities
in California and Washington; (iii) any predecessors, successors, or assigns of any of the
foregoing (i)-(ii); and (iv) any past, present or future employees, officers, directors, affiliates,
partners, joint ventures, co-venturers, licensors, licensees, principals, members, managers,
managing agents, agents, attorneys, insurers, reinsurers, shareholders, trusts, trustees,
representatives, administrators, fiduciaries, heirs, subrogees, and executors of any of the
foregoing (i)-(iii) in his, her, or its capacity as such.

        1.31 “Request for Exclusion” means the written communication that must be submitted
to the Settlement Administrator and postmarked on or before the Opt Out Date by a Settlement
Class Member who wishes to be excluded from the Settlement Class.

        1.32 “Reserve Fund” means the Twenty-Five-Thousand Dollars ($25,000) that the
Settlement Administrator shall hold in the Settlement Fund to pay late-submitted Distribution
Requests. The amount of any Settlement Award checks not cashed within the check cashing
deadline (after reasonable reminders issued by the Settlement Administrator) shall be added to
the Reserve Fund. Any moneys left in the Reserve Fund not paid to Settlement Class Members
shall be paid to Groceries for Seniors, or other appropriate cy pres recipient(s) qualified under
501(c)(3) and nominated by Class Counsel and approved by the Court.

        1.33 “Settlement Administrator” or “Administrator” means CPT Group, Inc., which
subject to Court approval, shall design and implement the program for disseminating notice to
the Settlement Class, and except as provided by the Escrow Agreement and in coordination
therewith, administer the payment portion of this settlement and perform overall administrative
functions.

        1.34 “Settlement Class”, as defined for the purpose of this Settlement Agreement only,
shall consist of the following subclasses:

                (a) All persons who resided at one of the Aegis Living branded California assisted
        living facilities at any time between April 12, 2012, through and including October 30,
        2020 (the “California Class Period”) that were owned or managed by Defendant or in
        which Defendant was identified as a licensee by California’s Department of Social
        Services, including without limitation the following communities: Aegis Gardens
        (Fremont), Aegis of Aptos, Aegis of Carmichael, Aegis of Corte Madera, Aegis of Dana
        Point, Aegis of Fremont, Aegis of Granada Hills, Aegis of Laguna Niguel, Aegis of
        Moraga, Aegis of Napa, Aegis of Pleasant Hill, Aegis of San Francisco, Aegis of San
        Rafael1, Aegis of Shadowridge (Oceanside), and Aegis of Ventura (“California
        Subclass”); and

                (b) All persons who resided at one of the Aegis Living branded Washington
        assisted living facilities at any time between March 8, 2014, through and including

1
 The parties acknowledge and agree that, with respect to Aegis of San Rafael, the Settlement Class includes only
persons who resided at the Aegis of San Rafael facility between April 12, 2012 through and including March 31, 2016.



4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 104 of 142




        October 30, 2020 (the “Washington Class Period”) that were owned or managed by
        Defendant or in which Defendant was identified as a licensee by Washington’s
        Department of Social and Health Services, including without limitation the following
        communities: Aegis Gardens (Newcastle), Aegis Lodge (Kirkland), Aegis of Ballard,
        Aegis of Bellevue, Callahan House (Shoreline), Aegis of Issaquah, Aegis of Kent, Aegis
        of Kirkland, Aegis of Lynnwood, Aegis of Madison (Seattle), Aegis of Marymoor
        (Redmond), Aegis of Mercer Island, Queen Anne on Galer, Queen Anne Rodgers Park,
        Aegis of Ravenna (Seattle), Aegis of Redmond, Aegis of Shoreline, and Aegis of West
        Seattle (“Washington Subclass”).

               (c) Excluded from the Settlement Class are (i) Defendant and their officers,
directors, and employees; (ii) any Settlement Class Member (or their legal successors) who
submits a valid and timely Request for Exclusion; and (iii) the Judges to whom these Actions are
assigned and any members of their immediate families.

        1.35 “Settlement Class Member” means any person falling within the description of
the Settlement Class who does not timely opt out of the Settlement Class.

        1.36 “Settlement Class Member Information List” means and includes all the following
information to the extent it is within Defendant’s possession, custody or control and reasonably
accessible: (a) a list of any Person meeting the definition of the Settlement Class; (b) names of
any resident contact person on file with Aegis; (d) last-known addresses, e-mail addresses, or
other contact information for any Settlement Class Member and their resident contact person on
file with Aegis; and (e) amount of the Community Fee (if any) paid by or on behalf of each
Settlement Class Member for whom Defendant has Community Fee information. The
Settlement Class Member Information List and all information contained therein shall be
considered confidential and subject to the Protective Orders entered in the California and
Washington Actions.

       1.37 “Settlement Fund” means the Sixteen Million Two-Hundred-Fifty-Thousand
Dollars ($16,250,000) that Defendant has agreed to pay in full settlement and resolution of the
Actions (excluding Defendant’s costs to comply with the Injunction).

       1.38 “Settlement Website” means the Internet website to be established for this
settlement by the Settlement Administrator to provide information to the public and the
Settlement Class about this Agreement.

        1.39 “Washington Action” means the action of Carol M. Morrison by Stacy A. Van
Vleck as Attorney-in-Fact, on her own behalf and on behalf of others similarly situated vs. Aegis
Senior Communities, LLC, dba Aegis Living; and Does 1 – 100, Case No. 18-2-06326-4 SEA,
which is currently pending in the Superior Court of Washington, County of King, including,
without limitation, the First Amended Complaint and any appeals or requests for leave to appeal
any ruling or judgment entered in that case.

      1.40 “Washington Named Plaintiff” means plaintiff Carol M. Morrison by Stacy A.
Van Vleck as Attorney-in-Fact.



4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 105 of 142




2.      PRELIMINARY APPROVAL OF SETTLEMENT

        2.1    As soon as practicable after the signing of this Agreement, Named Plaintiffs shall
move the Court for an order: (a) preliminarily approving this Agreement as fair, reasonable and
adequate; (b) conditionally certifying the Settlement Class for settlement purposes; (c) approving
the form, manner, and content of the Class Notice; (d) setting the date and time of the Final
Approval Hearing; (e) appointing Named Plaintiffs as representatives of the Settlement Class for
settlement purposes only; and (f) appointing Class Counsel for settlement purposes only.
Defendant shall cooperate with Named Plaintiffs to obtain the Preliminary Approval Order
consistent with the terms herein.

        2.2     Defendant hereby consents, solely for purposes of the Agreement, to the
certification of the Settlement Class, to the appointment of Class Counsel, and to the approval of
Named Plaintiffs as suitable representatives of the Settlement Class; provided, however, that if
the Court fails to approve this Agreement or the Agreement otherwise fails to be consummated,
then this settlement shall be void ab initio and shall be of no force or effect whatsoever, shall not
be referred to or utilized for any purpose whatsoever, and Defendant shall retain all rights it had
immediately preceding the execution of this Agreement to object to and challenge the
maintenance of the Actions as class actions or at all.

3.      SETTLEMENT ADMINISTRATOR

        3.1     In addition to any tasks and responsibilities ordered by the Court, the Settlement
Administrator shall be authorized to undertake various administrative tasks, including, without
limitation: (1) mailing or arranging for the mailing, e-mailing or other distribution of the Court-
approved notice to Settlement Class Members, (2) handling returned mail and e-mail not
delivered to Settlement Class Members, (3) attempting to obtain updated address information for
Settlement Class Members by all reasonable means, including running change of address, skip
traces or other procedures on the Settlement Class Member Information List provided by
Defendant, and any notices returned without a forwarding address or an expired forwarding
address, (4) making any additional mailings required under the terms of this Agreement, (5)
answering written inquiries from Settlement Class Members and/or forwarding such inquiries to
Class Counsel or their designee, (6) receiving and maintaining on behalf of the Court and the
Parties any Settlement Class Member correspondence regarding requests for exclusion to the
settlement, (7) establishing the Settlement Website that posts notices, distribution request forms
and other related documents, (8) establishing a toll-telephone number that will provide
settlement-related information to Settlement Class Members, (9) receiving and processing
payment requests and distributing payments to Settlement Class Members, (10)
receiving/forwarding opt outs and objections, and (11) otherwise assisting with administration of
the Agreement.

        3.2      The Court-approved costs, fees and expenses of the Administrator, including
without limitation the Notice and Administration Expenses and all other costs of disseminating
Notice to Settlement Class Members, administration of the claims process, and all of the other
functions of the Administrator as described herein, shall be paid from the Settlement Fund only
after entry of the Order of Final Approval and Judgment Approving Class Action Settlement or



4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 106 of 142




pursuant to Section 12.2. Funds allocated but not paid to the Settlement Administrator shall be
paid to the Reserve Fund and distributed in accordance with section 7.9 below.

4.      NOTICE TO THE SETTLEMENT CLASS

       4.1    No later than ten (10) business days after the execution of this Agreement,
Defendant shall furnish the Settlement Administrator with the Settlement Class Member
Information List.

       4.2     No later than ten (10) business days after the entry by the Court of the Preliminary
Approval Order, the Settlement Administrator shall substantially complete the dissemination of
Class Notice to potential Settlement Class Members, as follows:

                4.2.1 Mailed notice by first class U.S. Mail to the last known addresses of the
        Settlement Class Member, and their family members or legal representatives, as provided
        by Defendant in the Settlement Class Member Information List. Returned mail shall be
        re-sent after a skip trace is performed.

                4.2.2 E-mailed notice to the last known e-mail addresses of the Settlement Class
        Member, and their family members or legal representatives, as provided by Defendant in
        the Settlement Class Member Information List.

                4.2.3 Publication of the summary version of the Notice as approved by the
        Court, through a single publication in the USA Today (California and Washington
        weekday edition).

                4.2.4. Posting of the Notice: No later than ten (10) business days from entry of
        the Preliminary Approval Order, the Settlement Administrator will post the Notice on the
        Settlement Website. The Notice shall remain available by these means until the Effective
        Date. The Notice may also be posted on the websites of Class Counsel at their option.

        4.3     Five (5) days prior to the Final Approval Hearing, the Settlement Administrator
shall provide the Court with an affidavit attesting that Notice was disseminated pursuant to the
Notice Program set forth below.

5.      OBJECTIONS/REQUESTS FOR EXCLUSION

        5.1      Objections

                5.1.1 Any Settlement Class Member who intends to object to the fairness of the
        Settlement Agreement must do so in writing no later than the Objection Date. The written
        objection and notice of objection must be filed with the Clerk of the Court and served on
        Class Counsel and Defendant’s Counsel by no later than the Objection Date. The written
        objection must include: (a) a heading which refers to the Action; (b) the objector’s name,
        address, telephone number and, if represented by counsel, of his/her counsel; (c) a
        statement that the objector resided at or signed a contract with Defendant, predecessors,



4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 107 of 142




        successors, assigns or related entities during the California Class Period or Washington
        Class Period and (d) the Aegis Living Community at which they resided, or that the
        objector is the legal successor to such a person; (e) a statement whether the objector
        intends to appear at the Final Approval Hearing, either in person or through counsel; (f) a
        clear and concise statement of the objection to the Settlement and this Settlement
        Agreement, including all factual and/or legal grounds supporting the objection; (g) copies
        of any papers, briefs, or other documents upon which the objection is based; and (h) the
        objector’s signature under penalty of perjury.

                 5.1.2 Absent good cause found by the Court, any Settlement Class Member who
        fails to make a timely written objection in the time and manner specified above shall be
        deemed to have waived any objections and shall be foreclosed from making any
        objection (whether by objection, appeal or otherwise) to the Settlement and this
        Agreement.

                5.1.3 Any Settlement Class Member who has objected per Section 5.1.1 above
        may appear at the Final Approval Hearing, either in person or through counsel hired at
        the Settlement Class Member’s sole expense, to object to any aspect of the fairness,
        reasonableness, or adequacy of this Agreement, including attorneys’ fees.

                5.1.4 The Settlement Administrator shall provide Class Counsel and
        Defendant’s Counsel with a copy of all written objections on a rolling basis upon receipt
        and a final list of all written objections within five (5) business days after the Opt Out
        Date. Class Counsel shall file a single packet of all objections with the Court with the
        Motion for Final Approval.

                5.1.5 The Parties and their counsel shall have the right and opportunity to
        respond in writing to any objections to the Settlement prior to the Fairness Hearing, as
        well as to respond to the objections at the Fairness Hearing.

        5.2      Requests for Exclusion

                5.2.1 Any member of the Settlement Class may request to be excluded from the
        Settlement Class. A Settlement Class Member who wishes to opt out of the Settlement
        Class and relinquish their rights to benefits under the Settlement Agreement must do so
        no later than the Opt Out Date. In order to opt out, a Settlement Class Member must send
        to the Settlement Administrator via first class United States mail a written Request for
        Exclusion that is post-marked no later than the Opt Out Date. The Request for Exclusion
        must be personally signed by the Settlement Class Member or their legal representative
        requesting exclusion and must contain the following information: (a) the Settlement Class
        Member’s name, current address and telephone number; and (b) a statement that indicates
        a desire to be excluded from the Settlement Class. Any Request for Exclusion
        postmarked after the Opt Out Date shall not be valid.

              5.2.2 Any Settlement Class Member who does not make a timely written
        Request for Exclusion shall be bound by all subsequent proceedings, orders and the Order



4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 108 of 142




        of Final Approval and Judgment Approving Class Action Settlement, even if he or she
        has pending, or subsequently initiates, litigation, arbitration or any other proceeding
        against any Released Party relating to the Released Claims.

                5.2.3 Any Settlement Class Member who properly requests to be excluded from
        the Settlement Class shall not: (a) be bound by any orders or judgments entered in the
        Actions relating to the Agreement; (b) be entitled to an Award from the Settlement Fund,
        or be affected by, the Agreement; (c) gain any rights by virtue of the Agreement; or (d)
        be entitled to object to any aspect of the Agreement.

                5.2.4 The Settlement Administrator shall provide Class Counsel and
        Defendant’s Counsel with copies of all requests for exclusion upon receipt on a rolling
        basis and a final list of names for all timely Requests for Exclusion within five (5)
        business days after the Opt Out Date. The names for all timely Requests for Exclusion
        will be deemed confidential under the Protective Orders and shall not be made publicly
        available. In addition to its affidavit to the Court attesting that Notice was disseminated
        pursuant to the Notice Program, the Settlement Administrator shall also include in its
        affidavit the final number of all timely Requests for Exclusion five (5) business days
        prior to the Final Approval Hearing.

                5.2.5 Notwithstanding any other provisions of this Stipulation of Settlement,
        Defendant may unilaterally withdraw from and terminate this Stipulation of Settlement if
        the total number of Settlement Class Members who submit timely requests for exclusion
        from this settlement exceeds ten percent (10%) of the Settlement Class. In the event the
        Defendant exercises that option, the settlement and Stipulation of Settlement shall be of no
        force or effect whatsoever, all obligations hereunder shall be null and void, the Settlement
        Fund shall revert to Defendant and its insurers pursuant to Section 12.2, and the Parties
        shall otherwise be restored to their respective positions as if this settlement had never
        existed.

6.      COURT APPROVAL OF SETTLEMENT

        6.1     This Agreement is subject to and conditioned upon the issuance by the Court of
the Order of Final Approval and Judgment Approving Class Action Settlement that finally
certifies the Settlement Class for the purposes of this settlement, grants final approval of the
Agreement, and provides the relief specified herein, which relief shall be subject to the terms and
conditions of the Agreement and the Parties’ performance of their continuing rights and
obligations hereunder.

        6.2    The Parties agree that the Court shall retain exclusive and continuing jurisdiction
over the Actions, all Parties, the claims administration process, including without limitation the
Injunction, and the Settlement Class Members, to interpret and enforce the Agreement’s terms,
conditions, and obligations.




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 109 of 142




7.      SETTLEMENT RELIEF

        7.1      Injunction

                As an integral part of the consideration provided under this Agreement, Defendant
stipulates to entry of the Court-approved injunction substantially in the form attached as Exhibit
1 to this Agreement (“Injunction”).

        7.2      Settlement Fund

                 Defendant shall make a payment of $16,250,000 into the Settlement Fund to be
administered and distributed by the Settlement Administrator and/or Escrow Agent consistent
with the terms of this Settlement Agreement, the Escrow Agreement, and the Escrow Procedure
Agreement. The $16,250,000 payment shall cover all of Defendant’s monetary obligations
under the Settlement, including without limitation amounts payable to the Settlement
Administrator, taxes and tax expenses, all Named Plaintiffs’ and Settlement Class Members’
attorneys’ fees and expenses, Settlement Awards, and Service Awards, exclusive of Defendant’s
costs to comply with the Injunction. The Settlement Fund shall be maintained in an interest-
bearing, secure account established by the Settlement Administrator and/or the Escrow Agent
that, to the extent feasible, meets the requirements for a “Qualified Settlement Fund” within the
meaning of Treasury Regulation section 1.468B. The payments by Defendant and its insurers to
the Settlement Fund shall be made as follows: (a) $15,625,000 shall be paid within thirty (30)
calendar days after the Court grants the Preliminary Approval Order; and (b) the remaining
balance of $625,000 shall be paid within 180 calendar days after the Court grants the Preliminary
Approval Order.

       7.3   The Settlement Fund, less the money used from the Settlement Fund to pay the
Notice and Administration Expenses, taxes and tax expenses, Attorneys’ Fees and Expenses,
Service Awards and the Reserve Fund, shall be the “Net Settlement Fund.”

        7.4     The Net Settlement Fund shall be distributed through Settlement Award checks
made payable to each Settlement Class Member for whom a valid address has been provided to,
or located by, the Settlement Administrator.

         7.5    Any Settlement Class Member (or any legal successor to any deceased Settlement
Class Member) that submits a timely Distribution Request to the Settlement Administrator, and
who has not had a Settlement Award check already distributed to the Settlement Class Member
shall likewise be mailed a Settlement Award check upon verification by the Settlement
Administrator that the Person on whose behalf that Distribution Request has been submitted is a
member of the Settlement Class.

        7.6      The amounts of the Settlement Awards shall be calculated as follows:

              7.6.1 Settlement Class Members who paid no Community Fee (and had no
        Community Fee paid on their behalf) shall each be entitled to a Settlement Award in
        amount to be proposed by Plaintiffs’ Counsel after receipt of the Community Fee



4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 110 of 142




        Information and approved by the Court. The Settlement Administrator shall calculate the
        total amount owed to the “No Community Fee Paid” group.

               7.6.2 Settlement Class Members for whom Community Fee Information is
unavailable shall each be entitled to a Settlement Award calculated as follows. The Settlement
Administrator shall calculate the average Community Fee paid by Settlement Class Members in
2011. The Settlement Administrator shall divide the number of Settlement Class Members who
paid no Community Fee by the number of Settlement Class Members for whom Community Fee
Information is available, resulting in a percentage. The Settlement Administrator shall reduce
the average Community Fee paid in 2011 by that percentage. The reduced average Community
Fee amount shall be treated as the Community Fee amount paid by each Settlement Class
Member for whom Community Fee Information is unavailable for purposes of the calculation in
7.6.3 below.

                7.6.3 Settlement Class Members who paid a Community Fee (or had someone
pay a Community Fee on their behalf) and Settlement Class Members for whom Community Fee
Information is unavailable shall each be entitled to a Settlement Award calculated as follows.
The Settlement Administrator shall first calculate a Settlement Payment Percentage (“SPP”) by
dividing the Net Settlement Fund (less the amounts allocated for the No Community Fee Paid
group above in section 7.6.1) by the total amount of Community Fees paid by or on behalf of all
Settlement Class Members including Settlement Class Members for whom Community Fee
Information is unavailable. Next, the SPP shall be applied against the Community Fee paid by
or on behalf of each Settlement Class Member and the reduced average Community Fee assigned
to each Settlement Class Member for whom Community Fee Information is unavailable, to
derive the Settlement Award amount for each such Settlement Class Member.

        7.7    The Settlement Administrator shall mail the Settlement Award checks to the
above-described Settlement Class Members no later than thirty (30) calendar days after the
Effective Date. The Settlement Payments checks shall allow for a check cashing period of one-
hundred-twenty (120) calendar days.

       7.8     The Settlement Administrator shall have the discretion to pay settlement checks in
response to Distribution Requests submitted after the Distribution Deadline, provided that the
amount of such payments shall be calculated in accordance with the formula set forth in Section
7.6 above, or such lesser amount as the Settlement Administrator in its discretion determines can
be paid from the Reserve Fund.

         7.9     Except as stated in Sections 5.2.5 and 12.2, there shall be no reversion to
Defendant of any portion of the Settlement Fund, any unclaimed funds, any uncashed Settlement
Awards, or any interest earned on any such funds. If the monies left in the Reserve Fund (after
all Settlement Awards have been paid) is sufficient to make another distribution economically
practical, the remaining monies shall be paid to the Settlement Class Members who cashed their
initial settlement checks, with the share amounts of any supplemental distribution to be
calculated using the same procedure set forth in Section 7.6 above. If the Settlement
Administrator determines that a supplemental distribution is not economically feasible, the
remaining balance shall be distributed through cy pres payment to Groceries for Seniors, or other



4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 111 of 142




appropriate cy pres recipient(s) qualified under 501(c)(3) and nominated by Class Counsel and
approved by the Court.

8.      RELEASES

       8.1    Upon the Effective Date, and subject to fulfillment of all of the terms of this
Agreement, each and every Releasing Party shall be deemed to have released and forever
discharged each Released Party of and from any and all liability for any and all Released Claims.

        8.2     On the Effective Date, the Released Parties shall be deemed to have released and
forever discharged each Settlement Class Member and Class Counsel, from any and all claims
arising out of or relating to the institution, prosecution and resolution of the Actions, provided
that the provisions of the Protective Orders shall remain in place unless otherwise modified by
court order.

       8.3     Upon the Effective Date without further action, for good and valuable
consideration, with respect to all claims released herein, all Class Representatives and all
Released Parties expressly waive and relinquish any and all provisions, rights, and benefits of
Section 1542 of the California Civil Code and any and all similar provisions, rights, and benefits
conferred under Washington law that is similar, comparable, or equivalent to Section 1542 of the
California Civil Code, which provides:

     “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

9.      ATTORNEYS’ FEES AND EXPENSES AND PLAINTIFF SERVICE AWARDS

        9.1    On or before fifteen (15) calendar days prior to the Objection Date, Class Counsel
shall make an application for an award of attorneys’ fees incurred not to exceed $6,350,000, plus
reimbursement of litigation costs actually incurred not to exceed $1,300,000 in the prosecution
of the Actions. Class Counsel shall be responsible for allocating and distributing the Attorneys’
Fees and Expenses award among themselves.

        9.2    The Attorneys’ Fees and Expenses awarded by the Court shall be paid from the
Settlement Fund to Class Counsel within three (3) business days after the Court’s order
approving Attorneys’ Fees and Expenses, provided that the Parties have reached agreement on a
mutually acceptable form of security for Class Counsel’s repayment in accordance with this
paragraph 9.2. The Parties shall confer in good faith in an effort to reach agreement on an
acceptable form of security, but if no agreement is reached, the matter shall be submitted to the
Court for binding resolution. In no event shall the awarded Attorneys’ Fees and Expenses be
paid to Class Counsel any later than two (2) business days after the Effective Date. If the Order
of Final Approval and Judgment Approving Class Action Settlement or a separate order setting
forth the amount awarded in Attorneys’ Fees and Expenses is reversed, vacated, modified, and/or



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 112 of 142




remanded for further proceedings or otherwise disposed of in any manner other than one
resulting in an affirmance of the Order of Final Approval and Judgment Approving Class Action
Settlement or a separate order setting forth the amount awarded in Attorneys’ Fees and
Expenses, then each Class Counsel shall repay the Attorneys’ Fees and Expenses disbursed to
that Class Counsel to the Settlement Fund, within thirty (30) calendar days of such event, the full
amount of the Attorneys’ Fees and Expenses or repay the amount by which the award has been
reduced. The Parties stipulate the Order of Final Approval and Judgment Approving Class
Action Settlement shall state that all monies held in the Settlement Fund shall remain subject to
the jurisdiction of the Court until such time as the funds shall be distributed or returned to
Defendants pursuant to the Settlement Stipulation, Escrow Agreement, the Escrow Procedure
Agreement, or further order of the Court. The Court’s award of fees, costs and expenses to Class
Counsel shall be separate from its determination of whether to approve the Settlement. In the
event the Court approves the Settlement but declines to award fees and costs to Class Counsel or
awards a lesser amount of fees and costs than requested by Class Counsel, the Settlement will
nevertheless be valid and binding on the Parties. If the Court declines to approve the Settlement
and this Agreement, no award of fees, costs and expenses shall be paid to Class Counsel.

        9.3     On or before fifteen (15) calendar days prior to the Objection Date, Class Counsel
shall make an application for Named Plaintiffs’ service awards in an amount not to exceed
Fifteen-Thousand Dollars ($15,000) to each Class Representative (the “Service Awards”). The
Service Awards awarded by the Court shall be paid from the Settlement Fund to Named
Plaintiffs within five (5) calendar days after the Effective Date. The Court’s award of the
Service Payment to Named Plaintiffs shall be separate from its determination of whether to
approve the Settlement as set forth in this Agreement. In the event the Court approves the
Settlement but declines to award the Service Payment to Named Plaintiffs or awards a lesser
amount than what is requested, the Settlement will nevertheless be binding on the Parties. If the
Court declines to approve the Settlement, no Service Payment shall be made to Named Plaintiffs.

10.     REPRESENTATIONS AND WARRANTIES

       10.1 Defendant represents and warrants: (1) that it has the requisite corporate power
and authority to execute, deliver and perform the Agreement and to consummate the transactions
contemplated hereby; (2) that the execution, delivery and performance of the Agreement and the
consummation by it of the actions contemplated herein have been duly authorized by necessary
corporate action on the part of Defendant; and (3) that the Agreement has been duly and validly
executed and delivered by Defendant and constitutes its legal, valid and binding obligation.

        10.2 Named Plaintiffs represent and warrant that they are entering into the Agreement
on behalf of themselves individually, as the legal representative of or successor to a Settlement
Class Member, and as proposed representatives of the Settlement Class, of their own free will
and without the receipt of any consideration other than what is provided in the Agreement or
disclosed to, and authorized by, the Court. Named Plaintiffs represent and warrant they have
legal authority to release Released Claims on behalf of themselves and the Settlement Class
Members. Named Plaintiffs represent and warrant that they have reviewed the terms of the
Agreement in consultation with Class Counsel. Class Counsel represent and warrant that they are
fully authorized to execute the Agreement on behalf of Named Plaintiffs.



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 113 of 142




        10.3 The Parties represent and warrant that no promise, inducement or consideration
for the Agreement has been made, except those set forth herein.

11.     NO ADMISSIONS OF FAULT, NO USE EXCEPT FOR ENFORCEMENT

        11.1 The Agreement and every stipulation and term contained in it is conditioned upon
final approval of the Court and is made for settlement purposes only. Whether or not
consummated, neither this Agreement nor any documents filed in connection with the approval
of this Settlement shall be: (A) construed as, offered in evidence as, received in evidence as,
and/or deemed to be, evidence of a presumption, concession or an admission by any Party of the
truth of any fact alleged or the validity of any claim or defense that has been, could have been, or
in the future might be asserted in any litigation or the deficiency of any claim or defense that has
been, could have been, or in the future might be asserted in any litigation, or of any liability,
fault, wrongdoing or otherwise of such Party; or (B) construed as, offered in evidence as,
received in evidence as, and/or deemed to be, evidence of a presumption, concession or an
admission of any liability, fault or wrongdoing, or in any way referred to for any other reason, by
Named Plaintiffs, Defendant, any Releasing Party or Released Party, in the Actions or in any
other civil, criminal or administrative claim, action, or proceeding, other than such proceedings
as may be necessary to effectuate the provisions of the Agreement.

       11.2 This Agreement shall be admissible in any proceeding related to the approval of
this Agreement, to enforce its terms and conditions, or to support or defend this Agreement in an
appeal from an order granting or denying final approval.

12.     TERMINATION

        12.1 In addition to Defendant’s termination rights pursuant to Section 5.2.5, Named
Plaintiffs or Defendant may terminate this Agreement by providing written notice to the other
Parties hereto within ten (10) calendar days of any of the following events:

               12.1.1 The Court does not enter a Preliminary Approval Order that conforms in
        material respects to Exhibit 3 hereof; or

               12.1.2 The Court does not enter an Order of Final Approval and Judgment
        Approving Class Action Settlement, or if entered, such Order of Final Approval and
        Judgment Approving Class Action Settlement is reversed, vacated, or modified in any
        material respect by another court, except as provided for herein.

        12.2 In the event that this Agreement terminates for any reason, all Parties shall be
restored to their respective positions as of immediately prior to the date of execution of this
Agreement, and shall proceed in all respects as if this Agreement and any related Court orders
had not been made or entered. Upon termination, this Section and Sections 11 and 13.5 herein
shall survive and be binding on the Parties, but this Agreement shall otherwise be null and void.
In the event of termination pursuant to Sections 12.1 or 5.2.5, within five (5) business days after
written notification of such event is sent by Defendant’s Counsel or Class Counsel to the



4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 114 of 142




Settlement Administrator and Escrow Agent, the Settlement Fund (including accrued interest),
less Court-approved Notice and Administration Expenses up to $40,000, shall be refunded to
Defendant and its insurers, pursuant to an allocation to be provided by Defendant’s Counsel. In
such event, Defendant shall be entitled to any tax refund owing to the Settlement Fund. At the
request of Defendant, the Settlement Administrator or its designee shall apply for any such
refund and pay the proceeds, after deduction of any fees or expenses incurred in connection with
such application(s) for a refund, to Defendant and its insurers, pursuant to an allocation to be
provided by Defendant’s Counsel.

13.     MISCELLANEOUS PROVISIONS

        13.1 Integration: The Agreement, including all Exhibits hereto, shall constitute the
entire Agreement among the Parties with regard to the Agreement and shall supersede any
previous agreements, representations, communications, and understandings among the Parties
with respect to the subject matter of the Agreement. The Agreement may not be changed,
modified, or amended except in a writing signed by one of Class Counsel and one of Defendant’s
Counsel and, if required, approved by the Court. The Parties contemplate that the Exhibits to the
Agreement may be modified by subsequent agreement of Defendant or Defendant’s Counsel and
Class Counsel, or by the Court.

        13.2 Governing Law: This Agreement is made and entered into in the State of
California and shall in all respects be interpreted, enforced and governed by and under the laws
of the State of California, without reference to its choice of law rules. Any action to enforce the
provisions of this Agreement shall be commenced in the United States District Court, Northern
District of California.

        13.3 Execution in Counterparts: The Agreement may be executed by the Parties in one
or more counterparts, each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Facsimile signatures, signatures scanned to PDF and
sent by e-mail, or DocuSign signatures shall be treated as original signatures and shall be
binding.

        13.4 Notices: Whenever this Agreement requires or contemplates that one Party shall
or may give notice to the other, notice shall be provided in writing by first class US Mail and e-
mail to:




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 115 of 142




                 If to Plaintiffs or Class Counsel:

                          Kathryn A. Stebner
                          STEBNER & ASSOCIATES
                          870 Market Street, Suite 1212
                          San Francisco, CA 94102
                          Telephone: (415) 362-9800
                          Facsimile: (415) 362-9801
                          kathryn@stebnerassociates.com

                          Guy B. Wallace
                          SCHNEIDER WALLACE COTTRELL KONECKY, LLP
                          2000 Powell Street, Suite 1400
                          Emeryville, CA 94608
                          Telephone: (415) 421-7100
                          Facsimile: (415) 421-7105
                          gwallace@schneiderwallace.com

                 If to Defendant or Defendant’s Counsel:

                          Jeffrey S. Ranen
                          Soojin Kang
                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                          633 West 5th Street, Suite 4000
                          Los Angeles, CA 90071
                          Telephone: (213) 250-1800
                          Facsimile: (213) 250-7900
                          Jeffrey.Ranen@lewisbrisbois.com
                          Soojin.Kang@lewisbrisbois.com

                          Gregory J. Hollon
                          Claire Martirosian
                          McNAUL EBEL NAWROT & HELGREN, P.L.L.C
                          600 University Street, Suite 2700
                          Seattle, WA 98101
                          Telephone: (206) 467-1816
                          Facsimile: (206) 624-5128
                          ghollon@mcnaul.com
                          cmartirosian@mcnaul.com

        13.5 Stay of Proceedings: Upon the execution of this Agreement, all discovery and
other proceedings in the Actions shall be stayed until further order of the Court, except for
proceedings that may be necessary to implement the Agreement or comply with or effectuate the
terms of this Settlement Agreement.

        13.6 Good Faith: The Parties agree that they will act in good faith and will not engage
in any conduct that will or may frustrate the purpose of this Agreement. As part of this, the


4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 116 of 142




Parties and their counsel agree that they will make no statements to the media (including blogs)
regarding this settlement or the case. The Parties further agree, subject to Court approval as
needed, to reasonable extensions of time to carry out any of the provisions of the Agreement.

         13.7 Protective Orders: All orders, agreements and designations regarding the
confidentiality of documents and information (“Protective Orders”) remain in effect, and all
Parties and counsel remain bound to comply with the Protective Orders, including the provisions
to certify the destruction of documents deemed Confidential under the Protective Orders.
Notwithstanding such provision in the Protective Order, Defendant’s Counsel and Class Counsel
may retain copies of all deposition transcripts and exhibits and all documents submitted to the
Court, but those documents must be kept confidential to the extent they were designated as
“Confidential,” and will continue to be subject to the Protective Order.

       13.8 Binding on Successors: This Agreement shall inure to the benefit of and be
binding upon the respective agents, assigns, administrators, employees, trustees, executors, heirs,
and successors in interest of each of the Parties.

       13.9 Arms-Length Negotiations: The determination of the terms and conditions
contained herein and the drafting of the provisions of this Agreement has been by mutual
understanding after negotiation, with consideration by, and participation of, the Parties hereto
and their counsel. This Agreement shall not be construed against any Party on the basis that the
Party was the drafter or participated in the drafting. Any statute or rule of construction that
ambiguities are to be resolved against the drafting party shall not be employed in the
implementation of this Agreement and the Parties agree that the drafting of this Agreement has
been a mutual undertaking.

        13.10 Recitals: The Recitals are a material part of this Agreement and are incorporated
herein in their entirety.

        13.11 Waiver: The waiver by any Party of any provision or breach of the Agreement
shall not be deemed a waiver of any other provision or breach of the Agreement.

       13.12 Exhibits: All Exhibits to this Agreement are material and integral parts hereof,
and are incorporated by reference as if fully rewritten herein.

        13.13 Taxes: No opinion concerning the tax consequences of the Agreement to any
Settlement Class Member is given or will be given by Defendant, Defendant’s Counsel, or Class
Counsel; nor is any Party or their counsel providing any representation or guarantee respecting
the tax consequences of the Agreement as to any Settlement Class Member. Each Settlement
Class Member is responsible for his/her tax reporting and other obligations respecting the
Agreement, if any. Defendant and Released Parties are in no way liable or responsible for any
taxes Class Counsel, Named Plaintiffs, Settlement Class Members or others may be required or
obligated to pay as a result of the receipt of settlement benefits or payments relating to the
Settlement or under this Agreement.




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 117 of 142




      13.14 The Parties listed below hereby acknowledge that, prior to the execution of this
Agreement, each consulted with their respective counsel of record.

       IN WITNESS WHEREOF, each of the Parties hereto has caused the Agreement to be
executed, all as of the day set forth below.




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 118 of 142




 DATED: _______________



                                              AEGIS SENIOR COMMUNITIES, LLC




                                 By:


                                 Its:




 DATED: _______________

                                 By:
                                                           KATHI TROY
                                         Successor-In-Interest for the Estate of June Newirth




 DATED: _______________

                                 By:
                                                      ELIZABETH BARBER
                                        Successor-In-Interest for the Estate of Margaret Pierce




 DATED: _______________

                                 By:
                                                        ANDREW BARDIN
                                        Successor-In-Interest for the Estate of Margaret Pierce




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 119 of 142




 DATED: _______________

                                 By:
                                                       THOMAS BARDIN
                                       Successor-In-Interest for the Estate of Margaret Pierce




 DATED: _______________

                                 By:
                                                    STACY A. VAN VLECK
                                              Attorney in fact for Carol M. Morrison




 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 STEBNER & ASSOCIATES



                                 By:
                                                      KATHRYN STEBNER
                                                      Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 SCHNEIDER WALLACE COTTRELL KONECKY, LLP



                                 By:
                                                        GUY WALLACE
                                                       Attorney for Plaintiffs




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 120 of 142




 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 DENTONS US LLP



                                 By:
                                                  CHRISTOPHER HEALEY
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 LAW OFFICE OF MICHAEL D. THAMER



                                 By:
                                                   MICHAEL D. THAMER
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 ARNS LAW FIRM



                                 By:
                                                     ROBERT S. ARNS
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 JANSSEN MALLOY LLP



                                 By:
                                                  W. TIMOTHY NEEDHAM
                                                    Attorney for Plaintiffs




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 121 of 142




 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 MARKS, BALETTE, GIESSEL & YOUNG, P.L.L.C.



                                 By:
                                                     DAVID T. MARKS
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 ZWERLING, SCHACHTER & ZWERLING, LLP




                                 By:
                                                     DAN DRACHLER
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 EMBER LAW P.L.L.C.



                                 By:
                                                     LEAH S. SNYDER
                                                    Attorney for Plaintiffs

 DATED: _______________          Approved as to form and agreed in substance to Section 9.2 by

                                 NEEDHAM KEPNER & FISH LLP



                                 By:
                                                      KIRSTEN FISH
                                                    Attorney for Plaintiffs




4847-9738-7732.1 115301148\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 122 of 142




                                                        EXHIBITS

Document                                                                                           Exhibit Number

Injunction (Exhibit A addendum thereto to be provided to Class Counsel and made available to

Settlement Class Members upon their request) ...................................................................1

Class Notice (Long Form and Summary Form) ..................................................................2

Proposed Preliminary Approval Order ................................................................................3

Escrow Agreement and Escrow Procedure Agreement (redacted of personally identifiable and

security related confidential information) ............................................................................4




4847-9738-7732.1 115301148\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 123 of 142




                                           Exhibit B

                                    Fees of Escrow Agent


Acceptance Fee:                                                    Waived

The Acceptance Fee includes the review of the Escrow Agreement,
acceptance of the role as Escrow Agent, establishment of Escrow
Account(s), and receipt of funds.


Annual Administration Fee:                                         Waived

The Annual Administration Fee includes the performance of
administrative duties associated with the Escrow Account
including daily account management, generation of account
statements to appropriate parties, and disbursement of funds in
accordance with the Escrow Agreement. Administration Fees are
payable annually in advance without proration for partial years.


Out of Pocket Expenses:                                            Waived

Out of pocket expenses include postage, courier, overnight mail,
wire transfer, and travel fees.




4840-7275-5924.1
US_Active\115531308\V-2

                                               3
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 124 of 142




                                      Exhibit C

                          Information and Signature Document
                                 of Authorized Agent




4840-7275-5924.1
US_Active\115531308\V-2

                                          4

3956-001 ji10bv21xc.002
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 125 of 142




                                                 Exhibit C

                                  Information and Signature Document
                                         of Authorized Agent

Name:                   _______________________________________

Firm:                   _______________________________________

Address:                _______________________________________

                        _______________________________________

Office Phone:           _______________________________________

Mobile Phone:           _______________________________________

E-mail:                 _______________________________________

Signature:              _______________________________________



 STATE OF _______________________

 COUNTY OF ______________________

The foregoing document was acknowledged before me this _____ day of ____________, 20___ by
__________________________________, who personally appeared who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within instrument and acknowledged to
me that he/she executed the same in his/her capacity, and that by his/her signature on the instrument the
person, or the entity on behalf of which the person acted, executed the instrument.
                                                 By: ____________________________________________
                                                     Notary Public

                                                 My Commission expires: ____________________________

                                                                                      (Seal)




                      If not notarized, this form must be accompanied by a copy of the
                          Authorized Agent’s state driver’s license or U.S. Passport.
                   This information will be held by the Escrow Agent in strict confidence.


4821-0989-3589.1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 126 of 142




     PROCEDURE AGREEMENT – NEWIRTH/MORRISON/AEGIS SETTLEMENT

        This Procedure Agreement – Newirth/Morrison/Aegis Settlement (this “Procedure
Agreement”) dated ________________________, is made among Aegis Senior Communities,
LLC, dba Aegis Living (“Defendant”);
                                                                      CPT Group, Inc.
(“Settlement Administrator”), and Stebner & Associates, Dentons US LLP, and Schneider
Wallace Cottrell Konecky, LLP (“Representative Class Counsel”) (individually “Procedure
Agreement Party” and collectively “Procedure Agreement Parties”).

                                           Recitals

    A. This Procedure Agreement is made in reference to the Escrow Agreement dated _____,
       which is attached hereto as Exhibit “A.”

    B. The Escrow Agreement contemplates the provision to the Escrow Agent of certain
       documents, information, and instructions by the “Authorized Agents,” who are identified
       in Section 9 of the Escrow Agreement.

    C. The Procedure Agreement Parties desire to ensure that the documents, information, and
       instructions provided to the Escrow Agent by the Authorized Agents pursuant to the
       terms of the Escrow Agreement are accurate, valid, and not fraudulent and, for that
       reason, enter into this Procedure Agreement.

                                         Agreement

1. Recitals; Defined Terms. The recitals above and the exhibits attached to this Procedure
   Agreement are incorporated herein by reference and made a part hereof. Unless otherwise
   defined herein, all capitalized terms shall have the meaning ascribed to them in the Escrow
   Agreement.

2. Information and Signature Documents. Each Authorized Agent will be responsible for
   providing to the Escrow Agent his or her Information and Signature Document pursuant to
   the terms of the Escrow Agreement and will provide Procedure Agreement Parties with
   confirmation that such Information and Signature Document has been delivered to the
   Escrow Agent.

3. Revisions to Information and Signature Documents. Each Authorized Agent will be
   responsible for providing the Escrow Agent with any revised Information and Signature
   Document pursuant to the terms of the Escrow Agreement and will provide Procedure
   Agreement Parties with confirmation that such revised Information and Signature Document
   has been delivered to the Escrow Agent.

4. Standing Funds Transfer Instructions and Amended Standing Funds Transfer Instructions.
   The Standing Funds Transfer Instructions to be provided to the Escrow Agent prior to or at
4813-0431-8676.1
US_Active\115531313\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 127 of 142




    the time that the Settlement Amount is deposited into the Escrow Account pursuant to
    Section 4 of the Escrow Agreement and any Amended Standing Funds Transfer Instructions
    will be prepared in the following manner:

             a. Provision of Wiring Instructions to Defense Counsel Authorized Agents:

                      i.                                                          , will provide to
                           Defense Counsel Authorized Agents wiring instructions to be used to
                           transfer money to the Defendant in the event of a return of funds to the
                           Contributors pursuant to Section 15 of the Escrow Agreement and
                                                      will provide to Defense Counsel Authorized
                           Agents any amendments to said wiring instructions.

                     ii.                                                    will provide to Defense
                           Counsel Authorized Agents wiring instructions to be used to transfer
                           money to            in the event of a return of funds to the Contributors
                           pursuant to Section 15 of the Escrow Agreement and
                                         will provide to Defense Counsel Authorized Agents any
                           amendments to said wiring instructions.

                    iii.                                                     , counsel for      , will
                           provide to Defense Counsel Authorized Agents wiring instructions to be
                           used to transfer money to         in the event of a return of funds to the
                           Contributors pursuant to Section 15 of the Escrow Agreement and
                                                      will provide to Defense Counsel Authorized
                           Agents any amendments to said wiring instructions.

                     iv.                                                        , counsel for         ,
                           will provide to Defense Counsel Authorized Agents wiring instructions to
                           be used to transfer money to        in the event of a return of funds to the
                           Contributors pursuant to Section 15 of the Escrow Agreement and
                                                      will provide to Defense Counsel Authorized
                           Agents any amendments to said wiring instructions.

                     v.                                                     will provide to Defense
                           Counsel Authorized Agents wiring instructions to be used to transfer
                           money to the Settlement Administrator for Court-approved notice and
                           administration costs up to $40,000 in the event of a return of funds to the
                           Contributors pursuant to Section 15 of the Escrow Agreement and
                                                      will provide to Defense Counsel Authorized
                           Agents any amendments to said wiring instructions.

                     vi.                                                  of CPT Group, Inc. will
                           provide to Defense Counsel Authorized Agents wiring instructions to be
                           used to transfer money to the Settlement Administrator for purposes of the
4813-0431-8676.1                                    2
US_Active\115531313\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 128 of 142




                           Final Disbursement and                           will provide to
                           Defense Counsel Authorized Agents any amendments to said wiring
                           instructions.

                    vii.                                                     of Representative Class
                           Counsel will provide to Defense Counsel Authorized Agents wiring
                           instructions to be used to transfer money to Class Counsel for Attorneys’
                           Fees and Expenses (as defined by the Settlement Agreement) pursuant to
                           Section 12.e.i. of the Escrow Agreement and
                                     will provide to Defense Counsel Authorized Agents any
                           amendments to said wiring instructions.

             b. Verification of Wiring Instructions By Defense Counsel Authorized Agents

                      i. Upon receipt of each set of wiring instructions set forth in Section 4.a. of
                         this Procedure Agreement, at least one (1) Defense Counsel Authorized
                         Agent will verify the wiring instructions




                     ii. Each Procedure Agreement Party providing wiring instructions to Defense
                         Counsel Authorized Agents is fully responsible for the accuracy of the
                         wiring instructions. Defense Counsel Authorized Agents will have no
                         responsibility for the accuracy of the information other than the obligation
                         to comply with the verification procedures set forth in Section 4.b.i. of this
                         Procedure Agreement.        No Procedure Agreement Party will have
                         responsibility for the accuracy of any other Procedure Agreement Party’s
                         wiring instructions nor for the money transferred pursuant to those wiring
                         instructions.

                    iii. Any Procedure Agreement Party that submits a change to the original
                         Standing Funds Transfer Instructions will notify all Procedure Agreement
                         Parties that it is doing so but will not provide the wiring instructions
                         themselves to the other Procedure Agreement Parties.

5. Disbursements:

             a. An Authorized Agent will notify all Procedure Agreement Parties immediately
                when that Authorized Agent has provided a Defense Authorized Disbursement

4813-0431-8676.1                                   3
US_Active\115531313\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 129 of 142




                 Instruction or a Class Authorized Disbursement Instruction to the Escrow Agent
                 and will provide all Procedure Agreement Parties with a copy of such instruction.

             b. When, pursuant to Section 14 of the Escrow Agreement, the Escrow Agent
                notifies Representative Class Counsel and the Defense Counsel Authorized
                Agents that a disbursement has been completed, at least one (1) of the recipients
                of such notice shall promptly (but in no event more than one (1) business day
                after receiving such notice) notify all Procedure Agreement Parties of such
                disbursement and if Representative Class Counsel and the Defense Counsel
                Authorized Agents discover any errors, delays or other problems and notify the
                Escrow Agent pursuant to Section 14 of the Escrow Agreement, at least one (1) of
                such persons shall promptly (but in no event more than one (1) business day after
                providing such notice) notify all Procedure Agreement Parties.

6. Termination of Settlement. If the Settlement Agreement terminates in accordance with its
   terms, Representative Class Counsel and the Defense Counsel Authorized Agents shall
   jointly notify each Procedure Agreement Party at the time they notify the Escrow Agent
   pursuant to Section 15 of the Escrow Agreement, and the Settlement Funds will be returned
   to the Contributors pursuant to Section 15 of the Escrow Agreement.

    Defense Counsel Authorized Agents. Defendant hereby appoints the following Defense
    Counsel Authorized Agents to act as the agent for and on behalf of Defendant as provided in
    this Procedure Agreement: (a)
                                                                        and (c)




8. Limitation of Liability. The Authorized Agents shall act in good faith to carry out the
   transactions contemplated by this Procedure Agreement. No Authorized Agent shall be liable
   or responsible in any way for any cost, damage or expense arising out of or based upon such
   Authorized Agent’s performance of his or her duties under this Procedure Agreement. Each
   Authorized Agent shall be indemnified and held harmless by the Settlement Fund against any
   and all claims, suits, actions, proceedings, investigations, judgments, deficiencies, damages,
   settlements, liabilities and expenses (including reasonable legal fees and expenses of
   attorneys chosen by such Authorized Agent) as and when incurred, arising out of or based
   upon any act, omission, alleged act or alleged omission by the Authorized Agent, except as a
   result of such Authorized Agent’s bad faith, willful misconduct or gross negligence.

9. Miscellaneous Provisions.

             a. Notices. Notice to the parties hereto shall be in writing and delivered by hand-
                delivery, electronic mail or overnight courier service (a) at the addresses set forth
                in Section 20 of the Escrow Agreement for Defendant, Representative Class
4813-0431-8676.1                                  4
US_Active\115531313\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 130 of 142




                 Counsel, Settlement Administrator and the Defense Counsel Authorized Agents
                 and (b) at the addresses set forth opposite the signatures of
                        on the signature page hereto.

             b. Governing Law. This Procedure Agreement shall be governed by the law of the
                State of California in all respects. The parties hereto submit to the jurisdiction of
                the Court, in connection with any proceedings commenced regarding this
                Procedure Agreement, and all parties hereto submit to the jurisdiction of such
                Court for the determination of all issues in such proceedings, without regard to
                any principles of conflicts of laws, and irrevocably waive any objection to venue
                or inconvenient forum.

             c. Third-Party Beneficiaries. The Defense Counsel Authorized Agents are third-
                party beneficiaries of this Procedure Agreement.

             d. Advice of Counsel. Each Party hereby represents, agrees and warrants to each
                other Party: (a) that it has had the opportunity to make and execute this
                Agreement with the advice and counsel of independently selected legal counsel;
                (b) that it has not relied upon a representation, disclosure or nondisclosure by any
                other Party not explicitly provided in this Agreement; and (c) that it has not been
                coerced or induced to enter into this Agreement by any improper action of any
                other Party.

             e. Non-Waiver. The failure of any of the parties hereto to enforce any provision
                hereof on any occasion shall not be deemed to be a waiver of any preceding or
                succeeding breach of such provision or any other provision.

             f. Authority to Execute. Each Procedure Agreement Party represents and warrants
                that it has authority to execute this Procedure Agreement as its binding and legal
                obligation and to perform the obligations contemplated by this Procedure
                Agreement. Each Procedure Agreement Party represents and warrants that the
                individual(s) signing this Procedure Agreement on its behalf is/are authorized to
                execute this Procedure Agreement.

             g. Counterparts. This Procedure Agreement may be executed in one or more
                counterparts, each of which counterparts shall be deemed to be an original and all
                of which counterparts, taken together, shall constitute but one and the same
                Procedure Agreement. For the avoidance of doubt, a Person’s execution and
                delivery of this Agreement by electronic signature and electronic transmission,
                including via Docusign or other similar method, shall constitute the binding and
                original execution and delivery of a counterpart of this Agreement by or on behalf
                of such Person.

                           [Remainder of page intentionally left blank.]

4813-0431-8676.1                                  5
US_Active\115531313\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 131 of 142




IN WITNESS WHEREOF, the parties hereto have executed this Procedure Agreement as of
the date first above written.


REPRESENTATIVE CLASS COUNSEL

By: __________________________________
      Kathryn A. Stebner, Stebner & Associates


By: __________________________________
      Christopher J. Healey, Dentons US LLP


By: __________________________________
      Guy B. Wallace, Schneider Wallace Cottrell Konecky, LLP



DEFENDANT/CONTRIBUTOR

AEGIS SENIOR COMMUNITIES LLC


By: __________________________________
Name: ________________________________
Title: _________________________________

CONTRIBUTORS




By: __________________________________
Name: ________________________________
Title: _________________________________
Address: _______________________________
_______________________________________
Telephone: _____________________________
Email: _________________________________




4813-0431-8676.1                              6
US_Active\115531313\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 132 of 142




IN WITNESS WHEREOF, the parties hereto have executed this Procedure Agreement as of
the date first above written.


REPRESENTATIVE CLASS COUNSEL

By: __________________________________
      Kathryn A. Stebner, Stebner & Associates


By: __________________________________
      Christopher J. Healey, Dentons US LLP


By: __________________________________
      Guy B. Wallace, Schneider Wallace Cottrell Konecky, LLP



DEFENDANT/CONTRIBUTOR

AEGIS SENIOR COMMUNITIES LLC


By: __________________________________
Name: ________________________________
Title: _________________________________

CONTRIBUTORS




By: __________________________________
Name: ________________________________
Title: _________________________________
Address: _______________________________
_______________________________________
Telephone: _____________________________
Email: _________________________________




4813-0431-8676.1                              6
US_Active\115531313\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 133 of 142




IN WITNESS WHEREOF, the parties hereto have executed this Procedure Agreement as of
the date first above written.


REPRESENTATNE CLASS COUNSEL

By: ----------------------------
      Kathryn A. Stebner, Stebner & Associates



By: ----------------------------
      Christopher J. Healey, Dentons US LLP



        Guy B. Wallace, Schneider Wallace Cottrell Konecky, LLP



DEFENDANT/CONTRIBUTOR

AEGIS SENIOR COMMUNITIES LLC



By: ----------------------------
Name:
Title:

CONTRIBUTORS




By:
Name: ----------------------------
Title: ----------------------------
Address: ---------------------------

Telephone: _________________________
Email: -----------------------------




48 13-0431-8676.1
US_Active\115531313\V-1
                                              6
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 134 of 142




IN WITNESS WHEREOF, the parties hereto have executed this Procedure Agreement as of
the date first above written.


REPRESENTATIVE CLASS COUNSEL

By: __________________________________
      Kathryn A. Stebner, Stebner & Associates


By: __________________________________
      Christopher J. Healey, Dentons US LLP


By: __________________________________
      Guy B. Wallace, Schneider Wallace Cottrell Konecky, LLP



DEFENDANT/CONTRIBUTOR

AEGIS SENIOR COMMUNITIES LLC


By: __________________________________
Name: ________________________________
Title: _________________________________

CONTRIBUTORS




By: __________________________________
Name: ________________________________
Title: _________________________________
Address: _______________________________
_______________________________________
Telephone: _____________________________
Email: _________________________________




4813-0431-8676.1                              6
US_Active\115531313\V-1
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 135 of 142




IN WITNESS WHEREOF, the parties hereto have executed this Procedure Agreement as of
the date first above written.


REPRESENTATIVE CLASS COUNSEL

By: __________________________________
      Kathryn A. Stebner, Stebner & Associates


By: __________________________________
      Christopher J. Healey, Dentons US LLP


By: __________________________________
      Guy B. Wallace, Schneider Wallace Cottrell Konecky, LLP



DEFENDANT/CONTRIBUTOR

AEGIS SENIOR COMMUNITIES LLC


By: __________________________________
Name: ________________________________
Title: _________________________________

CONTRIBUTORS




Title:                            ____
Address:                            ___
_______________________________________
Telephone:            _________________
Email:                  _______________




4813-0431-8676.1                              6
US_Active\115531313\V-1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 136 of 142




B :




                            ____________




Title:

_

                                     ___

SETTLEMENT ADMINISTRATOR

By: __________________________________
       Julie Green, CPT Group, Inc.




4813-0431-8676.1
US_Active\115531313\V-1
                                         7
     Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 137 of 142




By: __________________________________
Name: ________________________________
Title: _________________________________
Address: _______________________________
_______________________________________
Telephone: _____________________________
Email: _________________________________




By: __________________________________
Name: ________________________________
Title: _________________________________
Address: _______________________________
_______________________________________
Telephone: _____________________________
Email: _________________________________

SETTLEMENT ADMINISTRATOR

By: __________________________________
       Julie Green, CPT Group, Inc.




4813-0431-8676.1                         7
US_Active\115531313\V-1
       Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 138 of 142




                           UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

 June Newirth, by and through her Guardian       CASE NO. 4:16-CV-03991-JSW
 ad Litem, Frederick J. Newirth; and Elizabeth
 Barber, Andrew Bardin, and Thomas Bardin        AMENDMENT TO THE STIPULATION OF
 as successors-in-interest to the Estate of      SETTLEMENT
 Margaret Pierce; on their own behalves and
 on behalf of others similarly situated,

                      Plaintiffs,

 vs.

 Aegis Senior Communities, LLC, dba Aegis
 Living; and Does 1 Through 100,

                      Defendants.




4844-1980-2081.1
        Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 139 of 142




        The definitions in the Stipulation of Settlement are hereby incorporated as though fully
set forth herein.

        Pursuant to Section 13.1 of the Stipulation of Settlement, the Parties through their
respective counsel agree to amend Sections 1.34, 5.1.1, 5.1.4, 7.6, 7.6.1, 7.6.2, and 7.6.3 of the
Stipulation of Settlement as set forth below.

        1.34 “Settlement Class”, as defined for the purpose of this Settlement Agreement only,
shall consist of the following subclasses:

         (a) All persons who resided at one of the Aegis Living branded California assisted living
facilities at any time between April 12, 2012, through and including October 30, 2020 (the
“California Class Period”) that were owned or managed by Defendant or in which Defendant was
identified as a licensee by California’s Department of Social Services, including without limitation
the following communities: Aegis Gardens (Fremont), Aegis of Aptos, Aegis of Carmichael,
Aegis of Corte Madera, Aegis of Dana Point, Aegis of Fremont, Aegis of Granada Hills, Aegis of
Laguna Niguel, Aegis of Moraga, Aegis of Napa, Aegis of Pleasant Hill, Aegis of San Francisco,
Aegis of San Rafael1, Aegis of Shadowridge (Oceanside), and Aegis of Ventura (“California
Subclass”); and

         (b) All persons who resided at one of the Aegis Living branded Washington assisted living
facilities at any time between March 8, 2014, through and including October 30, 2020 (the
“Washington Class Period”) that were owned or managed by Defendant or in which Defendant
was identified as a licensee by Washington’s Department of Social and Health Services, including
without limitation the following communities: Aegis Gardens (Newcastle), Aegis Lodge
(Kirkland), Aegis of Bellevue, Callahan House (Shoreline), Aegis of Issaquah, Aegis of Kent,
Aegis of Kirkland, Aegis of Lynnwood, Aegis of Madison (Seattle), Aegis of Marymoor
(Redmond), Aegis of Mercer Island, Queen Anne on Galer, Queen Anne Rodgers Park, Aegis of
Ravenna (Seattle), Aegis of Redmond, Aegis of Shoreline, Aegis of West Seattle, Aegis of Bothell,
Aegis of Edmonds, and Aegis of Northgate2 (“Washington Subclass”).

           5.1      Objections

                   5.1.1 Any Settlement Class Member who intends to object to the fairness of the
           Settlement Agreement must do so in writing no later than the Objection Date. The written
           objection and notice of objection must be filed with the Clerk of the Court by no later
           than the Objection Date. The written objection must include: (a) a heading which refers
           to the Action; (b) the objector’s name, address, telephone number and, if represented by
           counsel, of his/her counsel; (c) a statement that the objector resided at or signed a

1
    The parties acknowledge and agree that, with respect to Aegis of San Rafael, the Settlement Class includes only
      persons who resided at the Aegis of San Rafael facility between April 12, 2012 through and including March 31,
      2016.
2
    The parties acknowledge and agree that, with respect to Aegis of Bothell, Aegis of Edmonds, and Aegis of Northgate,
      the Settlement Class includes only persons who resided at those facilities between March 8, 2014 through and
      including September 30, 2015.



4844-1980-2081.1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 140 of 142




         contract with Defendant, predecessors, successors, assigns or related entities during the
         California Class Period or Washington Class Period and (d) the Aegis Living Community
         at which they resided, or that the objector is the legal successor to such a person; (e) a
         statement whether the objector intends to appear at the Final Approval Hearing, either in
         person or through counsel; (f) a clear and concise statement of the objection to the
         Settlement and this Settlement Agreement, including all factual and/or legal grounds
         supporting the objection; (g) copies of any papers, briefs, or other documents upon which
         the objection is based; and (h) the objector’s signature under penalty of perjury.

                 5.1.4 The Settlement Administrator shall provide Class Counsel and
         Defendant’s Counsel with a copy of all written objections, if it receives any, on a rolling
         basis upon receipt and a final list of all written objections within five (5) business days
         after the Opt Out Date. Class Counsel shall file a single packet of all objections with the
         Court with the Motion for Final Approval.

       7.6     The amounts of the Settlement Awards to the California Subclass and Washington
Subclass shall be calculated as follows (Where it is stated below that a Settlement Class Member
paid Community Fees, that includes when the Settlement Class Member paid Community Fees
and when Community Fees were paid on behalf of the Settlement Class Member):

                 7.6.1 Settlement Class Members who paid a net $0 to $499 in Community Fees
         shall each be entitled to a Settlement Award in the amount of $50.

               7.6.2 Settlement Class Members who paid Community Fees before November
2010 (and thus specific payment amounts are unavailable) shall each be entitled to a Settlement
Award calculated as follows. The Settlement Administrator shall calculate the average
Community Fee paid by Settlement Class Members in 2011. The Settlement Administrator shall
divide the number of Settlement Class Members who paid no Community Fee by the number of
Settlement Class Members for whom Community Fee Information is available, resulting in a
percentage. The Settlement Administrator shall reduce the average Community Fee paid in 2011
by that percentage. The reduced average Community Fee amount shall be treated as the net
Community Fee amount paid by each Settlement Class Member for whom Community Fee
Information is unavailable for purposes of the calculation in 7.6.3 below.

                 7.6.3 Settlement Class Members who paid a net Community Fee of $500 or
more and Settlement Class Members for whom Community Fee Information is unavailable shall
each be entitled to a Settlement Award calculated as follows. The Settlement Administrator shall
first calculate a Settlement Payment Percentage (“SPP”) by dividing the Net Settlement Fund
(less the amounts allocated for the Settlement Class Members who paid $0 to 499 in Community
Fees per section 7.6.1 above) by the total amount of net Community Fees paid by all Settlement
Class Members including Settlement Class Members for whom Community Fee Information is
unavailable. Next, the SPP shall be applied against the net Community Fee paid by each
Settlement Class Member and the reduced average net Community Fee assigned to each
Settlement Class Member for whom Community Fee Information is unavailable, to derive the
Settlement Award amount for each such Settlement Class Member.




4844-1980-2081.1
      Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 141 of 142




 DATED: March 22, 2021     By:
                                 Kathryn Stebner
                                 STEBNER & ASSOCIATES

                                 Attorney for Plaintiffs




 DATED: _______________    By:
                                 Jeffrey S. Ranen
                                 Soojin Kang
                                 LEWIS BRISBOIS BISGAARD & SMITH LLP

                                 Attorney for Defendant Aegis Senior Communities,
                                 LLC, dba Aegis Living




4844-1980-2081.1
Case 4:16-cv-03991-JSW Document 201-3 Filed 03/23/21 Page 142 of 142
